Exhibit 10.1

 

Execution Copy

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

[US/Canada Facilities]

 

PLAINS ALL AMERICAN PIPELINE, L.P., as US Borrower,

 

PMC (NOVA SCOTIA) COMPANY and PLAINS MARKETING CANADA, L.P.,

as Canadian Borrowers,

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent,

 

BANK OF AMERICA, N.A., acting through its Canada Branch,

 

as Canadian Administrative Agent,

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION and JPMORGAN CHASE BANK, N.A.,

as Co-Syndication Agents,

 

 

FORTIS CAPITAL CORP., CITIBANK, N.A., BNP PARIBAS,

UBS SECURITIES LLC, SUNTRUST BANK and THE BANK OF NOVA SCOTIA

as Co-Documentation Agents,

 

and CERTAIN FINANCIAL INSTITUTIONS, as Lenders

 

$1,600,000,000 Revolving Credit Facility

 

--------------------------------------------------------------------------------

 

BANC OF AMERICA SECURITIES LLC and

 

WACHOVIA CAPITAL MARKETS, LLC,

 

as Joint Lead Arrangers and Joint Book Managers

 

 

July 31, 2006

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I. - Definitions and References

1

Section 1.1.

Defined Terms

1

Section 1.2.

Exhibits and Schedules; Additional Definitions

27

Section 1.3.

Amendment of Defined Instruments

28

Section 1.4.

References and Titles

28

Section 1.5.

Calculations and Determinations

28

Section 1.6.

Letter of Credit Amounts

28

 

 

 

ARTICLE II. - The Loans and Letters of Credit

 

Section 2.1.

Commitments to Lend; Notes

29

Section 2.2.

Requests for Loans

33

Section 2.3.

Continuations and Conversions of Existing Loans

34

Section 2.4.

Use of Proceeds

36

Section 2.5.

Interest Rates and Fees

36

Section 2.6.

[Intentionally deleted]

38

Section 2.7.

[Intentionally deleted]

38

Section 2.8.

Optional Prepayments

38

Section 2.9.

Mandatory Prepayments

39

Section 2.10.

Letters of Credit

40

Section 2.10A.

Swing Line Loans

50

Section 2.11.

Creation of Bankers’ Acceptances

54

Section 2.12.

Terms of Acceptance by Canadian Lenders

55

Section 2.13.

General Procedures for Bankers’ Acceptances

56

Section 2.14.

Execution of Bankers’ Acceptances

57

Section 2.15.

Prepayment of Bankers’ Acceptances

57

 

 

 

ARTICLE III. - Payments to Lenders

58

Section 3.1.

General Procedures.

58

Section 3.2.

Capital Reimbursement

61

Section 3.3.

Increased Cost of Eurodollar Loans or Letters of Credit

61

Section 3.4.

Notice; Change of Applicable Lending Office

62

Section 3.5.

Availability

62

Section 3.6.

Funding Losses

63

Section 3.7.

Reimbursable Taxes

63

Section 3.8.

Replacement of Lenders

65

Section 3.9.

Currency Conversion and Indemnity

65

 

 

 

ARTICLE IV. - Conditions Precedent to Lending

66

Section 4.1.

Documents to be Delivered

66

Section 4.2.

Additional Conditions Precedent

68

 

 

 

ARTICLE V. - Representations and Warranties

68

 

i

--------------------------------------------------------------------------------


 

Section 5.1.

No Default

68

Section 5.2.

Organization and Good Standing

68

Section 5.3.

Authorization

69

Section 5.4.

No Conflicts or Consents

69

Section 5.5.

Enforceable Obligations

69

Section 5.6.

Initial Financial Statements

69

Section 5.7.

Other Obligations and Restrictions

69

Section 5.8.

Full Disclosure

70

Section 5.9.

Litigation

70

Section 5.10.

ERISA Plans and Liabilities

70

Section 5.11.

Compliance with Permits, Consents and Law

70

Section 5.12.

Environmental Laws

71

Section 5.13.

US Borrower’s Subsidiaries

71

Section 5.14.

Title to Properties

71

Section 5.15.

Government Regulation

71

Section 5.16.

Insider

72

Section 5.17.

Solvency

72

 

 

 

ARTICLE VI. - Affirmative Covenants

72

Section 6.1.

Payment and Performance

72

Section 6.2.

Books, Financial Statements and Reports

72

Section 6.3.

Other Information and Inspections

74

Section 6.4.

Notice of Material Events

75

Section 6.5.

Maintenance of Existence, Qualifications and Assets

75

Section 6.6.

Payment of Taxes, etc

75

Section 6.7.

Insurance

76

Section 6.8.

Compliance with Agreements and Law

76

Section 6.9.

Guaranties of Subsidiaries

76

 

 

 

ARTICLE VII. - Negative Covenants

77

Section 7.1.

Subsidiary Indebtedness

77

Section 7.2.

Limitation on Liens

78

Section 7.3.

Limitation on Mergers

79

Section 7.4.

Limitation on New Businesses

80

Section 7.5.

Transactions with Affiliates

80

Section 7.6.

Limitation on Distributions

81

Section 7.7.

Restricted Contracts

81

Section 7.8.

Debt Coverage Ratio

81

Section 7.9.

[Intentionally Deleted]

83

Section 7.10.

Unrestricted Subsidiaries

83

Section 7.11.

No Negative Pledges

84

 

 

 

ARTICLE VIII. - Events of Default and Remedies

84

Section 8.1.

Events of Default

84

Section 8.2.

Remedies

87

 

 

 

ARTICLE IX. – Agents

87

 

ii

--------------------------------------------------------------------------------


 

Section 9.1.

Appointment and Authority

87

Section 9.2.

Rights as a Lender

87

Section 9.3.

Exculpatory Provisions

88

Section 9.4.

Reliance by Agents

88

Section 9.5.

Delegation of Duties

89

Section 9.6.

Resignation of Agent

89

Section 9.7.

Non-Reliance on Agents and Other Lenders

90

Section 9.8.

No Other Duties, Etc

90

Section 9.9.

Guaranty Matters

90

Section 9.10.

Indemnification

90

Section 9.11.

Sharing of Set-Offs and Other Payments

91

Section 9.12.

Investments

91

 

 

 

ARTICLE X. – Miscellaneous

92

Section 10.1.

Waivers and Amendments; Acknowledgments

92

Section 10.2.

Survival of Representations, Warranties and Agreements; Cumulative Nature

94

Section 10.3.

Notices; Effectiveness; Electronic Communication

95

Section 10.4.

Expenses; Indemnity; Damage Waiver

96

Section 10.5.

Successors and Assigns

98

Section 10.6.

Treatment of Certain Information; Confidentiality

102

Section 10.7.

Governing Law; Submission to Process

103

Section 10.8.

Waiver of Judgment Interest Act (Alberta)

104

Section 10.9.

Deemed Reinvestment Not Applicable

104

Section 10.10.

Limitation on Interest

104

Section 10.11.

Right of Offset

105

Section 10.12.

Termination; Limited Survival; Payments Set Aside

105

Section 10.13.

Severability

106

Section 10.14.

Counterparts

106

Section 10.15.

Waiver of Jury Trial.

106

Section 10.16.

USA PATRIOT Act Notice

107

Section 10.17.

Reallocation of Commitments under Existing Agreement

107

 

iii

--------------------------------------------------------------------------------


 

Schedules and Exhibits:

 

Schedule I – Facility Fees and Applicable Margin

Schedule II – Commitments and Pro Rata Shares

Schedule III – Disclosure Schedule

Schedule 10.3 - Administrative Agent’s Office; Certain Addresses for Notices

 

Exhibit A-1 - US Note

Exhibit A-2 - Canadian Note

Exhibit A-3 – Swing Line Note

Exhibit B-1 - US Borrowing Notice

Exhibit B-2 - Canadian Borrowing Notice

Exhibit B-3 – Swing Line Loan Notice

Exhibit C-1 - US Continuation/Conversion Notice

Exhibit C-2 - Canadian Continuation/Conversion Notice

Exhibit D -  Certificate Accompanying Financial Statements

Exhibit E-1 - Opinion of In-House Counsel for Restricted Persons

Exhibit E-2 - Opinion of Fulbright & Jaworski L.L.P., Counsel for Restricted
Persons

Exhibit E-3 - Opinion of Bennett Jones, Canadian Counsel for Restricted Persons

Exhibit F - Assignment and Assumption Agreement

 

iv

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

[US/Canada Facilities]

 

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT [US/Canada Facilities] is made
as of July 31, 2006, by and among PLAINS ALL AMERICAN PIPELINE, L.P., a Delaware
limited partnership (“US Borrower”), PMC (NOVA SCOTIA) COMPANY, a Nova Scotia
unlimited liability company, and PLAINS MARKETING CANADA, L.P., an Alberta
limited partnership (each a “Canadian Borrower” and collectively, the “Canadian
Borrowers”), BANK OF AMERICA, N.A., as administrative agent (in such capacity,
“Administrative Agent”), BANK OF AMERICA, N.A., acting through its Canada
Branch, as Canadian administrative agent (in such capacity, “Canadian
Administrative Agent”), WACHOVIA BANK, NATIONAL ASSOCIATION and JPMORGAN CHASE
BANK, N.A., as co-syndication agents (in such capacity, “Co-Syndication
Agents”), FORTIS CAPITAL CORP., CITIBANK, N.A., BNP PARIBAS, UBS SECURITIES LLC,
SUNTRUST BANK and THE BANK OF NOVA SCOTIA, as co-documentation agents (in such
capacity, “Co-Documentation Agents”), BANC OF AMERICA SECURITIES LLC AND
WACHOVIA CAPITAL MARKETS, LLC, as joint lead arrangers and joint book managers
(in such capacity, “Joint Lead Arrangers and Book Managers”) and the Lenders
referred to below. In consideration of the mutual covenants and agreements
contained herein the parties hereto agree as follows:

 

W I T N E S S E T H

 

US Borrower, Canadian Borrowers, Administrative Agent and other agents and
lenders entered into that certain Amended and Restated Credit Agreement
[US/Canada Facilities] dated November 4, 2005 (as amended prior to the effective
date of this Agreement, the “Existing Agreement”) and desire to amend and
restate the Existing Agreement as set forth herein.

 

In consideration of the mutual covenants and agreements contained herein and in
consideration of the loans which may hereafter be made by Lenders and the
Letters of Credit which may be made available by LC Issuers to Borrowers and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 


ARTICLE I. - DEFINITIONS AND REFERENCES


 

Section 1.1                                      Defined Terms. As used in this
Agreement, each of the following terms has the meaning given to such term in
this Section 1.1 or in the sections and subsections referred to below:

 

“Acquisition Period” means the period beginning, at the election of US Borrower,
with the funding date of the purchase price for a Specified Acquisition and
ending on the earliest of (a) the third following Fiscal Quarter end, (b) US
Borrower’s receipt of proceeds of a Specified Equity Offering; and (c) US
Borrower’s election in writing to terminate such Acquisition Period (provided,
at the time of such election, the Debt Coverage Ratio shall not, on a pro forma
basis, exceed 4.75 to 1.00); provided, however, if the Debt Coverage Ratio
exceeds 4.75 to 1.00 at the end of the Fiscal Quarter ending next following such
funding date, then the Acquisition Period

 

1

--------------------------------------------------------------------------------


 

shall be deemed to have commenced as of such funding date; provided, further,
during any Acquisition Period, no additional Acquisition Period shall commence,
nor shall such Acquisition Period be extended, by any subsequent Specified
Acquisition until the current Acquisition Period shall have expired and US
Borrower shall be in compliance with Section 7.8(ii).

 

“Administrative Agent” means Bank of America, N.A., as Administrative Agent
hereunder, and its successors in such capacity.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the relevant Agent.

 

“Affiliate” means, as to any Person, each other Person that directly or
indirectly (through one or more intermediaries or otherwise) controls, is
controlled by, or is under common control with, such Person. A Person shall be
deemed to be “controlled by” any other Person if such other Person possesses,
directly or indirectly, power to direct or cause the direction of the management
and policies of such Person whether by contract or otherwise.

 

“Agent” means (i) with respect to US Loans, Administrative Agent, (ii) with
respect to Canadian Loans, Canadian Administrative Agent, and (iii) their
respective successors in such capacity.

 

“Agreement” means this Credit Agreement.

 

“Applicable Lending Office” means, for each Lender and for each Type of Loan,
the “Lending Office” of such Lender (or of an Affiliate of such Lender)
designated for such Type of Loan on such Lender’s Administrative Questionnaire
or such other office of such Lender (or an Affiliate of such Lender) as such
Lender may from time to time specify to Administrative Agent or Canadian
Administrative Agent, as applicable, and US Borrower by written notice in
accordance with the terms hereof as the office by which its Loans of such Type
are to be made and maintained.

 

“Applicable Margin” means, as to any Type of Loan, the percent per annum set
forth on Schedule I as the “Applicable Margin” for such Type of Loan, based on
the Applicable Rating Level in effect on such date. Changes in the Applicable
Margin will occur automatically without prior notice as changes in the
Applicable Rating Level occur. Administrative Agent will give notice promptly to
Borrowers, Canadian Administrative Agent and Lenders of changes in the
Applicable Margin.

 

“Applicable Rating Level” means for any day, the level set forth below that
corresponds to the PAA Debt Rating by the Ratings Agencies applicable on such
day; provided, in the event the PAA Debt Rating by the Ratings Agencies differs
by one level, the higher PAA Debt Rating shall apply; provided further, in the
event the PAA Debt Rating by the Ratings Agencies differs by more than one
level, the PAA Debt Rating one level above the lower PAA Debt Rating shall
apply. As used in this definition, “>“ means a rating equal to or more favorable
than and “<“ means a rating less favorable than.

 

2

--------------------------------------------------------------------------------


 

Rating Level

 

S&P

 

Moody’s

Level I

 

> A-

 

> A3

Level II

 

BBB+

 

Baa1

Level III

 

BBB

 

Baa2

Level IV

 

BBB-

 

Baa3

Level V

 

< BBB-

 

< Baa3

 

If either of the Rating Agencies shall not have in effect a PAA Debt Rating or
if the rating system of either of the Rating Agencies shall change, or if either
of the Rating Agencies shall cease to be in the business of rating corporate
debt obligations, US Borrower and Majority Lenders shall negotiate in good faith
to amend this definition to reflect such changed rating system or the
unavailability of ratings from such Rating Agency, but until such an agreement
shall be reached, the Applicable Rating Level shall be based only upon the PAA
Debt Rating by the remaining Rating Agency.

 

“Approved Fund” means any Fund that is solely administered or managed by (a) a
Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, and accepted by Administrative Agent, in
substantially the form of Exhibit F.

 

“BA Discount Rate” means, in respect of a BA being accepted by a Canadian Lender
on any date, (i) for a Canadian Lender that is listed in Schedule I to the Bank
Act (Canada), the average bankers’ acceptance rate as quoted on Reuters CDOR
page (or such other page as may, from time to time, replace such page on that
service for the purpose of displaying quotations for bankers’ acceptances
accepted by leading Canadian financial institutions) at approximately 10:00 a.m.
(Toronto, Ontario time) on such drawdown date for bankers’ acceptances having a
comparable maturity date as the maturity date of such BA (the “CDOR Rate”); or,
if such rate is not available at or about such time, the average of the bankers’
acceptance rates (expressed to five decimal places) as quoted to Canadian
Administrative Agent by the Schedule I BA Reference Banks as of 10:00 a.m.
(Toronto, Ontario time) on such drawdown date for bankers’ acceptances having a
comparable maturity date as the maturity date of such BA; and (ii) for a
Canadian Lender that is listed in Schedule II to the Bank Act (Canada) or a
Canadian Lender that is listed in Schedule III to the Bank Act (Canada) that is
not subject to the restrictions and requirements referred to in subsection 524
(2) of the Bank Act (Canada), the rate established by Canadian Administrative
Agent to be the lesser of (A) the CDOR Rate plus 10 Basis Points and (B) the
average of the bankers’ acceptance rates (expressed to five decimal places) as
quoted to Canadian Administrative Agent by the Schedule II BA Reference Banks or
Schedule III BA Reference Banks as of 10:00 a.m. (Toronto, Ontario time) on such
drawdown date for bankers’ acceptances having a comparable maturity date as the
maturity date of such BA.

 

“BA Equivalent Advance” means a Canadian Advance provided hereunder by a
Canadian Lender in lieu of accepting and purchasing a BA pursuant to
Section 2.12(f).

 

3

--------------------------------------------------------------------------------


 

“Bankers’ Acceptance” or “BA” means a non-interest bearing bill of exchange on a
Canadian Lender’s usual form (or a bill of exchange within the meaning of the
Bill of Exchange Act Canada), or a depository bill within the meaning of the
Depository Bills and Notes Act (Canada), denominated in Canadian Dollars, drawn
by or on behalf of either Canadian Borrower, for a term selected by such
Canadian Borrower of either one, two, three or six months (as reduced or
extended by Canadian Administrative Agent, acting reasonably, to allow the
maturity thereof to fall on a Business Day) payable in Canada, and accepted by a
Canadian Lender in accordance with this Agreement.

 

“Bankruptcy and Insolvency Act (Canada)” means the Bankruptcy and Insolvency
Act, S.C. 1992, c. 27, including the regulations made and, from time to time, in
force under that Act.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by the Reference
Bank as its “prime rate.”  The “prime rate” is a rate set by the Reference Bank
based upon various factors including its costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such rate announced by the Reference Bank shall take effect at the
opening of business on the day specified in the public announcement of such
change.

 

“Base Rate Loan” means (i) a US Loan, other than a Swing Line Loan, to US
Borrower which does not bear interest at a rate based upon the Eurodollar Rate,
or (ii) a Swing Line Loan to US Borrower which does not bear interest at a rate
based upon the Eurodollar Market Index Rate or the Eurodollar Rate.

 

“Board” shall have the meaning given that term in clause (i) of the definition
of the term “Change of Control.”

 

“Borrowers” means, collectively, US Borrower, each Canadian Borrower and their
successors and assigns, in each case, so long as it is permitted to borrow
hereunder or request the issuance of a Letter of Credit; “Borrower” means,
individually, any of such Persons.

 

“Borrowing” means (i) a borrowing of new Loans of a single Type pursuant to
Section 2.2 or (ii) a Continuation or Conversion of existing Loans into a single
Type (and, in the case of Eurodollar Loans, with the same Interest Period)
pursuant to Section 2.3 or (iii) the acceptance or purchase by Canadian Lenders
of Bankers’ Acceptances issued by either Canadian Borrower under Section 2.12,
or (iv) with respect to Swing Line Loans, a Swing Line Borrowing.

 

“Borrowing Notice” means a written or telephonic request, or a written
confirmation, made by a Borrower which meets the requirements of Section 2.2 or,
with respect to Swing Line Borrowings, the requirements of Section 2.10A(b).

 

“Business Day” means: (i) with respect to Canadian Obligations a Canadian
Business Day, and (ii) with respect to all other Obligations, a US Business Day.

 

4

--------------------------------------------------------------------------------


 

“Canadian Administrative Agent” means Bank of America, N.A., acting through its
Canada branch, as Canadian Administrative Agent hereunder, and its successors in
such capacity.

 

“Canadian Advances” has the meaning given to such term in Section 2.1(c).

 

“Canadian Allocated Commitment” means, as to each Lender, its, its Canadian
branch’s or its Affiliate’s Canadian Percentage Share as set forth opposite such
Lender’s, Canadian branch’s or Affiliate’s name on Schedule II or in the
Assignment and Assumption pursuant to which such Lender, Canadian branch or
Affiliate becomes a party hereto, as applicable, of the Canadian Allocated Total
Commitment.

 

“Canadian Allocated Maximum Total Commitment” means the aggregate maximum
Canadian Allocated Commitments of all Lenders, their Canadian branches or
Affiliates as set forth opposite such Lender’s, Canadian branch’s or affiliate’s
name on Schedule II or in the Assignment and Acceptance pursuant to which such
Lender, Canadian branch or affiliate becomes a party hereto, as applicable, as
may be increased pursuant to Section 2.1(d).

 

“Canadian Allocated Total Commitment” means the aggregate amount of the US
Commitments allocated by US Borrower from time to time as the Canadian Allocated
Total Commitment pursuant to Section 2.1(b), not to exceed the Canadian
Allocated Maximum Total Commitment.

 

“Canadian Allocation Period” means any time during which either (a) US Borrower
has allocated any portion of the US Commitments as the Canadian Allocated Total
Commitment pursuant to Section 2.1(b) or (b) the Canadian Total Outstanding
Amount exceeds zero.

 

“Canadian Borrowers” means collectively, until termination of US Borrower’s
right to allocate a portion of the US Total Committed Amount as the Canadian
Allocated Total Commitment, PMC (Nova Scotia) Company, a Nova Scotia unlimited
liability company, and Plains Marketing Canada, L.P., an Alberta limited
partnership; “Canadian Borrower” means, individually, either of such Persons.

 

“Canadian Business Day” means any day, other than a Saturday, Sunday or day
which shall be in the Provinces of Ontario, Quebec or Alberta a legal holiday or
day on which banking institutions are required or authorized to close. Any
Business Day in any way relating to Eurodollar Loans (such as the day on which
an Interest Period begins or ends) must also be a day on which commercial banks
settle payments in London.

 

“Canadian Commitment” means, as to each Canadian Lender, its obligation during a
Canadian Allocation Period to (a) make Canadian Advances to either Canadian
Borrower pursuant to Sections 2.1(c), (b) purchase participations in Canadian LC
Obligations pursuant to Section 2.10(c), and (c) purchase participations in
Swing Line Loans to either Canadian Borrower, in an aggregate principal amount
at any one time outstanding not to exceed such Canadian Lender’s Canadian
Allocated Commitment.

 

“Canadian Dollars” and “C$” means the lawful currency of Canada.

 

5

--------------------------------------------------------------------------------


 

“Canadian Facility Fee Rate” means, on any day during a Canadian Allocation
Period, the rate per annum set forth on Schedule I as the “Canadian Facility Fee
Rate” based on the Applicable Rating Level on such date. Changes in the
applicable Canadian Facility Fee Rate will occur automatically without prior
notice as changes in the Applicable Rating Level occur. Administrative Agent
will give notice promptly to Canadian Borrowers and Canadian Lenders of any
change (and its effective date) in the Applicable Rating Level and the
applicable Canadian Facility Fee Rate.

 

“Canadian LC Issuer” means Bank of America, N.A., acting through its Canada
branch, in its capacity as the issuer of Canadian Letters of Credit hereunder,
and its successors in such capacity. Canadian Administrative Agent may, with the
consent of Canadian Borrowers and the Canadian Lender in question, or a Canadian
Borrower may, with the consent of Canadian Lender in question and notice to
Canadian Administrative Agent, appoint any Canadian Lender hereunder as a
Canadian LC Issuer in place of or in addition to Bank of America, N.A., acting
through its Canada Branch.

 

“Canadian LC Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Canadian Letters of Credit
plus the aggregate outstanding amount of all Unreimbursed Amounts with respect
to Canadian Letters of Credit that are not fully refinanced by a Canadian
Advance and, without duplication, all LC Borrowings with respect to Canadian
Letters of Credit. For all purposes of this Agreement, if on any date of
determination a Canadian Letter of Credit has expired by its terms but any
amount may still be drawn thereunder by reason of the operation of Rule 3.14 of
the ISP, such Canadian Letter of Credit shall be deemed to be “outstanding” in
the amount so remaining available to be drawn.

 

“Canadian Lenders” means, during a Canadian Allocation Period, each signatory
hereto designated as a Canadian Lender and the successors and permitted assigns
of each such party as holder of a Canadian Note and, as the context requires,
includes the Swing Line Lender.

 

“Canadian Lender Parties” means Canadian Administrative Agent, Canadian LC
Issuer, and Canadian Lenders.

 

“Canadian Letter of Credit” means any letter of credit issued by Canadian LC
Issuer hereunder at the application of either Canadian Borrower pursuant to
Section 2.10. For the avoidance of doubt, Canadian Letter of Credit includes a
commercial or documentary letter of credit and a standby letter of credit.

 

“Canadian Letter of Credit Fee Rate” means, on any day during a Canadian
Allocation Period, the rate per annum set forth on Schedule I as the “Canadian
LC Fee Rate” based on the Applicable Rating Level on such date. Changes in the
applicable Canadian Letter of Credit Fee Rate will occur automatically without
prior notice as changes in the Applicable Rating Level occur. Administrative
Agent will give notice promptly to Canadian Administrative Agent of any change
(and its effective date) in the Applicable Rating Level, and Canadian
Administrative Agent will in turn give notice promptly to Canadian Borrowers and
Canadian Lenders of such change in the Applicable Rating Level and the
applicable Canadian Letter of Credit Fee Rate.

 

6

--------------------------------------------------------------------------------


 

“Canadian Loans” has the meaning given such term in Section 2.1(c) hereof and
includes, as the context requires, including without limitation for purposes of
Section 2.5(a)(ii) hereof, Swing Line Loans by the Swing Line Lender to either
Canadian Borrower pursuant to Section 2.10A.

 

“Canadian Notes” has the meaning given such term in Section 2.1(c) hereof.

 

“Canadian Obligations” means all Liabilities from time to time owing by any
Restricted Person to any Lender Party under or pursuant to any of the Canadian
Advances, Canadian Notes and Canadian Letters of Credit, including all Canadian
LC Obligations owing thereunder, or under or pursuant to any guaranty of the
obligations of either Canadian Borrower under the Loan Documents. “Canadian
Obligation” means any part of the Canadian Obligations.

 

“Canadian Percentage Share” means:

 

(a)                                  at any time the US Commitments remain
outstanding and not during a Canadian Allocation Period, with respect to each
Lender, the Canadian Percentage Share of such Lender, its Canadian branch or
affiliate set forth opposite such Lender’s, Canadian branch’s or affiliate’s
name on Schedule II or in the Assignment and Assumption pursuant to which such
Lender, Canadian branch or affiliate becomes a party hereto;

 

(b)                                 at any time the Canadian Commitments remain
outstanding and during a Canadian Allocation Period, with respect to each
Canadian Lender, a fraction (expressed as a percentage, carried out to the sixth
decimal place), the numerator of which is the amount of the Canadian Commitment
of such Canadian Lender at such time and the denominator of which is the amount
of the Canadian Allocated Total Commitment at such time; and

 

(c)                                  upon the termination of the US Commitments
and Canadian Commitments pursuant to Section 8.1, with respect to each Canadian
Lender, a fraction (expressed as a percentage, carried out to the sixth decimal
place), the numerator of which is:

 

the sum of

 

(i) the Outstanding Amount of Canadian Advances of such Canadian Lender plus

 

(ii) an amount equal to (A) the Outstanding Amount of Canadian Advances of such
Canadian Lender divided by (B) the Outstanding Amount of Canadian Advances of
all Canadian Lenders times (C) the Outstanding Amount of all Canadian LC
Obligations, and

 

the denominator of which is the Canadian Total Outstanding Amount.

 

The initial Canadian Percentage Share of each Lender, its Canadian branch or
affiliate is set forth opposite the name of such Lender on Schedule II or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.

 

“Canadian Prime Rate” means on any day a fluctuating rate of interest per annum
equal to the higher of (i) the rate of interest per annum most recently
announced by Canadian Administrative Agent as its reference rate for Canadian
Dollar commercial demand loans made

 

7

--------------------------------------------------------------------------------


 

to a Person in Canada; and (ii) Canadian Administrative Agent’s discount rate
for Bankers’ Acceptances having a maturity of one month plus one-half percent
(0.5%) per annum. Changes in the Canadian Prime Rate resulting from changes in
the foregoing described reference rate or discount rate shall take place
immediately without notice or demand of any kind.

 

“Canadian Prime Rate Loan” means a Canadian Loan which bears interest at a rate
based upon the Canadian Prime Rate.

 

“Canadian Total Committed Amount” means, at any time, the sum of the aggregate
amount of the Canadian Commitments at such time.

 

“Canadian Total Outstanding Amount” means, at any time, the sum of (i) the
Outstanding Amount of Canadian Advances at such time plus (ii) the Outstanding
Amount of Canadian LC Obligations.

 

“Canadian US Dollar Base Rate” means for a day, the rate per annum equal to the
higher of (a) the Federal Funds Rate for such day plus one-half of one percent
(0.5%) and (b) the rate of interest per annum most recently established by
Canadian Administrative Agent as its reference rate for US Dollar commercial
loans made to a Person in Canada. Any change in the Canadian US Dollar Base Rate
due to a change in Canadian Administrative Agent’s reference rate shall be
effective on the effective date of such change.

 

“Canadian US Dollar Base Rate Loan” means (i) a US Dollar-denominated Canadian
Loan, other than a US Dollar-denominated Swing Line Loan, to a Canadian
Borrower, which does not bear interest at a rate based upon the Eurodollar Rate,
or (ii) a US Dollar-denominated Swing Line Loan to a Canadian Borrower which
does not bear interest at a rate based upon the Eurodollar Market Index Rate or
the Eurodollar Rate.

 

“Capital Lease” means a lease with respect to which the lessee is required
concurrently to recognize the acquisition of an asset and the incurrence of a
liability in accordance with GAAP.

 

“Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person.

 

“Cash and Carry Purchases” means purchases of Petroleum Products for physical
storage or in storage or in transit in pipelines which has been hedged by either
a NYMEX contract, an OTC contract, an Intercontinental Exchange contract, or a
contract for physical delivery.

 

“Cash Collateralize” has the meaning specified in Section 2.10(g).

 

“Cash Equivalents” means Investments in:

 

(a)                                  marketable obligations, maturing within 12
months after acquisition thereof, issued or unconditionally guaranteed by the
United States of America or the federal government of Canada or an
instrumentality or agency thereof and entitled to the full faith and credit of
the United States of America or the federal government of Canada, as the case
may be;

 

8

--------------------------------------------------------------------------------


 

(b)                                 demand deposits and time deposits (including
certificates of deposit) maturing within 12 months from the date of deposit
thereof, (i) with any office of any Lender or (ii) with a domestic office of any
national, state or provincial bank or trust company which is organized under the
Laws of the United States of America or any state therein, or the federal
government of Canada or any province therein, which has capital, surplus and
undivided profits of at least $500,000,000, and whose long term certificates of
deposit are rated at least Aa3 by Moody’s or AA- by S&P;

 

(c)                                  repurchase obligations with a term of not
more than seven days for underlying securities of the types described in
subsection (a) above entered into with (i) any Lender or (ii) any other
commercial bank meeting the specifications of subsection (b) above;

 

(d)                                 open market commercial paper, maturing
within 270 days after acquisition thereof, which are rated at least P-1 by
Moody’s or A-1 by S&P; and

 

(e)                                  money market or other mutual funds
substantially all of whose assets comprise securities of the types described in
subsections (a) through (d) above.

 

“Change of Control” means the occurrence of any of the following events:

 

(i)                                   Qualifying Directors cease for any reason
to constitute collectively a majority of the members of the board of directors
of GP LLC (the “Board”) then in office;

 

(ii)                                  GP LLC shall cease to be, directly or
indirectly, the beneficial owner (within the meaning of Rule 13d-3 under the
Securities Exchange Act of 1934, as amended) of all of the general partner
interests of General Partner.

 

(iii)                               General Partner shall cease to be, directly
or indirectly, the beneficial owner (as defined above) of all of the general
partner interests of US Borrower; or

 

(iv)                              Neither General Partner nor US Borrower shall
continue to be, directly or indirectly, the beneficial owner of all of the
general partner interests in Plains Marketing and Plains Pipeline; or

 

(v)                                 US Borrower shall cease to be, directly or
indirectly, the beneficial owner (as defined above) of all of the outstanding
partnership or equity interests in either Canadian Borrower, if after giving
effect thereto, such Canadian Borrower has any outstanding Obligations or any
Lender shall have any outstanding Canadian Commitment thereto.

 

As used herein, “Qualifying Director” means (i) any Person designated by any
Qualifying Owner as its representative on the Board, (ii) so long as Qualifying
Owners own a majority of the ownership interests of GP LLC entitling the holders
thereof to vote in elections for directors of GP LLC, any Person elected by a
majority of such owners of GP LLC entitled to vote thereon, and (iii) the chief
executive officer of GP LLC, and “Qualifying Owner” means Kayne Anderson
Investment Management, EnCap Investments LLC, Vulcan Energy Corporation or any
Affiliate of any of the foregoing.

 

9

--------------------------------------------------------------------------------


 

“Closing Date” means the first date all the conditions precedent in Sections 4.1
and 4.2 are satisfied or waived in accordance with Section 10.1 and a Borrower’s
initial funding request hereunder is so funded.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
together with all rules and regulations promulgated with respect thereto.

 

“Commitment” means, collectively, the US Commitments and the Canadian
Commitments.

 

“Commitment Period” means the period from and including the date hereof until
the Maturity Date (or, if earlier, the day on which the obligation of Lenders to
make Loans to Borrowers hereunder pursuant to Section 2.1(a) or (c) and the
obligation of LC Issuers to issue Letters of Credit at the request of Borrowers
pursuant to Section 2.10 has been terminated or the day on which any of the
Notes first becomes due and payable in full).

 

“Companies’ Creditors Arrangement Act (Canada)” means the Companies’ Creditors
Arrangement Act, R.S.C. 1985, c. C-36, including the regulations made and from
time to time in force under that Act.

 

“Consolidated” refers to the consolidation of any Person, in accordance with
GAAP, with its properly consolidated subsidiaries. References herein to a
Person’s Consolidated financial statements, financial position, financial
condition, liabilities, etc. refer to the consolidated financial statements,
financial position, financial condition, liabilities, etc. of such Person and
its properly consolidated subsidiaries.

 

“Consolidated EBITDA” means, for any period, the sum of (1) the Consolidated Net
Income during such period, plus (2) all interest expense that was deducted in
determining such Consolidated Net Income for such period, plus (3) all income
taxes (including any franchise taxes to the extent based upon net income) that
were deducted in determining such Consolidated Net Income, plus (4) all
depreciation, amortization (including amortization of good will and debt issue
costs) and other non-cash charges (including any provision for the reduction in
the carrying value of assets recorded in accordance with GAAP) which were
deducted in determining such Consolidated Net Income, minus (5) all non-cash
items of income which were included in determining such Consolidated Net Income.

 

“Consolidated Funded Indebtedness” means as of any date, the sum of the
following (without duplication):  (i) the outstanding principal amount of all
Indebtedness which is classified as “long-term indebtedness” on a consolidated
balance sheet of US Borrower and its Consolidated Subsidiaries (excluding
Unrestricted Subsidiaries) prepared as of such date in accordance with GAAP
(subject to year-end audit adjustments with respect to non-year end periods) and
any current maturities and other principal amount in respect of such
Indebtedness due within one year but which was classified as “long-term
indebtedness” at the creation thereof; (ii) the outstanding principal amount of
Indebtedness for borrowed money of US Borrower and its Consolidated Subsidiaries
(excluding Unrestricted Subsidiaries) outstanding under a revolving credit, term
or similar agreement (and renewals and extensions thereof); and (iii) the
outstanding principal amount of Indebtedness in respect of Capital Leases of US
Borrower and

 

10

--------------------------------------------------------------------------------


 

its Consolidated Subsidiaries (excluding Unrestricted Subsidiaries); provided,
however, Consolidated Funded Indebtedness shall not, if otherwise applicable,
include (x) Indebtedness in respect of letters of credit, (y) Indebtedness
incurred to finance Cash and Carry Purchases or (z) margin deposits.

 

“Consolidated Net Income” means, for any period, US Borrower’s and its
Subsidiaries’ (excluding Unrestricted Subsidiaries) gross revenues for such
period, including any cash dividends or distributions actually received from any
other Person during such period, minus US Borrower’s and its Subsidiaries’
(excluding Unrestricted Subsidiaries) expenses and other proper charges against
income (including taxes on income, to the extent imposed), determined on a
Consolidated basis after eliminating earnings or losses attributable to
outstanding minority interests and excluding the net earnings of any Person
other than a Subsidiary in which US Borrower or any of its Subsidiaries
(excluding Unrestricted Subsidiaries) has an ownership interest. Consolidated
Net Income shall not include (i) any gain or loss from the sale of assets,
(ii) any extraordinary gains or losses, or (iii) any non-cash gains or losses
resulting from mark to market activity as a result of the implementation of SFAS
133 or EITF 98-10. In addition, Consolidated Net Income shall not include the
cost or proceeds of purchasing or selling options which are used to hedge future
activity, until the period in which such hedged future activity occurs.

 

“Consolidated Tangible Net Worth” means the remainder of (i) all Consolidated
assets, as determined in accordance with GAAP, of US Borrower and its
Subsidiaries (excluding Unrestricted Subsidiaries) minus (ii) the sum of (a) US
Borrower’s Consolidated liabilities (excluding liabilities of Unrestricted
Subsidiaries, to the extent included therein), as determined in accordance with
GAAP, (b) the book value of any equity interests in any of US Borrower’s
Subsidiaries (excluding Unrestricted Subsidiaries) which equity interests are
owned by a Person other than US Borrower or a Wholly Owned Subsidiary of US
Borrower; and (c) the net book value of all assets that would be treated as
intangible under GAAP, including goodwill, trademarks, trade names and service
marks, excluding fifty percent (50%) of goodwill attributed to the PPX
Acquisition. The effect of any increase or decrease of net worth in any period
as a result of items of income or loss not reflected in the determination of net
income but reflected in the determination of comprehensive income (to the extent
provided under GAAP as in effect on the date hereof) shall be excluded in
determining Consolidated Tangible Net Worth.

 

“Contango Credit Agreement” means that certain Restated Credit Agreement dated
November 19, 2004, as amended by First Amendment to Restated Credit Agreement
dated April 20, 2005, Second Amendment to Restated Credit Agreement dated
May 20, 2005, Third Amendment to Restated Credit Agreement dated November 4,
2005, and as further amended from time to time, among Plains Marketing, Bank of
America, N.A., as administrative agent, and the lenders named therein.

 

“Continue”, “Continuation” and “Continued” shall refer to (i) the continuation
pursuant to Section 2.3 of a Eurodollar Loan as a Eurodollar Loan from one
Interest Period to the next Interest Period and (ii) a rollover of a Banker’s
Acceptance at maturity.

 

“Continuation/Conversion Notice” means a written or telephonic request, or a
written confirmation, made by a Borrower which meets the requirements of
Section 2.3.

 

11

--------------------------------------------------------------------------------


 

“Convert”, “Conversion” and “Convert” refers to a conversion pursuant to
Section 2.3 of one Type of US Loan into another Type of US Loan, or of one Type
of Canadian Advance into another Type of Canadian Advance.

 

“Debt Coverage Ratio” shall have the meaning given that term in Section 7.8.

 

“Default” means any Event of Default and any default, event or condition which
would, with the giving of any requisite notices and the passage of any requisite
periods of time, constitute an Event of Default.

 

“Defaulting Lender” means any Lender Party that (a) has failed to fund any
portion of the Loans or participations in LC Obligations or participations in
Swing Line Loans required to be funded by it hereunder or failed to issue any
Letter of Credit required to be issued by it hereunder, in either case within
one Business Day of the date required for such funding or issuance by it
hereunder, unless cured, (b) has otherwise failed to pay over to Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within one Business Day of the date when due, unless cured or the subject of a
good faith dispute, (c) has otherwise materially breached any of its obligations
hereunder or under any other Loan Document, unless cured, or (d) has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding.

 

“Default Rate” means, at the time in question, two percent (2%) per annum plus:

 

(a)                                  the Eurodollar Rate plus the Applicable
Margin then in effect for each Eurodollar Loan (up to the end of the applicable
Interest Period),

 

(b)                                 the Base Rate plus the Applicable Margin
then in effect for each Base Rate Loan or Dollar-denominated LC Borrowing by US
Borrower, as the case may be,

 

(c)                                  the Canadian Prime Rate plus the Applicable
Margin for each Canadian Prime Rate Loan or Canadian Dollar-denominated LC
Borrowing by a Canadian Borrower, as the case may be; or

 

(d)                                 the Canadian US Dollar Base Rate plus the
Applicable Margin for each Canadian US Dollar Base Rate Loan or
Dollar-Denominated LC Borrowing by a Canadian Borrower, as the case may be;

 

provided, however, the Default Rate shall never exceed the Highest Lawful Rate.

 

“Default Rate Period” means (i) any period during which an Event of Default,
other than pursuant to Section 8.1(a) or (b), is continuing, provided that such
period shall not begin until notice of the commencement of the Default Rate has
been given to the applicable Borrower by the relevant Agent upon the instruction
by Majority Lenders and (ii) any period during which any Event of Default
pursuant to Section 8.1(a) or (b) is continuing unless such applicable Borrower
has been notified otherwise by the relevant Agent upon the instruction by
Majority Lenders.

 

12

--------------------------------------------------------------------------------


 

“Depository Bills and Notes Act (Canada)” means the Depository Bills and Notes
Act (Canada), R.S.C. 1998, c. 13, including the regulations made and, from time
to time, in force under that Act.

 

“Disclosure Schedule” means Schedule III hereto.

 

“Discount Proceeds” means, in respect of each Bankers’ Acceptance, funds in an
amount which is equal to:

 

 

Face Amount

 

 

1 +

(Rate x Term)

 

 

 

365

 

 

(where “Face Amount” is the principal amount of the Bankers’ Acceptance being
purchased, “Rate” is the BA Discount Rate divided by 100 and “Term” is the
number of days in the term of the Bankers’ Acceptance.)

 

“Distribution” means (a) any dividend or other distribution (whether in cash or
other property, but excluding dividends or other distributions payable in equity
interests in US Borrower) with respect to any equity interest of US Borrower,
(b) any payment (whether in cash or other property, but excluding dividends or
other distributions payable in equity interests in US Borrower), including any
sinking fund or similar deposit, on account of the retirement, redemption,
purchase, cancellation, termination or other acquisition for value of any equity
interest of US Borrower or (c) any other payment by US Borrower to any holder of
equity interests of US Borrower with respect to such equity interests held
thereby other than payments made with equity interests in US Borrower.

 

“Dollar Equivalent” of any amount of any currency at any date means (i) if such
currency is Dollars, the amount of such currency, or (ii) if such currency is
Canadian Dollars, the equivalent in Dollars of such amount of such currency
based upon the rate of exchange for such conversion as quoted by the Bank of
Canada at approximately 12:00 noon, Toronto time (or, if not so quoted, the spot
rate of exchange quoted for wholesale transactions made by Administrative Agent)
on the date on or as of which such amount is to be determined.

 

“Dollars” and “$” means the lawful currency of the United States of America,
except where otherwise specified.

 

“Eligible Assignee” means (a) a Lender, and (b) any other Person (other than a
natural person), including Affiliates of Lenders and Approved Funds, approved by
(i) Administrative Agent (and, as to the Canadian Commitment, Canadian
Administrative Agent), the LC Issuers and the Swing Line Lender, and (ii) unless
an Event of Default is continuing, US Borrower (each such approval not to be
unreasonably withheld or delayed); provided, that notwithstanding the foregoing,
“Eligible Assignee” shall not include a Borrower or any of such Borrower’s
Affiliates or Subsidiaries or, unless an Event of Default is continuing, any
Person who, at the relevant time of determination, is a Defaulting Lender or an
Affiliate of a Defaulting Lender; provided further, an Eligible Assignee of any
Lender shall include only those Persons which, through their respective Lending
Offices, are capable of lending Dollars to US Borrower without the imposition of
any withholding taxes on interest or principal owed to such Persons, and Loans
by

 

13

--------------------------------------------------------------------------------


 

such Eligible Assignee shall be made through such Lending Office (and, if such
Lender’s US Commitment may be allocated in whole or in part to the Canadian
Allocated Total Commitment, only those Persons which, through their respective
Lending Offices, are capable of lending Canadian Dollars to either Canadian
Borrower without the imposition of any withholding taxes on interest or
principal owed to such Persons, and Canadian Loans by such Persons shall be made
through such Lending Offices).

 

“EMIR Loan” means a Swing Line Loan that bears interest at a rate based upon the
Eurodollar Market Index Rate.

 

“Environmental Laws” means any and all Laws relating to the environment or to
emissions, discharges, releases or threatened releases of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes
into the environment including ambient air, surface water, ground water, or
land, or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport, or handling of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, together with all rules and regulations promulgated with
respect thereto.

 

“ERISA Affiliate” means each Restricted Person and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control that, together with such Restricted Person, are treated as
a single employer under Section 414 of the Code.

 

“ERISA Plan” means any employee pension benefit plan subject to Title IV of
ERISA maintained by any ERISA Affiliate with respect to which any Restricted
Person has a fixed or contingent liability.

 

“Eurodollar Loan” means a Loan that bears interest at a rate based upon the
Eurodollar Rate.

 

“Eurodollar Market Index Rate” means, for any day with respect to a Swing Line
Loan, the rate per annum equal to the BBA LIBOR, as published by Reuters (or
other commercially available source providing quotations of BBA LIBOR as
designated by the relevant Agent from time to time) at approximately 11:00 a.m.,
London time, for such day for Dollar deposits with a term equivalent to seven
days. If such rate is not available at such time for any reason, then the
“Eurodollar Market Index Rate” shall be the rate per annum determined by the
Swing Line Lender to be the rate at which deposits in Dollars in same day funds
in the approximate amount of the Swing Line Loan by the Reference Bank and with
a term of one month would be offered by the Reference Bank’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) on such day.

 

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Loan, the rate per annum equal to the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the relevant Agent from time
to time) at approximately 11:00 a.m., London time, two Business Days prior to
the commencement of such Interest Period, for Dollar

 

14

--------------------------------------------------------------------------------


 

deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period. If such rate is not available at such time
for any reason, then the “Eurodollar Rate” for such Interest Period shall be the
rate per annum determined by the relevant Agent to be the rate at which deposits
in Dollars for delivery on the first day of such Interest Period in same day
funds in the approximate amount of the Eurodollar Loan being made, continued or
converted by the Reference Bank and with a term equivalent to such Interest
Period would be offered by the Reference Bank’s London Branch to major banks in
the London interbank eurodollar market at their request at approximately
11:00 a.m. (London time) two Business Days prior to the commencement of such
Interest Period.

 

“Event of Default” has the meaning given to such term in Section 8.1.

 

“Existing Agreement” has the meaning given to such term in the second
introductory paragraph hereof.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by Administrative Agent.

 

“Fee Letters” means the letter agreements of even date herewith between US
Borrower and (i) Administrative Agent and Banc of America Securities LLC and
(ii) Wachovia Bank, National Association and Wachovia Capital Markets, LLC.

 

“Fiscal Quarter” means a three-month period ending on March 31, June 30,
September 30 or December 31 of any year.

 

“Fiscal Year” means a twelve-month period ending on December 31 of any year.

 

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing or holding commercial loans and similar extensions of credit in the
ordinary course of its business.

 

“GAAP” means those generally accepted accounting principles and practices which
are recognized as such by the Financial Accounting Standards Board (or any
generally recognized successor) and which, in the case of US Borrower and its
Consolidated Subsidiaries, are applied for all periods after the date hereof in
a manner consistent with the manner in which such principles and practices were
applied to the Initial Financial Statements. If any change in any accounting
principle or practice is required by the Financial Accounting Standards Board
(or any such successor) in order for such principle or practice to continue as a
generally accepted accounting principle or practice, all reports and financial
statements required hereunder with respect to US Borrower or with respect to US
Borrower and its Consolidated Subsidiaries may 

 

15

--------------------------------------------------------------------------------


 

be prepared in accordance with such change, but all calculations and
determinations to be made hereunder may be made in accordance with such change
only after notice of such change is given to each Lender and Majority Lenders
agree to such change insofar as it affects the accounting of US Borrower or of
US Borrower and its Consolidated Subsidiaries.

 

“General Partner” means Plains AAP, L.P., a Delaware limited partnership, in its
capacity as the sole general partner of US Borrower.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity thereof authorized by applicable Law to exercise executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to such government (including any supra-national bodies such as
the European Union or the European Central Bank).

 

“GP LLC” means Plains All American GP LLC, a Delaware limited liability company.

 

“Guarantors” means, as of the date hereof, US Borrower (except with respect to
the US Commitment) and any of its Subsidiaries (excluding each Canadian Borrower
with respect to its own Canadian Obligations) that now or hereafter executes and
delivers a guaranty of the Obligations to Administrative Agent pursuant to
Section 6.9.

 

“Hazardous Materials” means any substances regulated under any Environmental
Law, whether as pollutants, contaminants, or chemicals, or as industrial, toxic
or hazardous substances or wastes, or otherwise.

 

“Highest Lawful Rate” means, with respect to each Lender Party to whom
Obligations are owed, the maximum nonusurious rate of interest that such Lender
Party is permitted under applicable Law to contract for, take, charge, or
receive with respect to such Obligations. All determinations herein of the
Highest Lawful Rate, or of any interest rate determined by reference to the
Highest Lawful Rate, shall be made separately for each Lender Party as
appropriate to assure that the Loan Documents are not construed to obligate any
Person to pay interest to any Lender Party at a rate in excess of the Highest
Lawful Rate applicable to such Lender Party.

 

“Income Tax Act (Canada)” means the Income Tax Act, R.S.C. 1985 c. 1 (fifth
supplement), including the regulations made and, from time to time, in force
under that Act.

 

“Indebtedness” of any Person means each of the following:

 

(a)                                  its obligations for the repayment of
borrowed money,

 

(b)                                 its obligations to pay the deferred purchase
price of property or services (excluding trade account payables arising in the
ordinary course of business), other than contingent purchase price or similar
obligations incurred in connection with an acquisition and not yet earned or
determinable,

 

(c)                                  its obligations evidenced by a bond,
debenture, note or similar instrument,

 

16

--------------------------------------------------------------------------------


 

(d)                                 its obligations, as lessee, constituting
principal under Capital Leases,

 

(e)                                  its direct or contingent reimbursement
obligations with respect to the face amount of letters of credit pursuant to the
applications or reimbursement agreements therefor,

 

(f)                                    its obligations for the repayment of
outstanding banker’s acceptances, whether matured or unmatured,

 

(g)                                 its obligations under any synthetic lease,
tax retention operating lease, off-balance sheet loan or similar off-balance
sheet financing if the obligation under such synthetic lease, tax retention
operating lease, off-balance sheet loan or similar off-balance sheet financing
is considered indebtedness for borrowed money for tax purposes but is classified
as an operating lease in accordance with GAAP (excluding, to the extent included
herein, operating leases entered into in the ordinary course of business), or

 

(h)                                 its obligations under guaranties of any
obligations of any other Person described in the foregoing clauses (a) through
(g).

 

“Initial Financial Statements” means (i) the audited Consolidated financial
statements of US Borrower as of December 31, 2005, and (ii) the unaudited
consolidating balance sheet and income statement of US Borrower as of March 31,
2006.

 

“Interest Act (Canada)” means the Interest Act, R.S.C. 1985, c. I-15, including
the regulations made and, from time to time, in force under that Act.

 

“Interest Expense” means, with respect to any period, the sum (without
duplication) of the following (in each case, eliminating all offsetting debits
and credits between US Borrower and its Subsidiaries (excluding Unrestricted
Subsidiaries) and all other items required to be eliminated in the course of the
preparation of Consolidated financial statements of US Borrower and its
Subsidiaries (excluding Unrestricted Subsidiaries) in accordance with GAAP):
(a) all interest and facility or commitment fees in respect of Indebtedness of
US Borrower or any of its Subsidiaries (excluding Unrestricted Subsidiaries)
(including imputed interest on Capital Lease Obligations) which are accrued
during such period and whether expensed in such period or capitalized; plus
(b) all fees in respect of letters of credit issued for the account of US
Borrower or any of its Subsidiaries, which are accrued during such period and
whether expensed in such period or capitalized.

 

“Interest Payment Date” means (a) with respect to each Base Rate Loan, Canadian
Prime Rate Loan or Canadian US Dollar Base Rate Loan, the last day of each
March, June, September and December beginning September 30, 2006, and (b) with
respect to each Eurodollar Loan, the last day of the Interest Period that is
applicable thereto and, if such Interest Period is six, or twelve months in
length, the dates specified by Administrative Agent or Canadian Administrative
Agent, as applicable, which are approximately three, six, and nine months (as
appropriate) after such Interest Period begins; provided that the last Business
Day of each calendar month shall also be an Interest Payment Date for each such
Loan so long as any Event of Default exists under Section 8.1 (a) or (b).

 

17

--------------------------------------------------------------------------------


 

“Interest Period” means, with respect to each particular Eurodollar Loan in a
Borrowing, the period specified in the Borrowing Notice or
Continuation/Conversion Notice applicable thereto, beginning on and including
the date specified in such Borrowing Notice or Continuation/Conversion Notice
(which must be a Business Day), and ending one, two, three, six or twelve months
(if twelve months is available for each Lender) thereafter (and, as to Loans,
ending on a date less than 30 days thereafter as may be specified by US Borrower
or either Canadian Borrower, if such lesser period is available for each Lender
making such Loans), as US Borrower or either Canadian Borrower may elect in such
notice; provided that:  (a) any Interest Period which would otherwise end on a
day which is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day; (b) any
Interest Period (other than an Interest Period ending on a date less than 30
days after the beginning thereof as may be specified by a Borrower and otherwise
permitted hereunder) which begins on the last Business Day in a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day in
a calendar month; and (c) notwithstanding the foregoing, no Interest Period
may be selected for a Loan to any Borrower that would end after the Maturity
Date

 

“Interim 364-Day Credit Agreement” means that certain Interim 364-Day Credit
Agreement of even date herewith among US Borrower, JPMorgan Chase Bank, N.A., as
administrative agent, and the lenders named therein, as from time to time
amended.

 

“Investment” means any investment made, directly or indirectly in any Person,
whether by acquisition of shares of capital stock, indebtedness or other
obligations or securities or by loan, advance, capital contribution or
otherwise, and whether made in cash, by the transfer of property or by any other
means.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the LC
Application, and any other document, agreement and instrument entered into by an
LC Issuer and a Borrower (or any Subsidiary) or by a Borrower or any Subsidiary
in favor of such LC Issuer and relating to any such Letter of Credit.

 

“Judgment Interest Act (Alberta)” means the Judgment Interest Act, S.A. 1984 c.
J-O.5, including the regulations made and, from time to time, in force under
that Act.

 

“Law” means any statute, law, regulation, ordinance, rule, treaty, judgment,
order, decree, permit, concession, franchise, license, agreement or other
governmental restriction of the United States or Canada or any state, province,
or political subdivision thereof or of any foreign country or any department,
state, province or other political subdivision thereof.

 

“LC Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any LC Borrowing in accordance with its US Percentage Share or
Canadian Percentage Share, as applicable. All LC Advances shall be denominated
in Dollars, with respect

 

18

--------------------------------------------------------------------------------


 

to US Letters of Credit and Dollar-denominated Canadian Letters of Credit, and
in Canadian Dollars, with respect to Canadian Dollar-denominated Canadian
Letters of Credit.

 

“LC Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by (i) a US
LC Issuer, as to a US Letter of Credit, or (ii) a Canadian LC Issuer, as to a
Canadian LC Issuer, which in either case includes any electronic online letter
of credit application/request system of any LC Issuer.

 

“LC Borrowing” means an extension of credit from an LC Issuer resulting from a
drawing under any Letter of Credit which has not been reimbursed by a Borrower
on the date when made or refinanced as a Borrowing. All LC Borrowings shall be
denominated in the currency of the Letter of Credit that was drawn upon that
resulted in such LC Borrowing.

 

“LC Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“LC Issuer” means: (i) with respect to any US Letter of Credit, the US LC Issuer
that issued or is requested to issue such Letter of Credit, (ii) with respect to
any Canadian Letter of Credit, the Canadian LC Issuer that issued or is
requested to issue such Canadian Letter of Credit, and (iii) their respective
successors in such capacity.

 

“LC Obligations” means: (i) with respect to US Lenders, US LC Obligations, and
(ii) with respect to Canadian Lenders, Canadian LC Obligations.

 

“Lender Parties” means all Agents, all LC Issuers and all Lenders.

 

“Lenders” means (i) with respect to US Loans, US Lenders, (ii) with respect to
Canadian Advances, Canadian Lenders, and (iii) collectively, US Lenders and
Canadian Lenders.

 

“Letter of Credit” means a US Letter of Credit or a Canadian Letter of Credit.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Liabilities” means, as to any Person, all indebtedness, liabilities and
obligations of such Person, whether matured or unmatured, liquidated or
unliquidated, primary or secondary, direct or indirect, absolute, fixed or
contingent, and whether or not required to be considered pursuant to GAAP.

 

“Lien” means, with respect to any property or assets, any right or interest
therein of a creditor to secure Liabilities owed to it or any other arrangement
with such creditor which provides for the payment of such Liabilities out of
such property or assets or which allows such creditor to have such Liabilities
satisfied out of such property or assets prior to the general creditors of any
owner thereof, including any lien, mortgage, security interest, pledge, deposit,
production payment, rights of a vendor under any title retention or conditional
sale agreement or lease substantially equivalent thereto, tax lien, mechanic’s
or materialman’s lien, or any other charge or encumbrance for security purposes,
whether arising by Law or agreement or otherwise, but excluding any right of
offset which arises without agreement in the ordinary course of

 

19

--------------------------------------------------------------------------------


 

business. “Lien” also means any filed financing statement, any registration of a
pledge (such as with an issuer of uncertificated securities), or any other
arrangement or action which would serve to perfect a Lien described in the
preceding sentence, regardless of whether such financing statement is filed,
such registration is made, or such arrangement or action is undertaken before or
after such Lien exists.

 

“Loan Documents” means this Agreement, the Notes, the Letters of Credit, the LC
Applications, the BAs, the written Borrowing Notices and all other agreements,
certificates, documents, instruments and writings at any time delivered in
connection herewith or therewith (exclusive of term sheets and commitment
letters).

 

“Loans” means, collectively, the US Loans and the Canadian Loans.

 

“Majority Lenders” means Lenders who have in the aggregate more than fifty
percent (50%) of (i) the US Total Committed Amount plus, (ii) during any
Canadian Allocation Period, the Canadian Total Committed Amount; provided that
the Commitment of, and the portion of the US Total Committed Amount or Canadian
Total Committed Amount held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Majority Lenders.

 

“Material Adverse Change” means (a) a material and adverse change in (i) US
Borrower’s Consolidated financial condition, (ii) US Borrower’s Consolidated
operations, properties or prospects, considered as a whole, or (iii) US
Borrower’s or either Canadian Borrower’s ability to timely pay its Obligations,
or (b) a material adverse effect on the enforceability of the material terms of
any Loan Document.

 

“Maturity Date” means the later of (a) July 29, 2011 and (b) if maturity is
extended pursuant to Section 2.1(f), with respect to each Lender consenting to
such extension, the latest date to which such maturity date has been extended as
determined pursuant to such section, unless in either such case terminated
earlier in accordance with Section 8.1 or Section 10.12.

 

“Moody’s” means Moody’s Investor Service, Inc., or its successor.

 

“Net Proceeds” means with respect to any Bankers’ Acceptance, the Discount
Proceeds less the amount equal to the applicable Stamping Fee Rate multiplied by
the face amount of such Bankers’ Acceptance.

 

“Notes” means, collectively, the US Notes, the Canadian Notes and the Swing Line
Notes.

 

“Obligations” means, collectively, the US Obligations, the Canadian Obligations
and all other Liabilities from time to time owing by any Restricted Person to
any Lender Party under or pursuant to any of the Loan Documents. “Obligation”
means any part of the Obligations.

 

“Outstanding Amount” means on any date (i) with respect to Loans or outstanding
Canadian BAs, the Dollar Equivalent amount of the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of such Loans or Canadian BAs occurring on such date; and
(ii) with respect to any LC Obligations, the Dollar

 

20

--------------------------------------------------------------------------------


 

Equivalent amount of the aggregate outstanding amount of such LC Obligations on
such date after giving effect to any LC Credit Extension occurring on such date
and any other changes in the aggregate amount of the LC Obligations as of such
date, including as a result of any reimbursements by any Borrower of
Unreimbursed Amounts.

 

“PAA Debt Rating” means the rating then in effect by a Rating Agency with
respect to the long term senior unsecured non-credit enhanced debt of US
Borrower.

 

“Participant” has the meaning specified in Section 10.5(d).

 

“Permitted Lien” has the meaning given to such term in Section 7.2.

 

“Person” means an individual, corporation, partnership, limited liability
company, association, joint stock company, trust or trustee thereof, estate or
executor thereof, unincorporated organization or joint venture, Governmental
Authority, or any other legally recognizable entity.

 

“Petroleum Products” means crude oil, condensate, natural gas, natural gas
liquids (NGL’s), liquefied petroleum gases (LPG’s), refined petroleum products
or any blend thereof.

 

“Plains Marketing” means Plains Marketing, L.P., a Texas limited partnership.

 

“Plains Pipeline” means Plains Pipeline, L.P., a Texas limited partnership.

 

“PPX Acquisition” means (A) the merger of Pacific Energy Partners, L.P. (“PPX”)
with and into US Borrower as contemplated by that certain Agreement and Plan of
Merger dated as of June 11, 2006 by and among PPX and certain of its Affiliates
and US Borrower and certain of its Affiliates, (B) the purchase by US Borrower
from LB Pacific, LP of certain equity interests in PPX and in certain Affiliates
of PPX, as contemplated by that certain Purchase Agreement dated as of June 11,
2006 by and among LB Pacific, LP and US Borrower, and (C) the acquisition of
other property and interests, in each case pursuant to the foregoing agreements
and related documents.

 

“Principal Property” means, whether owned or leased on the date hereof or
hereafter acquired:

 

(a) any pipeline assets of any Restricted Person, including any related
facilities employed in the transportation, distribution, terminalling,
gathering, treating, processing, marketing or storage of crude oil or refined
petroleum products, natural gas, natural gas liquids, fuel additives or
petrochemicals; and

 

(b) any processing or manufacturing plant or terminal owned or leased by any
Restricted Person;

 

except, in the case of either clause (a) or (b): (i) any such assets consisting
of inventories, furniture, office fixtures and equipment, including data
processing equipment, vehicles and equipment used on, or useful with, vehicles,
and (ii) any such asset, plant or terminal which, in

 

21

--------------------------------------------------------------------------------


 

the good faith opinion of the Board, is not material in relation to the
activities of US Borrower and its Subsidiaries, taken as a whole.

 

“Rating Agency” means either S&P or Moody’s.

 

“Reference Bank” means, at any time, the financial institution serving as
Administrative Agent.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Borrower, a Borrower’s
general partner or the general partner of the general partner of any Borrower,
as the case may be. Any document delivered hereunder that is signed by a
Responsible Officer of a Borrower shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Borrower, and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Borrower.

 

“Restricted Person” means any of US Borrower and each Subsidiary of US Borrower,
including but not limited to Plains Marketing, Plains Pipeline, each Canadian
Borrower, and each Subsidiary of Plains Marketing, Plains Pipeline and Canadian
Borrowers, but excluding, for the avoidance of doubt, Unrestricted Subsidiaries.

 

“Restriction Exception” means (i) any applicable Law or any instrument governing
Indebtedness or equity interests, or any applicable Law or any other agreement
relating to any property, assets or operations of a Person whose capital stock
or other equity interests are acquired, in whole or part, by a Restricted Person
pursuant to an acquisition (whether by merger, consolidation, amalgamation or
otherwise), as such instrument or agreement is in effect at the time of such
acquisition (except with respect to Indebtedness incurred in connection with, or
in contemplation of, such acquisition), or such applicable Law is then or
thereafter in effect (as applicable), which is not applicable to the acquiring
Restricted Person, or the property, assets or operations of the acquiring
Restricted Person, other than the acquired Person, or the property, assets or
operations of such acquired Person or such acquired Person’s Subsidiaries;
provided that in the case of Indebtedness, the incurrence of such Indebtedness
is not prohibited hereunder, (ii) provisions with respect to the disposition or
distribution of assets in joint venture agreements or other similar agreements
entered into in the ordinary course of business, (iii) (a) a lease, license or
similar contract, which restricts in a customary manner the subletting,
assignment, encumbrance or transfer of any property or asset that is subject
thereto or the assignment, encumbrance or transfer of any such lease, license or
other contract, (b) mortgages, deeds of trust, pledges or other security
instruments, the entry into which does not result in a Default, securing
indebtedness of a Restricted Person, which restricts the transfer of the
property subject to such mortgages, deeds of trust, pledges or other security
instruments, or (c) customary

 

22

--------------------------------------------------------------------------------


 

provisions restricting disposition of, or encumbrances on, real property
interests set forth in any reciprocal easements of any Restricted Person,
(iv) restrictions imposed pursuant to this Agreement and the other Loan
Documents, (v) restrictions on the transfer or encumbrance of property or assets
which are imposed by the holder of Liens on property or assets of a Restricted
Person, provided that neither the incurrence of such Lien nor any related
Indebtedness results in a Default, (vi) any agreement to, directly or
indirectly, sell or otherwise dispose of assets or equity interests to any
Person pending the closing of such sale, provided that such sale is consummated
in compliance with any applicable provisions of this Agreement, (vii) net worth
provisions in leases and other agreements entered into by any Restricted Person
in the ordinary course of business, and (viii) an agreement governing
Indebtedness incurred to refinance the Indebtedness issued, assumed or incurred
pursuant to an agreement referred to in clauses (iv) and (v) above; provided,
however, that the provisions relating to such encumbrance or restriction
contained in any such Indebtedness are no less favorable to the such Restricted
Person in any material respect as determined by the Board in its reasonable and
good faith judgment than the provisions relating to such encumbrance or
restriction contained in agreements referred to in such clauses (iv) and (v).

 

“S&P” means Standard & Poor’s Ratings Group (a division of McGraw Hill, Inc.) or
its successor.

 

“Schedule I BA Reference Banks” means the Lenders listed in Schedule I to the
Bank Act (Canada) as are, at such time, designated by Canadian Administrative
Agent, with the prior consent of Canadian Borrowers (acting reasonably), as the
Schedule I BA Reference Banks.

 

“Schedule II BA Reference Banks” means the Lenders listed in Schedule II to the
Bank Act (Canada) as are, at such time, designated by Canadian Administrative
Agent, with the prior consent of Canadian Borrowers (acting reasonably), as the
Schedule II BA Reference Banks.

 

“Schedule III BA Reference Banks” means the Lenders listed in Schedule III to
the Bank Act (Canada) as are, at such time, designated by Canadian
Administrative Agent, with the prior consent of Canadian Borrowers (acting
reasonably), as the Schedule III BA Reference Banks.

 

“Significant Restricted Persons” means Borrowers, Plains Marketing, Plains
Pipeline and Subsidiaries of US Borrower that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X, promulgated
pursuant to the Securities Exchange Act of 1934 and the Securities Act of 1933,
each as amended.

 

“Specified Acquisition” means one or more acquisitions of assets or entities or
operating lines or divisions in any rolling 12-month period for an aggregate
purchase price of not less than $50,000,000.

 

“Specified Equity Offering” means one or more issuances of equity by US Borrower
for aggregate net cash proceeds of not less than fifty percent (50%) of the
aggregate purchase price of the Specified Acquisition.

 

“Stamping Fee Rate” means the rate per annum set forth on Schedule I as the
“Stamping Fee Rate” based on the Applicable Rating Level on such date, provided
that during a Default Rate Period, the Stamping Fee Rate shall be increased by
two percent (2%). Changes in the

 

23

--------------------------------------------------------------------------------


 

applicable Stamping Fee Rate will occur automatically without prior notice as
changes in the Applicable Rating Level occur and shall be effective with respect
to BA’s issued on and after such change. If during the term of a BA the Stamping
Fee Rate changes as a result of a change in the Applicable Rating Level, or as a
result of a Default Rate Period as provided above, the stamping fee paid with
respect to such BA (the “Initial Fee”) shall be recalculated based upon such
change for the number of days during the term of such BA that such change is
applicable, and if such recalculated amount is in excess of the Initial Fee, the
relevant Canadian Borrower shall pay such excess as an additional fee for the
acceptance of such BA, and if such recalculated amount is less than the Initial
Fee, such difference shall be credited to such Canadian Borrower Administrative
Agent will give notice promptly to Canadian Administrative Agent of any change
(and its effective date) in the Applicable Rating Level, and Canadian
Administrative Agent will in turn give notice promptly to Canadian Borrowers and
Canadian Lenders of such change in the Applicable Rating Level and the
applicable Stamping Fee Rate.

 

“Subsidiary” means, with respect to any Person, any corporation, association,
partnership, limited liability company, joint venture, or other business or
corporate entity, enterprise or organization which is directly or indirectly
(through one or more intermediaries) controlled or owned more than fifty percent
by such Person (other than PAA/Vulcan Gas Storage, LLC and its subsidiaries,
unless US Borrower shall also have the fully matured right, directly or
indirectly, to elect more than 50% of the board of directors of PAA/Vulcan Gas
Storage, LLC); provided, however, that no Unrestricted Subsidiary shall be
deemed a “Subsidiary” of any Restricted Person for purposes of any Loan Document
except as provided in Section 7.10.

 

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.10A.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.10A.

 

“Swing Line Lender” means (i) Bank of America, N.A., in its capacity as provider
of Swing Line Loans to US Borrower, and (ii) Bank of America, N.A., acting
through its Canada Branch, in its capacity as provider of Swing Line Loans to
Canadian Borrowers, or any successor swing line lenders hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.10A(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.10A(b), which, if in writing, shall be substantially in the form of
Exhibit B-3.

 

“Swing Line Notes” has the meaning given such term in Section 2.10A(a).

 

“Swing Line Sublimit” means (i) with respect to Swing Line Loans to US Borrower,
the lesser of (a) $75,000,000 minus the Outstanding Amount of Swing Line Loans
to Canadian Lenders and (b) the US Commitment, and (ii) with respect to
aggregate Swing Line Loans to Canadian Borrowers, the lesser of (a) $75,000,000
minus the Outstanding Amount of Swing Line Loans to US Borrower and (b) the
Canadian Commitment. The foregoing Swing Line Sublimits

 

24

--------------------------------------------------------------------------------


 

are part of, and not in addition to, the US Commitment and the Canadian
Commitment, respectively.

 

“Termination Event” means (a) the occurrence with respect to any ERISA Plan of
(i) a reportable event described in Sections 4043(c)(5) or (6) of ERISA or
(ii) any other reportable event described in Section 4043(c) of ERISA other than
a reportable event not subject to the provision for 30-day notice to the Pension
Benefit Guaranty Corporation pursuant to a waiver by such corporation under
Section 4043(a) of ERISA, or (b) the withdrawal of any ERISA Affiliate from an
ERISA Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA, or (c) the filing of a notice of intent
to terminate any ERISA Plan or the treatment of any ERISA Plan amendment as a
termination under Section 4041 of ERISA, or (d) the institution of proceedings
to terminate any ERISA Plan by the Pension Benefit Guaranty Corporation under
Section 4042 of ERISA, or (e) any other event or condition which might
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any ERISA Plan.

 

“Type” means, with respect to any Loans, the characterization of such Loans as
Base Rate Loans, Eurodollar Loans, Canadian Prime Rate Loans, Canadian US Dollar
Base Rate Loans, or BAs.

 

“Unreimbursed Amount” has the meaning specified in Section 2.10(c)(i).

 

“Unrestricted Subsidiary” shall have the meaning given it in Section 7.10.

 

“US Borrower” means Plains All American Pipeline, L.P., a Delaware limited
partnership.

 

“US Business Day” means any day, other than a Saturday, Sunday or day which
shall be in New York, New York a legal holiday or day on which banking
institutions are required or authorized to close. Any Business Day in any way
relating to Eurodollar Loans (such as the day on which an Interest Period begins
or ends) must also be a day on which commercial banks settle payments in London.

 

“US Commitment” means, as to each US Lender, its obligations to (a) make US
Loans to US Borrower pursuant to Section 2.1, (b) purchase participations in US
LC Obligations pursuant to Section 2.10(c), and (c) purchase participations in
Swing Line Loans to US Borrower, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such US Lender’s
name on Schedule II, as may be increased from time to time pursuant to
Section 2.1(d), or in the Assignment and Assumption pursuant to which such US
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement; provided, during a Canadian
Allocation Period, the US Commitment of any US Lender that is or has a branch or
affiliate that is a Canadian Lender shall be reduced by the Canadian Allocated
Commitment of such Canadian Lender. The US Commitment may be increased from time
to time pursuant to Section 2.1(d) or reduced from time to time pursuant to
Section 2.5(b).

 

“US Facility Fee Rate” means, on any day, the rate per annum set forth on
Schedule I as the “US Facility Fee Rate” based on the Applicable Rating Level on
such date. Changes in the

 

25

--------------------------------------------------------------------------------


 

applicable US Facility Fee Rate will occur automatically without prior notice as
changes in the Applicable Rating Level occur. Administrative Agent will give
notice promptly to US Borrower and US Lenders of changes in the US Facility Fee
Rate.

 

“US LC Issuer” means Bank of America, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity. Administrative
Agent may, with the consent of US Borrower and the US Lender in question, or US
Borrower may, with the consent of US Lender in question and notice to
Administrative Agent, appoint any US Lender hereunder as a US LC Issuer in place
of or in addition to Bank of America, N.A.

 

“US LC Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding US Letters of Credit plus the
aggregate outstanding amount of all Unreimbursed Amounts with respect to US
Letters of Credit that are not fully refinanced by a Borrowing and, without
duplication, all LC Borrowings with respect to US Letters of Credit. For all
purposes of this Agreement, if on any date of determination a US Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such US Letter of Credit shall
be deemed to be “outstanding” in the amount so remaining available to be drawn.

 

“US Lender Parties” means Administrative Agent, US LC Issuer and US Lenders.

 

“US Lenders” means each signatory hereto designated as a US Lender, and the
successors and permitted assigns of each such party as holder of a US Note, and,
as the context requires, includes the Swing Line Lender.

 

“US Letter of Credit” means any letter of credit issued by US LC Issuer
hereunder at the application of US Borrower pursuant to Section 2.10. For the
avoidance of doubt, US Letter of Credit includes a commercial or documentary
letter of credit and a standby letter of credit.

 

“US Letter of Credit Fee Rate” means, on any day, the rate per annum set forth
on Schedule I as the “US LC Fee Rate” based on the Applicable Rating Level on
such date. Changes in the applicable US Letter of Credit Fee Rate will occur
automatically without prior notice as changes in the Applicable Rating Level
occur. Administrative Agent will give notice promptly to US Borrower and Lenders
of changes in the US Letter of Credit Fee Rate.

 

“US Loans” means loans by US Lenders to US Borrower pursuant to Section 2.1(a),
and, as the context requires, including without limitation for purposes of
Section 2.5(a)(i) hereof, Swing Line Loans by the Swing Line Lender to US
Borrower pursuant to Section 2.10A.

 

“US Notes” has the meaning given such term in Section 2.1(a) hereof.

 

“US Obligations” means all Liabilities from time to time owing by any Restricted
Person to any Lender Party under or pursuant to any of the US Notes or US
Letters of Credit, including all US LC Obligations owing thereunder or under or
pursuant to any guaranty of the obligations of US Borrower under the Loan
Documents. “US Obligation” means any part of the US Obligations.

 

26

--------------------------------------------------------------------------------


 

“US Percentage Share” means:

 

(a)                                  at any time the US Commitments remain
outstanding, a fraction (expressed as a percentage, carried out to the sixth
decimal place), the numerator of which is the amount of the US Commitment of
such US Lender at such time and the denominator of which is the amount of the US
Total Committed Amount at such time; and

 

(b)                                 upon the termination of the Commitments
pursuant to Section 8.1, a fraction (expressed as a percentage, carried out to
the sixth decimal place), the numerator of which is:

 

the sum of

 

(i) the Outstanding Amount of US Loans of such US Lender plus

 

(ii) an amount equal to (A) the Outstanding Amount of US Loans of such US
Lender, divided by (B) the Outstanding Amount of all US Loans of all US Lenders,
times (C) the Outstanding Amount of all US LC Obligations, and

 

the denominator of which is the US Total Outstanding Amount.

 

The initial US Percentage Share of each US Lender is set forth opposite the name
of such US Lender on Schedule II or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

 

“US Total Committed Amount” means, at any time, the sum of the aggregate amount
of the US Commitments at such time.

 

“US Total Outstanding Amount” means, at any time, the sum of (i) the Outstanding
Amount of US Loans at such time plus (ii) the Outstanding Amount of US LC
Obligations.

 

“Utilization Rate” means, on any day, the rate per annum set forth on Schedule I
as the “Utilization Rate” based on the Applicable Rating Level on such date.
Changes in the applicable Utilization Rate will occur automatically without
prior notice as changes in the Applicable Rating Level occur. Administrative
Agent will give notice promptly to Borrowers and Lenders of any change (and its
effective date) in the Applicable Rating Level and the applicable Utilization
Rate.

 

“Wholly Owned Subsidiary” means any Subsidiary of a Person, all of the issued
and outstanding stock, limited liability company membership interests, or
partnership interests of which (including all rights or options to acquire such
stock or interests) are directly or indirectly (through one or more
Subsidiaries) owned by such Person.

 

“Working Capital Borrowings” has the meaning given to such term in
Section 2.2(c).

 

Section 1.2.                                   Exhibits and Schedules;
Additional Definitions. All Exhibits and Schedules attached to this Agreement
are a part hereof for all purposes.

27

--------------------------------------------------------------------------------


 

Section 1.3.                                   Amendment of Defined Instruments.
Unless the context otherwise requires or unless otherwise provided herein the
terms defined in this Agreement which refer to a particular agreement,
instrument or document also refer to and include all renewals, extensions,
modifications, amendments and restatements of such agreement, instrument or
document, provided that nothing contained in this section shall be construed to
authorize any such renewal, extension, modification, amendment or restatement.

 

Section 1.4.                                   References and Titles. All
references in this Agreement to Exhibits, Schedules, articles, sections,
subsections and other subdivisions refer to the Exhibits, Schedules, articles,
sections, subsections and other subdivisions of this Agreement unless expressly
provided otherwise. Titles appearing at the beginning of any subdivisions are
for convenience only and do not constitute any part of such subdivisions and
shall be disregarded in construing the language contained in such subdivisions.
The words “this Agreement,” “this instrument,” “herein,” “hereof,” “hereby,”
“hereunder” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited. The phrases “this
section” and “this subsection” and similar phrases refer only to the sections or
subsections hereof in which such phrases occur. The word “or” is not exclusive,
and the word “including” (in its various forms) means “including without
limitation.”  Pronouns in masculine, feminine and neuter genders shall be
construed to include any other gender, and words in the singular form shall be
construed to include the plural and vice versa, unless the context otherwise
requires. References to an “officer” or “officers” of the General Partner or any
Restricted Person shall mean and include officers of such Person or the
controlling management entity of such Person as provided in such Person’s
organizational documents, as applicable.

 

Section 1.5.                                   Calculations and Determinations.
All calculations under the Loan Documents of interest chargeable with respect to
Eurodollar Loans and of fees shall be made on the basis of actual days elapsed
(including the first day but excluding the last) and a year of 360 days. All
other calculations of interest made under the Loan Documents shall be made on
the basis of actual days elapsed (including the first day but excluding the
last) and a year of 365 or 366 days, as appropriate. Each determination by a
Lender Party of amounts to be paid under Article III or any other matters which
are to be determined hereunder by a Lender Party (such as any Eurodollar Rate,
BA Discount Rate, Business Day or Interest Period) shall, in the absence of
manifest error, be conclusive and binding. Unless otherwise expressly provided
herein or unless Majority Lenders otherwise consent all financial statements and
reports furnished to any Lender Party hereunder shall be prepared and all
financial computations and determinations pursuant hereto shall be made in
accordance with GAAP.

 

Section 1.6.                                   Letter of Credit Amounts. Unless
otherwise specified herein, the amount of a Letter of Credit at any time shall
be deemed to be the Dollar Equivalent of the stated amount of such Letter of
Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time; provided, further, that with respect to any Letter of
Credit that, by its terms or the terms of any Issuer Document related thereto,
provides for one or more automatic reductions

 

28

--------------------------------------------------------------------------------


 

in the stated amount thereof, the amount of such Letter of Credit shall be
deemed to be the Dollar Equivalent of the amount available to be drawn under
such Letter of Credit at such time.

 

ARTICLE II. - The Loans and Letters of Credit

 

Section 2.1.                                   Commitments to Lend; Notes.

 

(a)                                  US Loans to US Borrower. Subject to the
terms and conditions hereof, each US Lender agrees to make US Loans to US
Borrower upon US Borrower’s request from time to time during the Commitment
Period, provided that (a) subject to Sections 3.3, 3.4 and 3.6, all US Lenders
are requested to make US Loans of the same Type in accordance with their
respective US Percentage Shares and as part of the same Borrowing, (b) after
giving effect to such US Loans, the US Total Outstanding Amount does not exceed
the US Total Committed Amount determined as of the date on which the requested
US Loans are to be made, and (c) after giving effect to such US Loans, the
Outstanding Amount of US Loans by each US Lender plus such US Lender’s US
Percentage Share of the Outstanding Amount of US LC Obligations does not exceed
such US Lender’s US Commitment. The aggregate amount of all US Loans in any
Borrowing must be equal to $1,000,000 or any higher integral multiple of
$100,000. The obligation of US Borrower to repay to each US Lender the aggregate
amount of all US Loans made by such US Lender to US Borrower, together with
interest accruing in connection therewith, shall be evidenced by a single
promissory note (herein called such US Lender’s “US Note”) made by US Borrower
payable to the order of such US Lender in the form of Exhibit A-1 with
appropriate insertions. The amount of principal owing on any US Lender’s US Note
at any given time shall be the aggregate amount of all US Loans theretofore made
by such US Lender to US Borrower minus all payments of principal theretofore
received by such US Lender on such US Note. Interest on each US Note shall
accrue and be due and payable as provided herein and therein. Each US Note shall
be due and payable as provided herein and therein, and shall be due and payable
in full on the Maturity Date. Subject to the terms and conditions of this
Agreement, US Borrower may borrow, repay, and reborrow under this
Section 2.1(a). US Borrower may have no more than seven Borrowings of Eurodollar
Loans outstanding at any time. All payments of principal and interest on the US
Loans made pursuant to this Section 2.1(a) shall be made in Dollars.

 

(b)                                 Canadian Allocation of US Total Committed
Amount. US Borrower shall have the right to allocate (or reallocate, if
previously allocated) a portion of the US Total Committed Amount as the Canadian
Allocated Total Commitment by notice to Administrative Agent; provided that
(i) any such notice shall be received by Administrative Agent not later than
11:00 a.m. ten Canadian Business Days prior to the date such allocation or
reallocation shall become effective, (ii) any such allocation or reallocation
shall be in an aggregate amount of $5,000,000 or any whole multiple in excess
thereof, not to exceed the Canadian Allocated Maximum Total Commitment, or shall
be a reallocation to zero, (iii) US Borrower shall not allocate or reallocate
any portion of the US Total Committed Amount if, after giving effect thereto and
to any concurrent prepayments hereunder (a) the US Total Outstanding Amount
would exceed the US Total Committed Amount, (b) the Canadian Total Outstanding
Amount would exceed the Canadian Allocated Total Commitment, (c) any US Lender’s
US Commitment would not equal or exceed the sum of the Outstanding Amount of
such US Lender’s US Loan plus such Lender’s US Percentage Share of the
Outstanding Amount of US LC Obligations; or (d) any Canadian

 

29

--------------------------------------------------------------------------------


 

Lender’s Canadian Commitment would not equal or exceed the sum of the
Outstanding Amount of such Canadian Lender’s Canadian Advances plus such
Canadian Lender’s Canadian Percentage Share of the Outstanding Amount of
Canadian LC Obligations, and (iv) US Borrower shall make not more than four
allocations or reallocations of the US Total Committed Amount in any calendar
year. Administrative Agent will promptly notify Canadian Administrative Agent
and the Lenders or their Canadian branches or affiliates with Canadian Allocated
Commitments of any such notice of allocation or reallocation of the US Total
Committed Amount and the amount of their respective Canadian Allocated
Commitments, and shall notify all Lenders of the US Commitments and Canadian
Allocated Total Commitment upon the effectiveness of such allocation or
reallocation, which effectiveness shall require no vote or consent of any Lender
or Agent.

 

(c)                                  Canadian Advances to Canadian Borrowers.
Subject to the terms and conditions hereof, each Canadian Lender agrees to
extend credit to either Canadian Borrower, and such extension of credit shall
constitute separate Borrowings to such Canadian Borrower, by (i) advancing funds
in Dollars or Canadian Dollars to such Canadian Borrower specified in a
Borrowing Notice (herein called such Canadian Lender’s “Canadian Loans”) and
(ii) accepting and purchasing drafts of Bankers’ Acceptances issued under this
Agreement by such Canadian Borrower specified in a Borrowing Notice (herein
called such Canadian Lender’s “Bankers’ Acceptances”; each Canadian Lender’s
Canadian Loans and Bankers’ Acceptances are herein collectively called such
Canadian Lender’s “Canadian Advances”) upon either Canadian Borrower’s separate
request from time to time during a Canadian Allocation Period, provided that
(a) subject to Sections 3.3, 3.4 and 3.6, all Canadian Lenders are requested to
make Canadian Advances of the same Type in accordance with their respective
Canadian Percentage Shares and as part of the same Borrowing with respect to
each Canadian Borrower, (b) after giving effect to such Canadian Advances, the
Canadian Total Outstanding Amount does not exceed the Canadian Total Committed
Amount determined as of the date on which the requested Canadian Advances are to
be made, and (c) after giving effect to such Canadian Advance the Outstanding
Amount of the Canadian Advances by each Canadian Lender plus such Canadian
Lender’s Canadian Percentage Share of the Outstanding Amount of Canadian LC
Obligations does not exceed such Canadian Lender’s Canadian Commitment. The
aggregate amount of all Canadian Loans in any Borrowing advanced in Dollars must
be equal to $1,000,000 or any higher integral multiple of $100,000, the
aggregate amount of all Canadian Loans in any Borrowing advanced in Canadian
Dollars must be equal to C$1,000,000 or any higher integral multiple of
C$100,000, and the aggregate amount of any Canadian Advance pursuant to the
issuance of Bankers’ Acceptances must be equal to C$3,000,000 or any higher
integral multiple of C$100,000. The obligation of each Canadian Borrower to
repay to each Canadian Lender the aggregate amount of all Canadian Advances made
by such Canadian Lender to such Canadian Borrower, together with interest
accruing in connection therewith, shall be evidenced by a single promissory note
(herein called such Canadian Lender’s “Canadian Note”) made individually by each
Canadian Borrower payable to the order of such Canadian Lender in the form of
Exhibit A-2 with appropriate insertions. The amount of principal owing on any
Canadian Lender’s Canadian Note at any given time shall be the aggregate amount
of all Canadian Advances theretofore made by such Canadian Lender to the
appropriate Canadian Borrower minus all payments of principal theretofore
received by such Canadian Lender on such Canadian Note. Interest on each
Canadian Note shall accrue and be due and payable as provided herein and
therein. Each Canadian Lender’s Canadian Note shall be due and payable as
provided herein and

 

30

--------------------------------------------------------------------------------


 

therein, and shall be due and payable in full on the Maturity Date. Subject to
the terms and conditions of this Agreement and within the limits of each
Canadian Lender’s Canadian Commitment, either Canadian Borrower may individually
borrow, repay, and reborrow under this Section 2.1(b). Each Canadian Borrower
may have no more than seven Borrowings of BA’s collectively outstanding at any
time. All payments of principal and interest on the Canadian Loans shall be made
in the currency in which such corresponding Canadian Loan was funded. Canadian
Loans may be made, at the option of either Canadian Borrower, in Dollars or
Canadian Dollars.

 

(d)                                 Increase in US Total Committed Amount. US
Borrower shall have the right, without the consent of the Lenders but with the
prior approval of Administrative Agent, such approval not to be unreasonably
withheld, to cause from time to time an increase in the US Total Committed
Amount by adding to this Agreement one or more additional Lenders or by allowing
one or more Lenders to increase their respective US Commitments, which (in whole
or part) may, at the request of US Borrower and with the consent of such Lender,
be designated as the Canadian Allocated Commitment of such Lender (resulting in
an increased Canadian Allocated Maximum Total Commitment); provided however
(i) no Event of Default shall have occurred hereunder which is continuing or
would result therefrom, (ii) no such increase shall result in the US Total
Committed Amount plus, without duplication, Canadian Total Committed Amount (if
any) to exceed $2,000,000,000, and (iii) no Lender’s Commitment shall be
increased or subject to allocation towards the Canadian Allocated Total
Commitment without such Lender’s consent. Upon any increase in the aggregate US
Total Committed Amount and/or the Canadian Allocated Total Commitment, as the
case may be, pursuant to the foregoing, the Lenders hereby authorize the Agents
and the Borrowers to make non-ratable borrowings and prepayments of the Loans,
and if any such prepayment requires the payment of Eurodollar Loans, Borrowers
shall pay any required amounts pursuant to Section 3.6 other than on the last
day of the applicable Interest Period, in order to ensure that the Loans of the
Lenders shall be outstanding on a ratable basis in accordance with their US
Percentage Shares and/or Canadian Percentage Shares, the US Commitments and/or
Canadian Commitments shall be as set forth in a revised Schedule II and no such
borrowing or prepayment shall violate any provisions of this Agreement.

 

(e)                                  Termination of Right to Canadian Allocation
of US Total Committed Amount. If no Canadian Allocation Period exists, US
Borrower may at any time permanently terminate its right to allocate a portion
of the US Total Committed Amount as the Canadian Allocated Total Commitment, at
which time the obligations of each Canadian Borrower hereunder and each
Guarantor with respect to any Canadian Obligations shall automatically
terminate, and thereafter no Lender, nor its Canadian branch or affiliate shall
have any Canadian Allocated Commitment, nor shall any Canadian Lender have any
Canadian Commitment.

 

(f)                                    Extension of Maturity Date.

 

(i)                                     Requests for Extension. US Borrower
may once each calendar year during the Commitment Period, by notice to
Administrative Agent (who shall promptly notify the Lenders) not earlier than 30
days prior to the first anniversary of the Closing Date and not later than 30
days prior to the Maturity Date then in effect hereunder (the “Existing Maturity
Date”), request that each Lender extend such Lender’s Maturity Date for one
additional year from the Existing Maturity Date.

 

31

--------------------------------------------------------------------------------


 

(ii)                                  Lender Elections to Extend. Each Lender,
acting in its sole and individual discretion, shall, by notice to Administrative
Agent given not later than the date (the “Notice Date”) that is 15 days after
the date of US Borrower’s notice to Administrative Agent under clause (i) above,
advise Administrative Agent not later than 5:00 p.m., New York, New York time,
whether or not such Lender agrees to such extension (each Lender that determines
not to so extend its Maturity Date, a “Non-Extending Lender”), and any Lender
that does not so advise Administrative Agent shall be deemed to be a
Non-Extending Lender. The election of any Lender to agree to such extension
shall not obligate any other Lender to so agree.

 

(iii)                               Notification by Administrative Agent.
Following receipt by Administrative Agent of the Lenders’ notices under
Section 2.1(f)(ii), Administrative Agent shall on the Notice Date (or, if such
date is not a Business Day, on the next following Business Day), notify the
Borrower of each Lender’s determination under Section 2.1(f)(ii).

 

(iv)                              Additional Commitment Lenders. The Borrower
shall have the right, both before and after the effectiveness of a requested
extension under this Section 2.1(f), to replace any Non-Extending Lender with,
and add as “Lenders” under this Agreement in place thereof, one or more Eligible
Assignees (each such Eligible Assignee replacing a Non-Extending Lender on or
before the effectiveness of a requested extension under this Section 2.1(f), an
“Additional Commitment Lender”) as provided in Section 3.8, each of which
Additional Commitment Lenders shall have entered into an Assignment and
Assumption pursuant to which such Additional Commitment Lender shall, effective
as of the effectiveness of such requested extension, undertake a Commitment
(and, if any such Additional Commitment Lender is already a Lender, its
Commitment shall be in addition to such Lender’s Commitment hereunder on such
date). Any Eligible Assignee replacing a Non-Extending Lender after the
effectiveness of a requested extension shall enter into an Assignment and
Assumption with such Non-Extending Lender assuming such Non-Extending Lender’s
Commitment with such extended Maturity Date.

 

(v)                                 Minimum Extension Requirement. If Majority
Lenders (determined after giving effect to any Additional Commitment Lenders and
their Commitments) shall approve any such requested extension under this
Section 2.1(f), then, subject to the conditions set forth in Section 2.1(f)(vi),
the Maturity Date as to each Lender approving such requested extension and of
each Additional Commitment Lender shall be extended to the same date one year
after the Existing Maturity Date (except that, if such date is not a Business
Day, such Maturity Date as so extended shall be the next preceding Business Day)
and each Additional Commitment Lender shall thereupon become a “Lender” for all
purposes of this Agreement. The Maturity Date of each Non-Extending Lender
remaining a Lender hereunder shall remain the Existing Maturity Date; provided,
the Borrower shall continue to have the right to replace any such Non-Extending
Lender following the effectiveness of any such extension as provided in
Section 2.1(f)(iv).

 

(vi)                              Conditions to Effectiveness of Extensions.
Notwithstanding the foregoing, the extension of the Existing Maturity Date
pursuant to this Section shall not be effective with respect to any Lender
unless:

 

(A)                              no Default or Event of Default shall have
occurred and be continuing on the date of such extension and after giving effect
thereto;

 

32

--------------------------------------------------------------------------------


 

(B)                                the representations and warranties made by
any Restricted Person in any Loan Document are true and correct on and as of the
date of such extension and after giving effect thereto, as though made as of
such date (or, if any such representation or warranty is expressly stated to
have been made as of a specific date or updated, modified or supplemented as of
a subsequent date with the consent of Majority Lenders (after giving effect to
any Additional Commitment Lenders), then in each case, as of such specific
date); and

 

(C)                                on the Maturity Date of each Non-Extending
Lender, US Borrower and Canadian Borrowers shall prepay US Loans and Canadian
Loans, respectively, outstanding on such date (and pay any additional amounts
required pursuant to Section 3.6) to the extent necessary to keep outstanding US
Loans and Canadian Loans ratable with any revised US Percentage Shares and
Canadian Percentage Shares, respectively, of the respective US Lenders and
Canadian Lenders effective as of such date.

 

Section 2.2.                                   Requests for Loans. A requesting
Borrower must give to the appropriate Agent written notice (or telephonic notice
promptly confirmed in writing) of any requested Borrowing. Each such notice
constitutes a “Borrowing Notice” hereunder and must:

 

(a)                                  specify (i) as to US Loans (A) the
aggregate amount of any such Borrowing and the date on which Base Rate Loans are
to be advanced, or (B) the aggregate amount of any such Borrowing of new
Eurodollar Loans, the date on which such Eurodollar Loans are to be advanced
(which shall be the first day of the Interest Period which is to apply thereto),
and the length of the applicable Interest Period, or (ii) as to Canadian Loans
(A)  the aggregate amount of any such Borrowing of new Canadian Prime Rate Loans
(if Canadian Dollar-denominated Loans) or Canadian US Dollar Base Rate Loans (if
Dollar-denominated Loans) and the date on which such Canadian Loans are to be
advanced, or (B) the aggregate amount of any such Borrowing by way of Bankers’
Acceptances (subject to Section 2.12(f)), and the date on which such Bankers’
Acceptances are to be accepted and the maturity of such Bankers’ Acceptances (if
Canadian Dollar-denominated Loans) or the aggregate amount of any such Borrowing
of new Eurodollar Loans, the date on which such Eurodollar Loans are to be
advanced (which shall be the first day of the Interest Period which is to apply
thereto), and the length of the applicable Interest Period (if
Dollar-denominated Loans); and

 

(b)                                 be received by the appropriate Agent not
later than 11:00 a.m., New York, New York time or Toronto, Canada time, as the
case may be, on (i) the day on which any such Base Rate Loans, Canadian Prime
Rate Loans or Canadian US Dollar Base Rate Loans are to be made, (ii) the third
Business Day preceding the day on which any such Eurodollar Loans are to be made
or any such Bankers’ Acceptances are to be issued; and

 

(c)                                  if any requested Borrowing or portion
thereof is to be utilized exclusively for working capital purposes (such
Borrowing or such portion being called a “Working Capital Borrowing”), such
Borrower shall specify in the Borrowing Notice that such Borrowing or such
portion is a Working Capital Borrowing. In addition, any repayment of a Loan
that is intended as a repayment of all or any part of the outstanding amount of
one or more Working Capital Borrowings shall be so identified to the appropriate
Agent at the time of such repayment.

 

33

--------------------------------------------------------------------------------

 


 

Each such written request or confirmation must be made in the form and substance
of the “US Borrowing Notice” attached hereto as Exhibit B-1 or the “Canadian
Borrowing Notice” attached hereto as Exhibit B-2, duly completed. Each such
telephonic request shall be deemed a representation, warranty, acknowledgment
and agreement by such Borrower as to the matters which are required to be set
out in such written confirmation. Upon receipt of any such Borrowing Notice, the
appropriate Agent shall give each US Lender or Canadian Lender, as the case may
be, prompt notice of the terms thereof. If all conditions precedent to such new
Loans have been met, each US Lender or Canadian Lender, as the case may be, will
on the date requested promptly remit to the appropriate Agent at its office in
Boston, Massachusetts or Toronto, Canada, as the case may be, the amount of such
Lender’s new Loan in immediately available funds, and upon receipt of such
funds, unless to its actual knowledge any conditions precedent to such Loans
have been neither met nor waived as provided herein, such Agent shall promptly
make such Loans available to the requesting Borrower. Unless an Agent shall have
received prompt notice from a Lender that such Lender will not make available to
such Borrower such Lender’s new Loan, such Agent may in its discretion assume
that such Lender has made such Loan available to such Agent in accordance with
this section, and such Agent may if it chooses, in reliance upon such
assumption, make such Loan available to such Borrower. If and to the extent such
Lender shall not so make its new Loan available to such Agent, such Lender and
requesting Borrower severally agree to pay or repay to such Agent within three
days after demand the amount of such Loan together with interest thereon, for
each day from the date such amount was made available to such Borrower until the
date such amount is paid or repaid to such Agent, with interest at (i) as to US
Loans and Dollar-denominated Canadian Loans, the Federal Funds Rate, and as to
Canadian Dollar-denominated Canadian Loans, the “Bank Rate” as set by the Bank
of Canada, as quoted on Reuters page BOCFAD, if such Lender is making such
payment, and (ii) the interest rate applicable at the time to the other new
Loans made on such date, if such Borrower is making such repayment. If neither
such Lender nor such Borrower pays or repays to such Agent such amount within
such three-day period, such Agent shall be entitled to recover from such
Borrower, on demand in lieu of the interest provided for in the preceding
sentence, interest thereon at the Default Rate, calculated from the date such
amount was made available to such Borrower. The failure of any Lender to make
any new Loan to be made by it hereunder shall not relieve any other Lender of
its obligation hereunder, if any, to make its new Loan, but no Lender shall be
responsible for the failure of any other Lender to make any new Loan to be made
by such other Lender. All Borrowings of US Loans shall be advanced in Dollars.
Borrowings of Canadian Loans, at either Canadian Borrower’s option, may be
advanced in Canadian Dollars or Dollars.

 

Section 2.3.            Continuations and Conversions of Existing Loans. US
Borrower may make the following elections with respect to US Loans already
outstanding: (i) to Convert, in whole or in part, Base Rate Loans to Eurodollar
Loans, (ii) to Convert, in whole or in part, Eurodollar Loans to Base Rate Loans
on the last day of the Interest Period applicable thereto, and (iii) to
Continue, in whole or in part, Eurodollar Loans beyond the expiration of such
Interest Period by designating a new Interest Period to take effect at the time
of such expiration. Subject to the terms of Section 2.13 with respect to
Bankers’ Acceptances, each Canadian Borrower may make the following elections
with respect to Canadian Advances already outstanding: (i) to Convert any Type
of Canadian Advance to any other Type of Canadian Advance, provided that any
such Conversion of a Bankers’ Acceptance must be made on the date of maturity
thereof; and (ii) to rollover any existing Bankers’ Acceptance by designating
the new maturity date

 

34

--------------------------------------------------------------------------------


 

applicable thereto. In making such elections, such Borrower may combine existing
US Loans to US Borrower or Canadian Advances to such Canadian Borrower made
pursuant to separate Borrowings into one new Borrowing or divide existing US
Loans to US Borrower or Canadian Advances to such Canadian Borrower made
pursuant to one Borrowing into separate new Borrowings, provided that US
Borrower may have no more than seven Borrowings of Eurodollar Loans outstanding
at any time and neither Canadian Borrower may have more than seven BA’s and
Eurodollar Loans in the aggregate outstanding at any time. To make any such
election, such Borrower must give to the appropriate Agent written notice (or
telephonic notice promptly confirmed in writing) of any such Conversion or
Continuation of existing Loans or Canadian Advances, with a separate notice
given for each new Borrowing. Each such notice constitutes a
“Continuation/Conversion Notice” hereunder and must:

 

(i)            specify the existing US Loans or Canadian Advances which are to
be Continued or Converted;

 

(ii)           specify (A) the aggregate amount of any Borrowing of Base Rate
Loans, Canadian Prime Rate Loans (as to Canadian Dollar-denominated Canadian
Loans) or Canadian US Dollar Base Rate Loans (as to Dollar-denominated Canadian
Loans) into which such existing US Loans or Canadian Advances, as the case may
be, are to be Continued or Converted and the date on which such Continuation or
Conversion is to occur, (B) the aggregate amount of any Borrowing of Eurodollar
Loans into which such existing Dollar-denominated Loans are to be Continued or
Converted,  the date on which such Continuation or Conversion is to occur (which
shall be the first day of the Interest Period which is to apply to such
Eurodollar Loans), and the length of the applicable Interest Period, or (C) the
amount of any Borrowing of Bankers’ Acceptances into which such existing
Canadian Dollar-denominated Canadian Advances are to be Continued or Converted,
the date on which such Continuation or Conversion is to occur, and the maturity
of such Bankers’ Acceptances; and

 

(iii)          be received by the appropriate Agent not later than 11:00 a.m.
New York, New York time or Toronto, Canada time, as the case may be, on (i) the
day on which any such Continuation or Conversion to Base Rate Loans, Canadian
Prime Rate Loans or Canadian US Dollar Base Rate Loans is to occur, or (ii) the
third Business Day preceding the day on which any such Continuation or
Conversion to Eurodollar Loans or Bankers’ Acceptances is to occur.

 

Each such written request or confirmation must be made in the form and substance
of the “US Continuation/Conversion Notice” attached hereto as Exhibit C-1 or the
“Canadian Continuation/Conversion Notice” attached hereto as Exhibit C-2, as
appropriate, duly completed. Each such telephonic request shall be deemed a
representation, warranty, acknowledgment and agreement by the requesting
Borrower as to the matters which are required to be set out in such written
confirmation. Upon receipt of any such Continuation/Conversion Notice, the
appropriate Agent shall give each US Lender or Canadian Lender, as the case may
be,  prompt notice of the terms thereof. Each Continuation/Conversion Notice
shall be irrevocable and binding on the requesting Borrower. During the
continuance of any Default, US Borrower may not make any election to Convert
existing US Loans into Eurodollar Loans or Continue existing US Loans as
Eurodollar Loans beyond the expiration of their respective and corresponding
Interest Period

 

35

--------------------------------------------------------------------------------


 

then in effect, nor may either Canadian Borrower make any election to Convert
existing Dollar-denominated Canadian Loans into Eurodollar Loans or Continue
existing Dollar-denominated Canadian Loans as Eurodollar Loans beyond the
expiration of their respective and corresponding Interest Period then in effect,
or Convert existing Canadian Dollar-denominated Canadian Advances into Bankers’
Acceptances or to rollover existing Bankers’ Acceptances into new Bankers’
Acceptances. If (due to the existence of a Default or for any other reason) any
Borrower fails to timely and properly give any Continuation/Conversion Notice
with respect to a Borrowing of existing Eurodollar Loans or Bankers’ Acceptances
at least three days prior to the end of the Interest Period applicable to such
Eurodollar Loans or the maturity of such Bankers’ Acceptance, any such
Eurodollar Loans, to the extent not prepaid at the end of such Interest Period,
shall automatically be Converted into Base Rate Loans (or, as to Canadian Loans,
Canadian US Dollar Base Rate Loans) at the end of such Interest Period, and any
such Bankers’ Acceptances, to the extent not prepaid at such maturity, shall
automatically be Converted into Canadian Prime Rate Loans at such maturity. No
new funds shall be repaid by any Borrower or advanced by any Lender in
connection with any Continuation or Conversion of existing US Loans or Canadian
Advances pursuant to this section, and no such Continuation or Conversion shall
be deemed to be a new advance of funds for any purpose; such Continuations and
Conversions merely constitute a change in the interest rate applicable to such
already outstanding US Loans or Canadian Advances.

 

Section 2.4.            Use of Proceeds. Borrowers shall use all Loans and
Canadian Advances (a) to refinance outstanding indebtedness under the Existing
Agreement including letters of credit issued thereunder, and (b) for fees and
expenses related to this Agreement and the transactions contemplated hereby,
capital expenditures of any Restricted Person, reimbursement obligations of
Letters of Credit, working capital for operations and other general business
purposes, including acquisitions. Borrowers shall use all Letters of Credit for
its and its Subsidiaries’ general corporate purposes including in relation to
the purchase or exchange by any Restricted Person of Petroleum Products. In no
event shall the funds from any Loans, Canadian Advances or any Letters of Credit
be used directly or indirectly by any Person for personal, family, household or
agricultural purposes or for the purpose, whether immediate, incidental or
ultimate, of purchasing, acquiring or carrying any “margin stock” (as such term
is defined in Regulation U promulgated by the Board of Governors of the Federal
Reserve System) or to extend credit to others directly or indirectly for the
purpose of purchasing or carrying any such margin stock. Borrowers represent and
warrant that they are not engaged principally, or as one of their important
activities, in the business of extending credit to others for the purpose of
purchasing or carrying such margin stock.

 

Section 2.5.            Interest Rates and Fees.

 

(a)           Interest Rates.

 

(i)            Each US Loan shall bear interest as follows: (A) unless the
Default Rate shall apply, each Base Rate Loan shall bear interest on each day
outstanding at the Base Rate plus the Applicable Margin in effect on such day,
each Eurodollar Loan shall bear interest on each day during the related Interest
Period at the related Eurodollar Rate plus the Applicable Margin in effect on
such day, and each EMIR Loan to US Borrower shall bear interest on each day
outstanding at the Eurodollar Market Index Rate plus the Applicable Margin in
effect on

 

36

--------------------------------------------------------------------------------


 

such day, and (B) during a Default Rate Period, all US Loans shall bear interest
on each day outstanding at the applicable Default Rate.

 

(ii)           Each Canadian Loan shall bear interest as follows:  (A) unless
the Default Rate shall apply, each Canadian Prime Rate Loan shall bear interest
on each day outstanding at the Canadian Prime Rate plus the Applicable Margin in
effect on such day, each Canadian US Dollar Base Rate Loan shall bear interest
on each day outstanding at the Canadian US Dollar Base Rate plus the Applicable
Margin in effect on such day, each Eurodollar Loan shall bear interest on each
day during the related Interest Period at the related Eurodollar Rate plus the
Applicable Margin in effect on such day, and each EMIR Loan shall bear interest
on each day outstanding at the Eurodollar Market Index Rate plus the Applicable
Margin in effect on such day, and (B) during a Default Rate Period, all Canadian
Loans shall bear interest on each day outstanding at the applicable Default
Rate.

 

(iii)          Accrued and unpaid interest on each Loan shall be due and payable
on each Interest Payment Date; provided, during a Default Rate Period, accrued
and unpaid interest on all Loans shall be due and payable within three Business
Days following demand therefor by the relevant Agent to the relevant Borrower.
If an Event of Default based upon Section 8.1(a), Section 8.1(b) or, with
respect to any Borrower, based upon Section 8.1(h)(i), (h)(ii) or (h)(iii)
exists and the Loans are not bearing interest at the Default Rate, the past due
principal and past due interest shall bear interest on each day outstanding at
the applicable Default Rate.

 

(iv)          The interest rate shall change whenever the applicable Base Rate,
Eurodollar Rate, Canadian Prime Rate, Canadian US Dollar Base Rate or Applicable
Margin changes. In no event shall the interest rate on any Loan exceed the
Highest Lawful Rate.

 

(b)           Facility Fees; Reduction of Commitments.

 

(i)            In consideration of each US Lender’s US Commitment, US Borrower
will pay to Administrative Agent for the account of each US Lender a facility
fee determined on a daily basis equal to the US Facility Fee Rate in effect on
such day times such US Lender’s US Commitment on each day during the Commitment
Period.

 

(ii)           During a Canadian Allocation Period, in consideration of each
Canadian Lender’s Canadian Commitment, Canadian Borrowers jointly and severally
agree to pay to Canadian Administrative Agent for the account of each Canadian
Lender a facility fee determined on a daily basis equal to the Canadian
Commitment Fee Rate in effect on such day times such Canadian Lender’s Canadian
Commitment on each day during such Canadian Allocation Period.

 

(iii)          Each such facility fee shall be due and payable quarterly in
arrears on the last day of each Fiscal Quarter and at the end of the Commitment
Period. US Borrower shall have the right from time to time to permanently reduce
the US Total Committed Amount or Canadian Total Committed Amount, as the case
may be, provided that (A) notice of such reduction is given not less than two
Business Days prior to such reduction, (B) the resulting US Total Committed
Amount or Canadian Total Committed Amount is not less than the US Total
Outstanding Amount or the Canadian Total Outstanding Amount, respectively, and
(C) each

 

37

--------------------------------------------------------------------------------


 

partial reduction shall be in an amount at least equal to $1,000,000 and in
multiples of $1,000,000 in excess thereof.

 

(c)           Utilization Fee. US Borrower shall pay to Administrative Agent for
the account of each US Lender in accordance with such US Lender’s US Percentage
Share, a utilization fee determined on a daily basis equal to the Utilization
Rate in effect on such day times the US Total Outstanding Amount on each day
that the sum of (a) the US Total Outstanding Amount plus (b) the Canadian Total
Outstanding Amount exceeds fifty percent (50%) of the daily amount of the
aggregate Commitments then in effect (or, if terminated, in effect immediately
prior to such termination). Canadian Borrowers jointly and severally agree to
pay to Canadian Administrative Agent for the account of each Canadian Lender in
accordance with such Canadian Lender’s Canadian Percentage Share, a utilization
fee determined on a daily basis equal to the Utilization Rate in effect on such
day times the Canadian Total Outstanding Amount on each day that the sum of (a)
the US Total Outstanding Amount plus (b) the Canadian Total Outstanding Amount
on each day exceeds fifty percent (50%) of the daily amount of the aggregate
Commitments then in effect (or, if terminated, in effect immediately prior to
such termination). Utilization fees shall accrue at all times that such excess
outstandings are in effect, including at any time during which one or more of
the conditions in Article IV is not met. Each such utilization fee shall be due
and payable quarterly in arrears on the last day of each Fiscal Quarter and at
the end of the Commitment Period. Each utilization fee shall be calculated
quarterly in arrears.

 

(d)           Stamping Fees. In consideration of each Canadian Lender’s
commitment to accept or participate in Bankers’ Acceptances under this
Agreement, each Canadian Borrower will pay to Canadian Administrative Agent for
the account of such Canadian Lender the Stamping Fee Rate multiplied by the face
amount of each Bankers’ Acceptance accepted by such Canadian Lender on behalf of
such Canadian Borrower under this Agreement calculated for the number of days in
the term of such Bankers’ Acceptance. Such fee shall be due and payable on the
date on which such Bankers’ Acceptances are accepted and shall be deducted from
the Discount Proceeds paid to such Canadian Borrower. Such fee shall be
non-refundable, notwithstanding any reduction in the Stamping Fee Rate during
the term of such Bankers’ Acceptances.

 

(e)           Agents’ Fees. In addition to all other amounts due to
Administrative Agent or Canadian Administrative Agent under the Loan Documents,
US Borrower will pay to Administrative Agent agent fees pursuant to the Fee
Letter described in clause (i) of the definition of the term “Fee Letters”.

 

Section 2.6.            [Intentionally deleted]

 

Section 2.7.            [Intentionally deleted]

 

Section 2.8.            Optional Prepayments

 

(a)           US Loans. US Borrower may, upon three Business Days’ notice, as to
Eurodollar Loans, or same Business Day’s notice, as to Base Rate Loans, to
Administrative Agent (and Administrative Agent will promptly give notice to the
other US Lenders) from time to time and without premium or penalty (other than
any amounts due under Section 3.6 hereof with respect

 

38

--------------------------------------------------------------------------------


 

to prepayments of any Eurodollar Loans) prepay the US Loans, in whole or in
part, so long as the aggregate amounts of all partial prepayments of principal
on (i) Eurodollar Loans equals $2,500,000 or any higher integral multiple of
$250,000, and (ii) Base Rate Loans equals $250,000 or any higher integral
multiple of $50,000. Upon receipt of any such notice, Administrative Agent shall
give each US Lender prompt notice of the terms thereof.

 

(b)           Canadian Loans. Either Canadian Borrower may, upon three Business
Days’ notice as to Eurodollar Loans, or same Business Day’s notice, as to
Canadian Prime Rate Loans or Canadian US Dollar Base Rate Loans, to Canadian
Administrative Agent (and Canadian Administrative Agent will promptly give
notice to the other Canadian Lenders) from time to time and without premium or
penalty (other than any amounts due under Section 3.6 hereof with respect to
prepayments of any Eurodollar Loans) prepay its Canadian Loans, in whole or in
part, so long as the aggregate amounts of all partial prepayments of principal
on (i) Eurodollar Loans equals $2,500,000 or any higher integral multiple of
$50,000, (ii) Canadian Prime Rate Loans equals C$250,000 or any higher integral
multiple of C$50,000, and (iii) US Dollar Base Rate Loans equals $250,000 or any
higher integral multiple of $50,000. No BA may be prepaid hereunder except in
accordance with Section 2.15.

 

(c)           Swing Line Loans. Any Borrower may, upon notice to the Swing Line
Lender (with a copy to Administrative Agent or Canadian Administrative Agent, as
appropriate), at any time or from time to time, voluntarily prepay Swing Line
Loans made to it in whole or in part without premium or penalty (other than any
amounts due under Section 3.6 hereof with respect to prepayments of any
Eurodollar Loans); provided that (i) such notice must be received by the Swing
Line Lender and Administrative Agent or Canadian Administrative Agent not later
than 1:00 p.m. on the date of the prepayment, and (ii) any such prepayment shall
be in a minimum principal amount of $100,000. Each such notice shall specify the
date and amount of such prepayment. If such notice is given by any Borrower,
such Borrower shall make such prepayment and the payment amount specified in
such notice shall be due and payable on the date specified therein.

 

(d)           Accrued and Unpaid Interest. Each prepayment of principal of a
Loan under this section shall be accompanied by all interest then accrued and
unpaid on the principal so prepaid. Any principal or interest prepaid pursuant
to this section shall be in addition to, and not in lieu of, all payments
otherwise required to be paid under the Loan Documents at the time of such
prepayment.

 

(e)           Prepayment. Following notice by any Borrower pursuant to Section
2.8(a) or (b) above, such Borrower shall make such prepayment, and the
prepayment amount specified in such notice shall be due and payable, on the date
specified in such notice.

 

Section 2.9.            Mandatory Prepayments.

 

(a)           US Loans to US Borrower. If at any time the US Total Outstanding
Amount exceeds the US Total Committed Amount (whether due to a reduction in the
US Total Committed Amount in accordance with this Agreement, or otherwise),
US Borrower shall immediately upon demand prepay the principal of the US Loans
made to US Borrower in an amount at least equal to such excess.

 

39

--------------------------------------------------------------------------------


 

(b)           Swing Line Loans. Each Borrower shall repay each Swing Line Loan
made to it on the earlier to occur of (i) (A) with respect to a Loan other than
a Eurodollar Loan, the date fifteen Business Days after such Loan is made and
(B) with respect to a Eurodollar Loan, on the last day of the Interest Period
that is applicable thereto, and (ii) the Maturity Date.

 

(c)           Canadian Loans. Except to the extent permitted by Section 2.9(e),
if the Canadian Total Outstanding Amount ever exceeds the Canadian Total
Committed Amount, each Canadian Borrower shall severally, but not jointly,
immediately on demand prepay the principal of the Canadian Advances made to such
Canadian Borrower (but shall not be required to prepay the principal of any
Canadian Advances made to the other Canadian Borrower) in an aggregate amount at
least equal to such excess. Any such excess shall be applied first to
outstanding Canadian Loans to such Canadian Borrower, and then to prepay BA’s in
accordance with Section 2.15.

 

(d)           Working Capital Borrowings. For an economically meaningful period
of time in each Fiscal Year, as reasonably determined by GP LLC, the aggregate
outstanding principal balance of all Working Capital Borrowings shall be reduced
to a relatively small amount as may be reasonably specified by GP LLC.

 

(e)           Currency Fluctuations. Notwithstanding any other provision of this
Agreement, Canadian Administrative Agent shall have the right to calculate the
outstanding Canadian Total Outstanding Amount for all purposes including making
a determination from time to time of the available undrawn portion of the
Canadian Total Committed Amount. If following such calculation, Canadian
Administrative Agent determines that the Canadian Total Outstanding Amount is
greater than 105% of the Canadian Total Committed Amount, then Canadian
Administrative Agent shall so advise Canadian Borrowers and each Canadian
Borrower shall severally, but not jointly repay, on the earlier of five Business
Days after such advice and the next applicable Interest Payment Date immediately
following such advice, an aggregate amount sufficient to eliminate such excess,
together with all accrued interest on the amount so paid; provided, each
Canadian Borrower’s obligation to make such repayment shall be limited to an
amount not to exceed the Outstanding Amount of Canadian Advances made to such
Canadian Borrower, plus accrued interest. Any such excess shall be applied first
to outstanding Canadian Loans to such Canadian Borrower, and then to prepay BA’s
in accordance with Section 2.15.

 

(f)            Accrued and Unpaid Interest. Each prepayment of principal under
this section shall be accompanied by all interest then accrued and unpaid on the
principal so prepaid. Any principal or interest prepaid pursuant to this section
shall be in addition to, and not in lieu of, all payments otherwise required to
be paid under the Loan Documents at the time of such prepayment.

 

Section 2.10.          Letters of Credit

 

(a)           The Letter of Credit Commitment.

 

(i)            Subject to the terms and conditions set forth herein, (A) each of
US LC Issuer and Canadian LC Issuer agrees, in reliance upon the agreements of
the Lenders set forth in this Section 2.10, (1) from time to time on any
Business Day during the period from the Closing

 

40

--------------------------------------------------------------------------------


 

Date until the Letter of Credit Expiration Date, to issue Letters of Credit
denominated in Dollars (or, as to Canadian LC Issuer, Dollars or Canadian
Dollars) for the account of US Borrower or either Canadian Borrower,
respectively, and to amend or extend Letters of Credit previously issued by it,
in accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the US Lenders and Canadian Lenders severally agree
to participate in US Letters of Credit and Canadian Letters of Credit,
respectively, issued for the account of US Borrower or Canadian Borrowers,
respectively, and any drawings thereunder; provided that after giving effect to
any LC Credit Extension with respect to any Letter of Credit, (x) as to US
Letters of Credit, the US Total Outstanding Amount does not exceed the US Total
Committed Amount, and as to Canadian Letters of Credit, the Canadian Total
Outstanding Amount does not exceed the Canadian Total Committed Amount, and (y)
as to US Letters of Credit, the aggregate Outstanding Amount of the US Loans of
any US Lender, plus such US Lender’s US Percentage Share of the Outstanding
Amount of all US LC Obligations shall not exceed such US Lender’s US Commitment,
and as to Canadian Letters of Credit, the aggregate Outstanding Amount of the
Canadian Advances of any Canadian Lender, plus such Canadian Lender’s Canadian
Percentage Share of the Outstanding Amount of all Canadian LC Obligations shall
not exceed such Canadian Lender’s Canadian Commitment. Each request by a
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by such Borrower that the LC Credit Extension so requested
complies with the conditions set forth in the provisos to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, each Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly each such Borrower may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed. All Letters of Credit outstanding under the
Existing Agreement as of the Closing Date shall be deemed to have been issued
pursuant hereto, and from and after the Closing Date shall be subject to and
governed by the terms and conditions hereof.

 

(ii)           An LC Issuer shall not issue any Letter of Credit, if:

 

(A)          subject to Section 2.10(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Majority Lenders have approved such expiry date;
or

 

(B)           the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Lenders have approved
such expiry date.

 

(iii)          An LC Issuer shall not be under any obligation to issue any
Letter of Credit if:

 

(A)          any order, judgment or decree of any Governmental Authority or
arbitrator having jurisdiction over it shall by its terms purport to enjoin or
restrain the LC Issuer from issuing such Letter of Credit, or any Law applicable
to the LC Issuer or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the LC Issuer shall
prohibit, or request or direct the LC Issuer refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon the LC Issuer with respect to such Letter of Credit any restriction,
reserve or capital requirement (for which the LC Issuer is not otherwise
permitted hereunder to be compensated hereunder) not

 

41

--------------------------------------------------------------------------------


 

in effect on the Closing Date, or shall impose upon the LC Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
(for which the LC Issuer is otherwise permitted hereunder to be compensated
hereunder) and which the LC Issuer in good faith deems material to it;

 

(B)           except as otherwise agreed by Administrative Agent or Canadian
Administrative Agent, as applicable, and the LC Issuer, such Letter of Credit is
in an initial stated amount less than $100,000 (as to US Letters of Credit and
Dollar-denominated Canadian Letters of Credit) or C$100,000 (as to Canadian
Dollar-denominated Canadian Letters of Credit);

 

(C)           except as otherwise agreed by Administrative Agent or Canadian
Administrative Agent, as applicable,  and the LC Issuer, such Letter of Credit
is to be denominated in a currency other than Dollars (or, as to Canadian
Letters of Credit, Dollars or Canadian Dollars); or

 

(D)          such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder.

 

(iv)          An LC Issuer shall not amend any Letter of Credit if the LC Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.

 

(v)           An LC Issuer shall be under no obligation to amend any Letter of
Credit if (A) the LC Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

(vi)          An LC Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
an LC Issuer shall have all of the benefits and immunities (A) provided to the
Agents in Article IX with respect to any acts taken or omissions suffered by the
LC Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” as used in Article IX included the LC
Issuer with respect to such acts or omissions, and (B) as additionally provided
herein with respect to the LC Issuer.

 

(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

 

(i)            Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of a Borrower delivered to the appropriate LC Issuer (with
a copy to the relevant Agent) in the form of a printed LC Application,
appropriately completed and signed by a Responsible Officer of such Borrower or
an electronic LC Application initiated by such Borrower pursuant to such LC
Issuer’s online electronic letter of credit application/request system. Such LC
Application must be received by the appropriate LC Issuer and the relevant Agent
(A) not later than 11:00 a.m. (New York, New York time) at least two Business
Days prior to the proposed issuance date or date of amendment, as the case may
be,

 

42

--------------------------------------------------------------------------------


 

of any Letter of Credit denominated in Dollars, and (B) not later than 11:00
a.m. (Toronto, Canada time) at least two Business Days prior to the proposed
issuance date or date of amendment, as the case may be, of any Letter of Credit
denominated in Canadian Dollars; or in each case such later date and time as the
appropriate Agent and LC Issuer may agree in a particular instance in their sole
discretion. In the case of a request for an initial issuance of a Letter of
Credit, such LC Application shall specify in form and detail satisfactory to the
LC Issuer: (A) the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day); (B) the amount and currency thereof; (C) the
expiry date thereof; (D) the name and address of the beneficiary thereof; (E)
the documents to be presented by such beneficiary in case of any drawing
thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) any modification in respect
of Rule 3.14 of the ISP, and (H) such other matters as the LC Issuer may
reasonably require. In the case of a request for an amendment of any outstanding
Letter of Credit, such LC Application shall specify in form and detail
satisfactory to the LC Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment (including any modification in respect of Rule
3.14 of the ISP); and (D) such other matters as the LC Issuer may reasonably
require. Additionally, such Borrower shall furnish to such LC Issuer and Agent
such other documents and information pertaining to such requested Letter of
Credit issuance or amendment, including any Issuer Documents, as such LC Issuer
or Agent may reasonably require.

 

(ii)           Promptly after receipt of any LC Application, an LC Issuer will
confirm with the relevant Agent (by telephone or in writing) that such Agent has
received a copy of such LC Application and, if not, the LC Issuer will provide
such Agent with a copy thereof. Unless the LC Issuer has received written notice
from such Agent (who hereby agrees to provide contemporaneous notice to the
relevant Borrower) or any Restricted Person, at least one Business Day prior to
the requested date of issuance or amendment of the applicable Letter of Credit,
that one or more applicable conditions contained in Article IV shall not then be
satisfied, specifying in reasonable detail the relevant condition or conditions
not then satisfied, and the basis for such assertion, and such condition or
conditions, as applicable, remain unsatisfied on such requested date of issuance
or amendment, then, subject to the terms and conditions hereof, the LC Issuer
shall, on the requested date, issue a Letter of Credit for the account of such
Borrower or enter into the applicable amendment, as the case may be, in each
case in accordance with the LC Issuer’s usual and customary business practices.
Immediately upon the issuance of each US Letter of Credit or Canadian Letter of
Credit, each US Lender or Canadian Lender shall be respectively deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from such LC Issuer a
risk participation in such Letter of Credit in an amount equal to the product of
such Lender’s US Percentage Share or Canadian Percentage Share, as applicable,
times the amount of such Letter of Credit.

 

(iii)          If any Borrower so requests in any applicable LC Application, an
LC Issuer may, in its sole and absolute discretion, agree to issue a Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
such LC Issuer to deny any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
written prior notice to the beneficiary thereof not later than a day (the
“Non-Extension Notice Date”) in each such twelve-month period to be agreed upon
by such requesting Borrower and such LC Issuer at the time such Letter of Credit
is issued. The LC Issuer of any Auto-Extension Letter of Credit hereby agrees to
contemporaneously furnish to the appropriate Borrower a copy of any denial of
the extension of such Auto-Extension Letter of Credit. Unless

 

43

--------------------------------------------------------------------------------


 

otherwise directed by such LC Issuer, a Borrower shall not be required to make a
specific request to an LC Issuer for any such extension. Once an Auto-Extension
Letter of Credit has been issued, the US Lenders or Canadian Lenders, as the
case may be, shall be deemed to have authorized (but may not require) the US LC
Issuer or Canadian LC Issuer to permit the extension of such Letter of Credit at
any time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that such LC Issuer shall not permit any such extension if
(A) the LC Issuer has determined that it would not be permitted, or would have
no obligation, at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause (ii)
or (iii) of Section 2.10(a) or otherwise), or (B) it has received notice (which
may be by telephone or in writing) on or before the day that is five Business
Days before the Non-Extension Notice Date (1) from the relevant Agent (who
hereby agrees to provide contemporaneous notice to the relevant Borrower) that
the Majority Lenders have elected not to permit such extension or (2) from the
relevant Agent (who hereby agrees to provide contemporaneous notice to the
relevant Borrower) or Borrower that one or more of the applicable conditions
specified in Article IV is not then satisfied, specifying in reasonable detail
the relevant condition or conditions not then satisfied, and such condition or
conditions, as applicable, are unsatisfied on such extension date, and the basis
for such assertion, and in each such case directing the LC Issuer not to permit
such extension.

 

(iv)          Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, an LC Issuer will also deliver to the appropriate
Borrower and the relevant Agent a true and complete copy of such Letter of
Credit or amendment.

 

(c)           Drawings and Reimbursements; Funding of Participations.

 

(i)            Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the LC Issuer shall notify US
Borrower and, if not US Borrower, the appropriate Canadian Borrower and the
relevant Agent thereof. In the case of a Canadian Letter of Credit denominated
in Canadian Dollars, the appropriate Canadian Borrower shall reimburse the
Canadian LC Issuer in Canadian Dollars, unless the Canadian LC Issuer and such
Canadian Borrower otherwise agree that such Canadian Borrower will reimburse the
Canadian LC Issuer in Dollars, in which case the Canadian LC Issuer shall notify
such Canadian Borrower of the Dollar Equivalent of the amount of the related
drawing. If an LC Issuer shall give notice to the applicable Borrower prior to
11:00 a.m. (New York, New York or Toronto, Canada time, as applicable) on the
date of any payment by such LC Issuer under a Letter of Credit (such date, an
“Honor Date”), the account party Borrower shall reimburse such LC Issuer through
the relevant Agent in an amount equal to the amount of such drawing and in the
applicable currency (and if such LC Issuer shall give notice to such applicable
Borrower at or after such time, such account party Borrower shall reimburse such
LC Issuer by such time on the following Business Day). If a Borrower fails to so
reimburse the LC Issuer by the applicable time, the relevant Agent shall
promptly notify each US Lender or Canadian Lender, as appropriate, of the Honor
Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and
the amount of such Lender’s US Percentage Share or Canadian Percentage Share, as
applicable, thereof. In such event, such Borrower shall be deemed to have
requested a Borrowing of Base Rate Loans (or Canadian Prime Rate Loans or US
Dollar Base Rate Loans, as to Canadian Dollar- or Dollar-denominated Canadian
Letters of Credit, respectively) to be

 

44

--------------------------------------------------------------------------------


 

disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.1 for the
principal amount of Base Rate Loans (or Canadian Prime Rate Loans or US Dollar
Base Rate Loans, as the case may be), but subject to the amount of the
unutilized portion of the US Total Committed Amount or Canadian Total Committed
Amount, as applicable, and the conditions set forth in Article IV (without
giving effect to Borrower’s failure to so reimburse such LC Issuer as provided
in this Section 2.10(c)(i) above). Any notice given by an LC Issuer or an Agent
pursuant to this Section 2.10(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

 

(ii)           Each US Lender or Canadian Lender, as appropriate, shall upon any
notice pursuant to Section 2.10(c)(i) prior to 11:00 a.m. (New York, New York or
Toronto, Canada time, as applicable), make funds available to the relevant
Agent, as the case may be, for the account of the appropriate LC Issuer, in
Dollars (or, as to Canadian Dollar-denominated Canadian Letters of Credit, in
Canadian Dollars), at the relevant Agent’s Applicable Lending Office for Dollar
denominated (or Canadian Dollar-denominated) payments in an amount equal to such
Lender’s US Percentage Share or Canadian Percentage Share of the Unreimbursed
Amount not later than 1:00 p.m. (New York, New York time) on the Business Day
specified in such notice by the relevant Agent (and, if such notice pursuant to
Section 2.10(c)(i) is at or after 11:00 a.m. (New York, New York or Toronto,
Canada time, as applicable), each such Lender shall make such funds available
not later than 1:00 p.m. (New York, New York time) on the following Business
Day), whereupon, subject to the provisions of Section 2.10(c)(iii), each such
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan (or, as to Canadian Lenders, a Canadian Prime Rate Loan (as to Canadian
Dollar funds), or a Canadian US Dollar Base Rate Loan (as to Dollar funds), to
such Borrower in such amount. The relevant Agent shall remit the funds so
received to such LC Issuer in Dollars (or, as to Canadian Dollar-denominated
Canadian Letters of Credit, in Canadian Dollars).

 

(iii)          With respect to any Unreimbursed Amount that is not fully
refinanced by a Borrowing of Base Rate Loans (or Canadian Prime Rate Loans or
Canadian US Dollar Base Rate Loans, as set forth above) because the conditions
set forth in Article IV (without giving effect to Borrower’s failure to
reimburse such LC Issuer as provided in Section 2.10(c)(i)) cannot be satisfied,
because LC Issuer’s notice pursuant to Section 2.10(c)(i) is at or after 11:00
a.m. (New York, New York or Toronto, Canada time, as applicable) or for any
other reason, such Borrower shall be deemed to have incurred from the LC Issuer
an LC Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which LC Borrowing shall be due and payable on the second Business
Day following the corresponding Honor Date (together with interest) and shall
bear interest on the amount thereof from time to time outstanding at the Base
Rate in effect from time to time, and if not repaid by 11:00 a.m. (New York, New
York time) on such second succeeding Business Day, shall thereafter bear
interest on the amount thereof from time to time outstanding at the Default
Rate. In such event, each Lender’s payment to the relevant Agent for the account
of the LC Issuer pursuant to Section 2.10(c)(ii) shall be deemed payment in
respect of its participation in such LC Borrowing and shall constitute an LC
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.10.

 

(iv)          Until a Lender funds its Loan or LC Advance pursuant to this
Section 2.10(c) to reimburse an LC Issuer for any amount drawn under any Letter
of Credit, interest in

 

45

--------------------------------------------------------------------------------


 

respect of such Lender’s US Percentage Share or Canadian Percentage Share, as
applicable, of such amount shall be solely for the account of such LC Issuer.

 

(v)           Each Lender’s obligation to make Loans or LC Advances to reimburse
an LC Issuer for amounts drawn under Letters of Credit, as contemplated by this
Section 2.10(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Lender may have against an LC Issuer, any Borrower,
any Restricted Person or any other Person for any reason whatsoever; (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Loans pursuant to this Section 2.10(c) is
subject to the amount of unutilized portion of the US Total Committed Amount or
Canadian Total Committed Amount, as applicable, and the conditions set forth in
Article IV (without giving effect to Borrower’s failure to so reimburse such LC
Issuer pursuant to Section 2.10(c)(i) above). No such making of an LC Advance
shall relieve or otherwise impair the obligation of a Borrower to reimburse an
LC Issuer for the amount of any payment made by the LC Issuer under any Letter
of Credit issued at the request of such Borrower, together with interest as
provided herein.

 

(vi)          If any Lender fails to make available to the relevant Agent for
the account of an LC Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.10(c) by the time
specified in Section 2.10(c)(ii), the LC Issuer shall be entitled to recover
from such Lender (acting through the relevant Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to the LC Issuer at a
rate per annum equal to the greater of (a) the Federal Funds Rate as to US
Lenders, and at the “Bank Rate” as set by the Bank of Canada, as quoted on
Reuters page BOCFAD, as to Canadian Lenders, and (b) a rate determined by the LC
Issuer in accordance with banking industry rules on interbank compensation. A
certificate of the LC Issuer submitted to any Lender (through the relevant
Agent) with respect to any amounts owing under this clause (vi) shall be
conclusive absent manifest error.

 

(d)           Repayment of Participations.

 

(i)            At any time after an LC Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s LC Advance in
respect of such payment in accordance with Section 2.10(c), if the relevant
Agent receives for the account of the LC Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
appropriate Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the relevant Agent), the relevant Agent will distribute to such
Lender its US Percentage Share or Canadian Percentage Share, as applicable,
thereof (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Lender’s LC Advance was outstanding) in the
same funds as those received by such Agent.

 

(ii)           If any payment received by the relevant Agent for the account of
an LC Issuer pursuant to Section 2.10(c)(i) is required to be returned under any
of the circumstances described in the second paragraph of Section 10.12
(including pursuant to any settlement entered into by an LC Issuer in its
discretion), each Lender shall pay to the relevant Agent for the

 

46

--------------------------------------------------------------------------------


 

account of such LC Issuer its US Percentage Share or Canadian Percentage Share,
as applicable, thereof on demand of the relevant Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to (A) the Federal Funds Rate, as to US Letters of
Credit or Dollar-denominated Canadian Letters of Credit, or (B) the “Bank Rate”
as set by the Bank of Canada, as quoted on Reuters page BOCFAD, as to Canadian
Dollar-denominated Canadian Letters of Credit, from time to time in effect. The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

 

(e)           Obligations Absolute. The obligation of each Borrower to reimburse
an LC Issuer for each drawing under each Letter of Credit issued at the request
of such Borrower and to repay each LC Borrowing shall be absolute, unconditional
and irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;

 

(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that such Borrower or any Restricted Person may have at any time
against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), any
LC Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

 

(iii)          any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)          any payment by any LC Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by any LC Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any debtor relief Law;

 

(v)           any adverse change in the relevant exchange rates or in the
availability of the Canadian Dollar to a Canadian Borrower or any Subsidiary or
in the relevant currency markets generally; or

 

(vi)          any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, such Borrower or
any Restricted Person or any Subsidiary.

 

47

--------------------------------------------------------------------------------


 

Each Borrower shall promptly examine a copy of each Letter of Credit requested
by it and each amendment thereto that is delivered to it and, in the event of
any claim of noncompliance with such Borrower’s instructions or other
irregularity, such Borrower will immediately notify the appropriate LC Issuer,
and the LC Issuer will correct such claim in conformity with such Borrower’s
instructions or as otherwise agreed between such Borrower and such LC Issuer,
subject to the terms hereof. Each Borrower shall be conclusively deemed to have
waived any such claim against the LC Issuer and its correspondents with respect
to any Letter of Credit issued at such Borrower’s request unless such notice is
given as aforesaid.

 

(f)            Role of LC Issuer. Each Lender and each Borrower agrees that, in
paying any drawing under a Letter of Credit, no LC Issuer shall have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the LC Issuers,
Agents, any of their respective Related Parties nor any correspondent,
participant or assignee of an LC Issuer shall be liable to any Lender for (i)
any action taken or omitted in connection herewith at the request or with the
approval of the Lenders or the Majority Lenders, as applicable; (ii) any action
taken or omitted in the absence of gross negligence, willful misconduct; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Issuer Document. Each
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude a Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the LC Issuers, the
Agents, any of their respective Related Parties nor any correspondent,
participant or assignee of an LC Issuer shall be liable or responsible for any
of the matters described in clauses (i) through (v) of Section 2.10(e);
provided, however, that anything in such clauses to the contrary
notwithstanding, a Borrower may have a claim against an LC Issuer, and an LC
Issuer may be liable to such Borrower, to the extent, but only to the extent, of
any direct, as opposed to consequential or exemplary, damages suffered by such
Borrower which such Borrower proves were caused by an LC Issuer’s willful
misconduct, gross negligence or material breach of any of its obligations
hereunder or under any Issuer Document or under any Letter of Credit issued on
such Borrower’s behalf after the presentation to such LC Issuer by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, an LC Issuer may accept documents that appear on their face to
be in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and an LC Issuer shall not be responsible
for the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

(g)           Cash Collateral.

 

(i)            Within one Business Day following the request of the relevant
Agent, (A) if an LC Issuer has honored any full or partial drawing request under
any Letter of Credit and such drawing has resulted in an LC Borrowing that
remains outstanding for more than two Business Days thereafter, or (B) if, as of
the Letter of Credit Expiration Date, any LC Obligation

 

48

--------------------------------------------------------------------------------


 

with respect to any Borrower for any reason remains outstanding, such Borrower
shall, in each case, immediately Cash Collateralize the then Outstanding Amount
of all such LC Obligations.

 

(ii)           Canadian Administrative Agent may, at any time and from time to
time after the initial deposit of non Canadian Dollar-denominated Cash
Collateral securing any Canadian Dollar-denominated Canadian Letter of Credit,
request that additional Cash Collateral be provided in order to protect against
the results of exchange rate fluctuations.

 

(iii)          For purposes of this Agreement, “Cash Collateralize” means to
pledge and deposit with or deliver to the relevant Agent, for the benefit of the
appropriate LC Issuer and Lenders, as collateral for the applicable LC
Obligations, cash or deposit account balances pursuant to documentation in form
and substance satisfactory to the relevant Agent and such LC Issuer (which
documents are hereby consented to by the Lenders). Derivatives of such term have
corresponding meanings. US Borrower hereby grants to Administrative Agent, and
each Canadian Borrower hereby grants to Canadian Administrative Agent, for the
benefit of the US LC Issuer and US Lenders, and the Canadian LC Issuer and the
Canadian Lenders, respectively, as applicable and to the extent of each of their
respective interests in any such cash or deposit account balances, a security
interest in all such cash, deposit accounts and all balances therein and all
proceeds of the foregoing. Cash Collateral shall be maintained in blocked,
interest bearing deposit accounts at Administrative Agent.

 

When the LC Borrowing giving rise to the posting of Cash Collateral has been
discharged or such Borrower otherwise has no LC Obligations outstanding, and no
other event of the nature described in Section 2.10(g)(i)(A) then exists, any
Lien on any Cash Collateral shall automatically terminate and the relevant Agent
will promptly return such Cash Collateral to the Borrower originally pledging
such Cash Collateral.

 

(h)           Applicability of ISP. Unless otherwise expressly agreed by an LC
Issuer and a Borrower when a Letter of Credit is issued (including any such
agreement applicable to any Letter of Credit outstanding under the Existing
Agreement as of the Closing Date), (i) the rules of the ISP shall apply to each
standby Letter of Credit, and (ii) the rules of the Uniform Customs and Practice
for Documentary Credits, as most recently published by the International Chamber
of Commerce at the time of issuance shall apply to each commercial or
documentary Letter of Credit.

 

(i)            Letter of Credit Fees. Each Borrower shall pay, solely with
respect to the Letters of Credit issued at the request of such Borrower, to the
relevant Agent for the account of each US Lender or Canadian Lender, as
appropriate, in accordance with such Lender’s US Percentage Share or Canadian
Percentage Share, respectively, a Letter of Credit fee (the “Letter of Credit
Fee”) for each Letter of Credit equal to the Applicable Margin for Eurodollar
Loans times the Dollar Equivalent of the daily amount available to be drawn
under such Letter of Credit. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.6. Letter of Credit Fees
shall be computed on a quarterly basis in arrears and shall be due and payable
on the first Business Day after the end of each March, June, September and
December. If there is any change in such Applicable Margin during any quarter,
the daily amount available to be drawn

 

49

--------------------------------------------------------------------------------


 

under each Letter of Credit shall be computed and multiplied by such Applicable
Margin separately for each period during such quarter that such Applicable
Margin was in effect.

 

(j)            Fronting Fee and Documentary and Processing Charges Payable to LC
Issuer. Each Borrower shall pay directly to the appropriate LC Issuer for its
own account a fronting fee solely with respect to each Letter of Credit
requested by such Borrower, at such rate as agreed to by Borrower and such LC
Issuer, computed on the Dollar Equivalent of the daily amount available to be
drawn under such Letter of Credit on a quarterly basis in arrears, and due and
payable on the first Business Day after the end of each March, June, September
and December. For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.6. In addition, each Borrower shall pay
directly to each LC Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such LC Issuer relating to letters of credit as from time to time in
effect, effective schedules of which will be provided to US Borrower upon
request. Such customary fees and standard costs and charges are due and payable
quarterly in arrears on the first Business Day after the end of each March,
June, September and December and are nonrefundable.

 

(k)           Conflict with Issuer Documents. In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

 

(l)            Transferees of Letters of Credit. If any Letter of Credit
provides that it is transferable, the LC Issuer thereof shall have no duty to
determine the proper identity of anyone appearing as transferee of such Letter
of Credit, nor shall such LC Issuer be charged with responsibility of any nature
or character for the validity or correctness of any transfer or successive
transfers, and payment by such LC Issuer to any purported transferee or
transferees as determined by such LC Issuer is hereby authorized and approved,
and the Borrower requesting such Letter of Credit releases each Lender Party
from, and agrees to hold each Lender Party harmless and indemnified against, any
liability or claim in connection with or arising out of the foregoing, WHICH
INDEMNITY SHALL APPLY WHETHER OR NOT ANY SUCH LIABILITY OR CLAIM IS IN ANY WAY
OR TO ANY EXTENT CAUSED, IN WHOLE OR IN PART, BY ANY NEGLIGENT ACT OR OMISSION
OF ANY KIND BY ANY LENDER PARTY, provided only that no Lender Party shall be
entitled to indemnification for that portion, if any, of any liability or claim
which is proximately caused by its own individual gross negligence or willful
misconduct, as determined in a final judgment.

 

Section 2.11.          Section 2.10A. Swing Line Loans.

 

(a)           The Swing Line. Subject to the terms and conditions set forth
herein, the Swing Line Lender agrees, in reliance upon the agreements of the
other Lenders set forth in this Section 2.10A, to make loans (each such loan, a
“Swing Line Loan”) to US Borrower or to either Canadian Borrower from time to
time on any Business Day during the Commitment Period in an aggregate amount not
to exceed at any time outstanding the amount of the Swing Line Sublimit
applicable to it, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Outstanding Amount of other US Loans and US LC Obligations,
or of other Canadian Loans and Canadian Obligations, as the case may be, of the
Lender acting as Swing Line Lender, may

 

50

--------------------------------------------------------------------------------


 

exceed the amount of such Lender’s US Commitment or Canadian Commitment,
respectively; provided, however, that after giving effect to any Swing Line
Loan, (i) the US Total Outstanding Amount or Canadian Total Outstanding Amount,
as appropriate, shall not exceed the US Total Committed Amount or Canadian Total
Committed Amount, respectively, and (ii) the Outstanding Amount of US Loans or
Canadian Loans by any US Lender or Canadian Lender, respectively, plus such US
Lender’s US Percentage Share of the Outstanding Amount of US LC Obligations or
such Canadian Lender’s Canadian Percentage Share of the Outstanding Amount of
Canadian LC Obligations, as the case may be, plus such US Lender’s US Percentage
Share of the Outstanding Amount of all Swing Line Loans made to US Borrower or
such Canadian Lender’s Canadian Percentage Share of the Outstanding Amount of
all Swing Line loans made to either Canadian Borrower, as the case may be, shall
not exceed such US Lender’s US Commitment or such Canadian Lender’s Canadian
Commitment, respectively, and provided, further, that the Borrower shall not use
the proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan. The obligation of each Borrower to repay to the Swing Line Lender Swing
Line Loans made by such Swing Line Lender to such Borrower, together with
interest accruing in connection therewith, shall be evidenced by a single
promissory note (herein called the Swing Line Lender’s “Swing Line Note”) made
by each Borrower payable to the order of the Swing Line Lender in the form of
Exhibit A-3 with appropriate insertions. The amount of principal owing on any
Swing Line Note at any given time shall be the aggregate amount of all Swing
Line Loans theretofore made by the Swing Line Lender to such Borrower minus all
payments of principal theretofore received by the Swing Line Lender on such
Swing Line Note. Interest on each Swing Line Note shall accrue and be due and
payable as provided herein and therein. Each Swing Line Note shall be due and
payable as provided herein and therein, and shall be due and payable in full on
the Maturity Date. Within the foregoing limits, and subject to the other terms
and conditions hereof, any Borrower may borrow under this Section 2.10A, prepay
under Section 2.8(c), and reborrow under this Section 2.10A. US Borrower may
request Base Rate Loans, EMIR Loans or Eurodollar Loans with an Interest Period
not exceeding fifteen (15) days. Either Canadian Borrower may request (i)
Dollar-denominated Canadian US Dollar Base Rate Loans, EMIR Loans or Eurodollar
Loans with an Interest Period not exceeding fifteen (15) days, or (ii) Canadian
Dollar-denominated Canadian Prime Rate Loans. Immediately upon the making of a
Swing Line Loan to US Borrower or either Canadian Borrower, each US Lender or
Canadian Lender, as the case may be, shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
US Lender’s US Percentage Share, or such Canadian Lender’s Canadian Percentage
Share, as appropriate, times the amount of such Swing Line Loan.

 

(b)           Borrowing Procedures. Each Swing Line Borrowing shall be made upon
a Borrower’s irrevocable notice to the Swing Line Lender and Administrative
Agent or Canadian Administrative Agent, as applicable, which may be given by
telephone. Each such notice must be received by the Swing Line Lender and
Administrative Agent or Canadian Administrative Agent not later than 1:00 p.m.
on the requested borrowing date (or, for Eurodollar Loans, not later than 1:00
p.m. on the third Business Day prior to the requested borrowing date), and shall
specify (i) the amount to be borrowed, which shall be a minimum of $1,000,000
(or, if denominated in Canadian Dollars, C$1,000,000), (ii) the requested
borrowing date, which shall be a Business Day, (iii) for Eurodollar Loans, the
length of the applicable Interest Period, (iv) for Swing Line Loans to US
Borrower, whether such Swing Line Loans are Base Rate Loans, EMIR

 

51

--------------------------------------------------------------------------------


 

Loans or Eurodollar Loans, and (v) for Swing Line Loans to a Canadian Borrower
(1) whether such Swing Line Loans are Dollar-denominated or Canadian
Dollar-denominated, (2) if Dollar-denominated, whether such Swing Line Loans are
Canadian US Dollar Base Rate Loans, EMIR Loans or Eurodollar Loans, and (3) if
such Loans are Eurodollar Loans, the information described in clause (iii)
above. Either Canadian Borrower may request Dollar-denominated or Canadian
Dollar-denominated Swing Line Loans. Each such telephonic notice must be
confirmed promptly by delivery to the Swing Line Lender and Administrative Agent
or Canadian Administrative Agent, as appropriate, of a written Swing Line Loan
Notice, appropriately completed and signed by a Responsible Officer of such
Borrower. Promptly after receipt by the Swing Line Lender of any telephonic
Swing Line Loan Notice, the Swing Line Lender will confirm with Administrative
Agent or Canadian Administrative Agent, as appropriate (by telephone or in
writing) that Administrative Agent or Canadian Administrative Agent has also
received such Swing Line Loan Notice and, if not, the Swing Line Lender will
notify Administrative Agent or Canadian Administrative Agent, as appropriate (by
telephone or in writing) of the contents thereof. Unless the Swing Line Lender
has received notice (by telephone or in writing) from Administrative Agent or
Canadian Administrative Agent (including at the request of any Lender) prior to
2:00 p.m. on the date of the proposed Swing Line Borrowing (A) directing the
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the proviso to the first sentence of Section 2.10A(a),
or (B) that one or more of the applicable conditions specified in Article IV is
not then satisfied, then, subject to the terms and conditions hereof, the Swing
Line Lender will, not later than 3:00 p.m. on the borrowing date specified in
such Swing Line Loan Notice, make the amount of its Swing Line Loan available to
such Borrower.

 

(c)           Refinancing of Swing Line Loans.

 

(i)            The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of any Borrower with any outstanding Swing
Line Loans (which hereby irrevocably authorizes the Swing Line Lender to so
request on its behalf), that each US Lender make a Base Rate Loan (whether
originally a Base Rate Loan, EMIR Loan or Eurodollar Loan, which, if originally
an EMIR Loan or Eurodollar Loan, shall be deemed to have been Converted to a
Base Rate Loan on such date), or each Canadian Lender make a Canadian US Dollar
Base Rate Loan (whether originally a Canadian US Dollar Base Rate Loan, EMIR
Loan or Eurodollar Loan, which, if originally an EMIR Loan or Eurodollar Loan,
shall be deemed to have been Converted to a Base Rate Loan on such date) or
Canadian Prime Rate Loan (if originally made in Canadian Dollars), as
applicable, in an amount equal to such US Lender’s US Percentage Share or such
Canadian Lender’s Canadian Percentage Share, respectively, of the amount of
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Borrowing for purposes hereof) and in
accordance with the requirements of Section 2.2, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans,
Canadian US Dollar Base Rate Loans or Canadian Prime Rate Loans, as the case may
be, but subject to the unutilized portion of the US Commitment or Canadian
Commitment, as the case may be, and the conditions set forth in Section 4.2. The
Swing Line Lender shall furnish such Borrower with a copy of the applicable
Borrowing Notice promptly after delivering such notice to Administrative Agent
or Canadian Administrative Agent, as appropriate. Each US Lender or Canadian
Lender, as the case may be, shall make an amount equal to its respective US
Percentage Share or Canadian Percentage Share of the amount

 

52

--------------------------------------------------------------------------------


 

specified in such Borrowing Notice available to Administrative Agent or Canadian
Administrative Agent, as appropriate, in immediately available funds for the
account of the Swing Line Lender not later than 1:00 p.m. on the day specified
in such Borrowing Notice, whereupon, subject to Section 2.10A(c)(ii), each
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan, Canadian US Dollar Base Rate Loan or Canadian Prime Rate Loan, as the case
may be, to such Borrower in such amount. Administrative Agent or Canadian
Administrative Agent shall remit the funds so received to the Swing Line Lender.

 

(ii)           If for any reason any Swing Line Loan cannot be refinanced by
such a Borrowing in accordance with Section 2.10A(c)(i), or pursuant to a
Borrowing requested in accordance with Section 2.2, as the case may be, the
request for Loans submitted by the Swing Line Lender as set forth in Section
2.10A(c)(i) shall be deemed to be a request by the Swing Line Lender that each
of the US Lenders or Canadian Lenders, as the case may be, fund its risk
participation in the relevant Swing Line Loan and each such Lender’s payment to
Administrative Agent or Canadian Administrative Agent, as appropriate, for the
account of the Swing Line Lender pursuant to Section 2.10A(c)(i) shall be deemed
payment in respect of such participation.

 

(iii)          If any Lender fails to make available to Administrative Agent or
Canadian Administrative Agent for the account of the Swing Line Lender any
amount required to be paid by such Lender pursuant to the foregoing provisions
of this Section 2.10A(c) by the time specified in Section 2.10A(c)(i), the Swing
Line Lender shall be entitled to recover from such Lender (acting through
Administrative Agent or Canadian Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to the Swing Line Lender
at a rate per annum equal to the greater of the Federal Funds Rate (or, as to
Canadian Dollar-denominated Swing Line Loans, the “Bank Rate” as set by the Bank
of Canada, as quoted on Reuters page BOCFAD) and a rate determined by the Swing
Line Lender in accordance with banking industry rules on interbank compensation.
A certificate of the Swing Line Lender submitted to any Lender (through
Administrative Agent or Canadian Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.

 

(iv)          Each Lender’s obligation to make Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.10A shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, any Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Loans pursuant to this Section 2.10A(c) is subject to the conditions set
forth in Section 4.2. No such funding of risk participations shall relieve or
otherwise impair the obligation of any Borrower to repay Swing Line Loans made
to it, together with interest as provided herein.

 

(d)           Repayment of Participations.

 

(i)            At any time after a Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its US Percentage Share or

 

53

--------------------------------------------------------------------------------


 

Canadian Percentage Share, as the case may be, of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.

 

(ii)           If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in the second
paragraph of Section 10.12 (including pursuant to any settlement entered into by
the Swing Line Lender in its discretion), each Lender shall pay to the Swing
Line Lender its appropriate US Percentage Share or Canadian Percentage Share
thereof on demand of Administrative Agent or Canadian Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate (or, as to
Canadian Dollar-denominated Swing Line Loans, the “Bank Rate” as set by the Bank
of Canada, as quoted on Reuters page BOCFAD. Administrative Agent or Canadian
Administrative Agent, as appropriate, will make such demand upon the request of
the Swing Line Lender. The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

(e)           Interest for Account of Swing Line Lender. The Swing Line Lender
shall be responsible for invoicing each Borrower for interest on the Swing Line
Loans made to it. Until a Lender funds its Base Rate Loan or risk participation
pursuant to this Section 2.10A to refinance such US Lender’s US Percentage Share
or such Canadian Lender’s Canadian Percentage Share, as appropriate, of any
Swing Line Loan, interest in respect of such US Percentage Share or Canadian
Percentage Share shall be solely for the account of the Swing Line Lender.

 

(f)            Payments Directly to Swing Line Lender. Each Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans made
to it directly to the Swing Line Lender.

 

Section 2.12.          Creation of Bankers’ Acceptances. Upon receipt of a
Borrowing Notice requesting a Borrowing by way of Bankers’ Acceptances, and
subject to the provisions of this Agreement, each Canadian Lender shall accept,
in accordance with its Canadian Percentage Share of the requested Borrowing from
time to time such Bankers’ Acceptances as either Canadian Borrower shall request
provided that:

 

(a)           Bankers’ Acceptances shall be issued on a Business Day;

 

(b)           each Bankers’ Acceptance shall have a term of one, two, three or
six months (excluding days of grace), as selected by such Canadian Borrower in
the relevant Borrowing Notice provided that each Bankers’ Acceptance shall
mature on a Business Day;

 

(c)           the face amount of each Bankers’ Acceptance shall be not less than
C$3,000,000 and in multiples of C$100,000 for any amounts in excess thereof; and

 

(d)           each Bankers’ Acceptance shall be in a form acceptable to Canadian
Administrative Agent.

 

54

--------------------------------------------------------------------------------


 

Section 2.13.          Terms of Acceptance by Canadian Lenders.

 

(a)           Delivery and Payment. Subject to Sections 2.13 and 2.14 and only
if a valid appointment pursuant to Section 2.12(d) is not in place, each
Canadian Borrower shall pre-sign and deliver to each Canadian Lender bankers’
acceptance drafts in sufficient quantity to meet each Canadian Borrower’s
requirements for anticipated Borrowings by way of Bankers’ Acceptances. Each
Canadian Borrower shall, at its option, provide for payment to Canadian
Administrative Agent for the benefit of Canadian Lenders of each Bankers’
Acceptance on the date on which a Bankers’ Acceptance matures, either by payment
of the full face amount thereof or through utilization of a Conversion to
another Type of Borrowing in accordance with this Agreement, or through a
combination thereof. Each Canadian Borrower waives presentment for payment of
Bankers’ Acceptances by Canadian Lenders and shall not claim from Canadian
Lenders any days of grace for the payment at maturity of Bankers’ Acceptances.
Any amount owing by a Canadian Borrower in respect of any Bankers’ Acceptance
which is not paid in accordance with the foregoing, shall, as and from the date
on which such Bankers’ Acceptance matures, be deemed to be outstanding hereunder
as a Canadian Prime Rate Loan.

 

(b)           No Liability. Canadian Administrative Agent and Canadian Lenders
shall not be liable for any damage, loss or improper use of any bankers’
acceptance draft endorsed in blank except for any loss arising by reason of
Canadian Administrative Agent or a Canadian Lender failing to use the same
standard of care in the custody of such bankers’ acceptance drafts as Canadian
Administrative Agent or such Canadian Lender use in the custody of their own
property of a similar nature.

 

(c)           Bankers’ Acceptances Purchased by Canadian Lenders. Each Canadian
Lender shall purchase Bankers’ Acceptances accepted by it for an amount equal to
the Discount Proceeds.

 

(d)           Power of Attorney. To facilitate the procedures contemplated in
this Agreement, each Canadian Borrower appoints each Canadian Lender from time
to time as the attorney-in-fact of such Canadian Borrower to execute, endorse
and deliver on behalf of such Canadian Borrower drafts or depository bills in
the form or forms prescribed by such Canadian Lender for Bankers’ Acceptances
denominated in Canadian Dollars. Each Bankers’ Acceptance executed and delivered
by a Canadian Lender on behalf of a Canadian Borrower shall be as binding upon
such Canadian Borrower as if it had been executed and delivered by a duly
authorized officer of such Canadian Borrower. The foregoing appointment shall
cease to be effective, in respect of any Canadian Lender regarding a Canadian
Borrower, three Business Days following receipt by such Canadian Lender of a
written notice from such Canadian Borrower revoking such appointment (which
notice shall be copied to Canadian Administrative Agent); provided that any such
revocation shall not affect Bankers’ Acceptances previously executed and
delivered by such Canadian Lender pursuant to such appointment.

 

(e)           Pro-Rata Treatment of Canadian Advances.

 

(i)            Each Canadian Advance shall be made available by each Canadian
Lender and all repayments and reductions in respect thereof shall be made and
applied in a manner so that the Canadian Advances outstanding hereunder to each
Canadian Lender will, to the extent

 

55

--------------------------------------------------------------------------------


 

possible, thereafter be pro rata in accordance with such Canadian Lender’s
Canadian Percentage Share. Canadian Administrative Agent is authorized by
Canadian Borrowers and each Canadian Lender to determine, in its sole and
unfettered discretion, the portion of each Canadian Advance and each Type of
Canadian Advance to be made available by each Canadian Lender to such Canadian
Borrower and the application of repayments and reductions of Canadian Advances
to give effect to the provisions of this section, provided that no Canadian
Lender shall, as a result of any such determination, have a Canadian Percentage
Share of the aggregate Canadian Advances which is in excess of its Canadian
Percentage Share of the Canadian Total Committed Amount.

 

(ii)           In the event it is not practicable to allocate Bankers’
Acceptances to each Canadian Lender such that the aggregate amount of Bankers’
Acceptances required to be purchased by such Canadian Lender hereunder is in a
whole multiple of C$100,000, Canadian Administrative Agent is authorized by each
Canadian Borrower and each Canadian Lender to make such allocation as Canadian
Administrative Agent determines in its sole and unfettered discretion may be
equitable in the circumstances and, if the aggregate amount of such Bankers’
Acceptances is not a whole multiple of C$100,000, then Canadian Administrative
Agent may allocate (on a basis considered by it to be equitable) the excess of
such Canadian Advance over the next lowest whole multiple of C$100,000 to one
Canadian Lender, which shall purchase a Bankers’ Acceptance with a face amount
equal to the excess and having the same term as the corresponding Bankers’
Acceptances. In no event shall the portion of the outstanding Borrowings by way
of Bankers’ Acceptances of a Canadian Lender exceed such Canadian Lenders’
Canadian Percentage Share of the aggregate Borrowings by way of Bankers’
Acceptances by more than C$100,000 as a result of such exercise of discretion by
Canadian Administrative Agent.

 

(f)            BA Equivalent Advances. Each Canadian Lender may, in lieu of
accepting a BA on the date of any Borrowing, make a BA Equivalent Advance. The
amount of each BA Equivalent Advance shall be equal to the Discount Proceeds
(with reference to the applicable BA Discount Rate) which would be realized from
a hypothetical sale of those BAs which, but for this subsection, would have been
sold to such Canadian Lender. If such Canadian Lender does not otherwise have a
BA Discount Rate applicable to it, the applicable BA Discount Rate will be
calculated as though such Canadian Lender was listed on Schedule II or Schedule
III of the Bank Act (Canada). Any BA Equivalent Advance shall be made on the
relevant date of any Borrowing, and shall remain outstanding for the term of the
corresponding BA. On the maturity date of the corresponding BA, such BA
Equivalent Advance shall be repaid in an amount equal to the face amount of a
draft that would have been accepted by such Canadian Lender if such Canadian
Lender had accepted and purchase BA hereunder. Each BA Equivalent Advance made
pursuant to this subsection shall be deemed to be a BA accepted and purchased by
such Canadian Lender pursuant to the terms hereof, and except in this
subsection, any reference to a BA shall include such BA Equivalent Advance.

 

Section 2.14.          General Procedures for Bankers’ Acceptances.

 

(a)           Continuations. In the case of a Continuation of maturing Bankers’
Acceptances of a Canadian Borrower, each Canadian Lender in order to satisfy the
continuing liability of such Canadian Borrower to the Canadian Lender for the
face amount of the maturing Bankers’ Acceptances, shall retain for its own
account the Net Proceeds of each new Bankers’ Acceptance

 

56

--------------------------------------------------------------------------------


 

issued by it in connection with such Continuation; and each Canadian Borrower
shall, on the maturity date of the maturing Bankers’ Acceptances of such
Canadian Borrower, pay to Canadian Administrative Agent for the benefit of
Canadian Lenders an amount equal to the difference between the face amount of
such maturing Bankers’ Acceptances and the aggregate Net Proceeds of such new
Bankers’ Acceptances.

 

(b)           Conversion from Canadian Prime Rate Loans or Canadian US Dollar
Base Rate Loans. In the case of a Conversion from a Borrowing of Canadian Prime
Rate Loans or Canadian US Dollar Base Rate Loans to a Canadian Borrower into a
Borrowing by way of Bankers’ Acceptances to be accepted by a Canadian Lender
pursuant to Section 2.12, such Canadian Lender, in order to satisfy the
continuing liability of such Canadian Borrower to it for the principal amount of
the Canadian Prime Rate Loans or Canadian US Dollar Base Rate Loans being
converted, shall retain for its own account the Discount Proceeds of each new
Bankers’ Acceptance issued by it in connection with such Conversion; and such
Canadian Borrower shall, on the date of issuance of the Bankers’ Acceptances,
pay to Canadian Administrative Agent for the benefit of Canadian Lenders an
amount equal to the difference between the aggregate principal amount of the
Canadian Prime Rate Loans or Canadian US Dollar Base Rate Loans being converted
owing to the Canadian Lenders and the aggregate Discount Proceeds of such
Bankers’ Acceptances.

 

(c)           Authorization. Each Canadian Borrower hereby authorizes each
Canadian Lender to complete, stamp, hold, sell, rediscount or otherwise dispose
of all Bankers’ Acceptances of such Canadian Borrower accepted by it pursuant to
this section in accordance with the instructions provided by such Canadian
Borrower pursuant to Section 2.3, as applicable.

 

(d)           Depository Notes. The parties agree that in the administering of
Bankers’ Acceptances, each Canadian Lender may avail itself of the debt clearing
services offered by a clearing house for depository notes pursuant to the
Depository Bills and Notes Act (Canada) and that the procedures set forth in
Article II be deemed amended to the extent necessary to comply with the
requirements of such debt clearing services.

 

Section 2.15.          Execution of Bankers’ Acceptances. The signatures of any
authorized signatory on Bankers’ Acceptances which are authorized and requested
hereunder by a Canadian Borrower may, at the option of such Canadian Borrower,
be reproduced in facsimile and such Bankers’ Acceptances bearing such facsimile
signatures shall be binding on such Canadian Borrower as if they had been
manually signed by such authorized signatory. Notwithstanding that any person
whose signature appears on any Bankers’ Acceptance as a signatory may no longer
be an authorized signatory of such Canadian Borrower at the date of issuance of
a Bankers’ Acceptance, and notwithstanding that the signature affixed may be a
reproduction only, such signature shall, unless prior to its use such Canadian
Borrower has notified Canadian Administrative Agent in writing to contrary,
nevertheless be valid and sufficient for all purposes as if such authority had
remained in force at the time of such issuance and as if such signature had been
manually applied, and any such Bankers’ Acceptance so signed shall be binding on
such Canadian Borrower.

 

Section 2.16.          Prepayment of Bankers’ Acceptances. Any amounts received
by Canadian Administrative Agent to be applied to outstanding Bankers’
Acceptances, whether pursuant to an

 

57

--------------------------------------------------------------------------------


 

Event of Default and acceleration of the Obligations under Section 8.1 or a
prepayment as permitted or required under Section 2.8 or 2.9, shall be deposited
into an escrow account maintained by and in the name of Canadian Administrative
Agent for the benefit of Canadian Lenders for set-off against such outstanding
Bankers’ Acceptances as they mature, and pending such application shall bear
interest at the rate declared by Canadian Administrative Agent from time to time
as that payable by it in respect of deposits for such amount and for such period
relative to the maturity date of such Bankers’ Acceptances, as applicable. Upon
the repayment of all such outstanding Bankers’ Acceptances, any amounts
remaining (including accrued interest) will (i) during the continuance of an
Event of Default, be subject to such remedies as each Lender Party may have
hereunder or under applicable Law, or (ii) otherwise, be released to the
appropriate Canadian Borrower.

 


ARTICLE III. - PAYMENTS TO LENDERS


 

Section 3.1.            General Procedures.

 

(a)           Each Restricted Person shall pay all amounts owing by such
Restricted Person with respect to any US Obligations (whether for principal,
interest, fees, or otherwise) to Administrative Agent for the account of the US
Lender Party to whom such payment is owed in Dollars, without condition or
deduction for any counterclaim, defense, recoupment or setoff, and in
immediately available funds and each Restricted Person shall pay all amounts
owing by such Restricted Person with respect to any Canadian Obligations
(whether for principal, interest, fees, or otherwise) to Canadian Administrative
Agent for the account of the Canadian Lender Party to whom such payment is owed
in the currency such Canadian Loans were funded, without condition or deduction
for any counterclaim, defense, recoupment or setoff, and in immediately
available funds. If any payment is received on account of any US Obligation in
any currency other than Dollars (whether voluntarily or pursuant to any order or
judgment or the enforcement thereof or the realization of any security or the
liquidation of any Person or otherwise howsoever), such payment shall constitute
a discharge of the liability of a Restricted Person hereunder and under the
other Loan Documents in respect of such US Obligation only to the extent of the
amount of Dollars which the relevant Lender Parties are able to purchase with
the amount of the other currency received by it on the Business Day next
following such receipt by Administrative Agent in accordance with its normal
procedures and after deducting any premium and costs of exchange. If any payment
is received on account of any Canadian Obligation in any currency other than the
currency such Canadian Loans were funded (whether voluntarily or pursuant to any
order or judgment or the enforcement thereof or the realization of any security
or the liquidation of any Person or otherwise howsoever), such payment shall
constitute a discharge of the liability of a Restricted Person hereunder and
under the other Loan Documents in respect of such Canadian Obligation only to
the extent of the amount of Canadian Dollars or Dollars, as the case may be,
which the relevant Lender Parties are able to purchase with the amount of the
other currency received by it on the Business Day next following such receipt by
Canadian Administrative Agent in accordance with its normal procedures and after
deducting any premium and costs of exchange; provided, however, if the Canadian
LC Issuer is paid Dollars pursuant to

 

58

--------------------------------------------------------------------------------


 

Section 2.10(c)(i), such payment shall constitute a full discharge of the
liability to which such payment relates. Each payment under the Loan Documents
must be received by the relevant Agent not later than noon, New York, New York
time or Toronto, Ontario time, as the case may be, on the date such payment
becomes due and payable, unless otherwise expressly provided herein. Any payment
received by the relevant Agent after such time will be deemed to have been made
on the next following Business Day. Should any such payment become due and
payable on a day other than a Business Day, the maturity of such payment shall
be extended to the next succeeding Business Day, and, in the case of a payment
of principal or past due interest, interest shall accrue and be payable thereon
for the period of such extension as provided in the Loan Document under which
such payment is due. Each payment under a Loan Document to a US Lender Party
shall be due and payable at the place provided therein and, if no specific place
of payment is provided, shall be due and payable at the place of payment of
Administrative Agent’s US Note. Each Payment under a Loan Document to a Canadian
Lender Party shall be due and payable at the place provided therein, and, if no
specific place of payment is provided, shall be due and payable at the place of
payment in Canadian Administrative Agent’s Canadian Note.

 

(b)           When Administrative Agent collects or receives money on account of
the US Obligations, Administrative Agent shall distribute all money so collected
or received, and each US Lender Party shall apply all such money so distributed,
as follows:

 

(i)            first, for the payment of all US Obligations which are then due
(and if such money is insufficient to pay all such US Obligations, first to any
reimbursements due Administrative Agent under Section 10.4 and then to the
partial payment of all other US Obligations then due in proportion to the
amounts thereof, or as US Lender Parties shall otherwise agree);

 

(ii)           then for the prepayment of amounts owing under the Loan Documents
(other than principal on the US Notes) if so specified by US Borrower;

 

(iii)          then for the prepayment of principal on the US Notes, together
with accrued and unpaid interest on the principal so prepaid, or held by US LC
Issuer and applied to US LC Obligations as they mature; and

 

(iv)          last, for the payment or prepayment of any other US Obligations.

 

All payments applied to principal or interest on any US Note shall be applied
first to any interest then due and payable, then to principal then due and
payable, and last to any prepayment of principal and accrued interest thereon in
compliance with Sections 2.8 and 2.9, as applicable. All distributions of
amounts described in any of subsections (ii), (iii), or (iv) above shall be made
by Administrative Agent pro rata to each US Lender Party then owed US
Obligations described in such subsection in proportion to all amounts owed to
all US Lender Parties which are described in such subsection; provided that if
any US Lender then owes payments to US LC Issuer for the purchase of a
participation under Section 2.10(a) or to Administrative Agent under Section
9.10, any amounts otherwise distributable under this section to such US Lender
shall be deemed to belong to US LC Issuer, or Administrative Agent,
respectively, to the extent of such

 

59

--------------------------------------------------------------------------------


 

unpaid payments, and Administrative Agent shall apply such amounts to make such
unpaid payments rather than distribute such amounts to such US Lender.

 

(c)           When Canadian Administrative Agent collects or receives money on
account of the Canadian Obligations, other than as provided in Section 3.9,
Canadian Administrative Agent shall distribute all money so collected or
received, and each Canadian Lender Party shall apply all such money so
distributed, as follows:

 

(i)            first, for the payment of all Canadian Obligations which are then
due (and if such money is insufficient to pay all such Canadian Obligations,
first to any reimbursements due Canadian Administrative Agent under 10.4 and
then to the partial payment of all other Canadian Obligations then due in
proportion to the amounts thereof, or as Canadian Lender Parties shall otherwise
agree);

 

(ii)           then for the prepayment of amounts owing under the Loan Documents
(other than principal on the Canadian Notes) if so specified by a Canadian
Borrower;

 

(iii)          then for the prepayment of principal on the Canadian Notes,
together with accrued and unpaid interest on the principal so prepaid, or held
by Canadian LC Issuer and applied to Canadian LC Obligations as they mature; and

 

(iv)          last, for the payment or prepayment of any other Canadian
Obligations.

 

All payments applied to principal or interest on any Canadian Note shall be
applied first to any interest then due and payable, then to principal then due
and payable, and last to any prepayment of principal and accrued interest
thereon in compliance with Sections 2.8 and 2.9, as applicable. All
distributions of amounts described in any of subsections (ii), (iii), or (iv)
above shall be made by Canadian Administrative Agent pro rata to each Canadian
Lender Party then owed Canadian Obligations described in such subsection in
proportion to all amounts owed to all Canadian Lender Parties which are
described in such subsection; provided that if any Canadian Lender then owes
payments to Canadian LC Issuer for the purchase of a participation under Section
2.10(a ) or to Canadian Administrative Agent under Section 9.10, any amounts
otherwise distributable under this section to such Canadian Lender shall be
deemed to belong to Canadian LC Issuer, or Canadian Administrative Agent,
respectively, to the extent of such unpaid payments, and Canadian Administrative
Agent shall apply such amounts to make such unpaid payments rather than
distribute such amounts to such Canadian Lender.

 

(d)           Unless Administrative Agent or Canadian Administrative Agent shall
have received notice from the relevant Borrower prior to the date on which any
payment is due to Administrative Agent or Canadian Administrative Agent, as the
case may be, for the account of the Lenders or any LC Issuer hereunder that such
Borrower will not make such payment, Administrative Agent or Canadian
Administrative Agent, as the case may be, may assume that such Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the appropriate Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if such Borrower has not in fact made
such payment, then each of such Lenders or the L/C Issuer, as the case may be,
severally agrees to repay to Administrative Agent or Canadian Administrative
Agent, as appropriate, forthwith on demand

 

60

--------------------------------------------------------------------------------


 

the amount so distributed to such Lender or the L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to
Administrative Agent or Canadian Administrative Agent, at the greater of the
Federal Funds Rate (or, as to Canadian Dollar-denominated amounts, the “Bank
Rate” as set by the Bank of Canada, as quoted on Reuters page BOCFAD) and a rate
determined by Administrative Agent or Canadian Administrative Agent, as
appropriate, in accordance with banking industry rules on interbank
compensation. A notice of Administrative Agent or Canadian Administrative Agent
to any Lender with respect to any amount owing under this subsection (d) shall
be conclusive, absent manifest error.

 

Section 3.2.            Capital Reimbursement. If either (a) the introduction or
implementation of or the compliance with or any change in or in the
interpretation of any Law, or (b) the introduction or implementation of or the
compliance with any request, directive or guideline from any central bank or
other governmental authority (whether or not having the force of Law) affects or
would affect the amount of capital required or expected to be maintained by any
Lender Party or any corporation controlling any Lender Party, then, within five
Business Days after demand by such Lender Party, the relevant Borrower will pay
to the relevant Agent for the benefit of such Lender Party, from time to time as
specified by such Lender Party, such additional amount or amounts which such
Lender Party shall determine to be appropriate to compensate such Lender Party
or any corporation controlling such Lender Party in light of such circumstances,
to the extent that such Lender Party reasonably determines that the amount of
any such capital would be increased or the rate of return on any such capital
would be reduced by or in whole or in part based on the existence of the face
amount of such Lender Party’s Loans, Letters of Credit, participations in
Letters of Credit, in Banker’s Acceptances, or commitments under this Agreement.

 

Section 3.3.            Increased Cost of Eurodollar Loans or Letters of Credit.
If any applicable Law (whether now in effect or hereinafter enacted or
promulgated, including Regulation D) or any interpretation or administration
thereof by any governmental authority charged with the interpretation or
administration thereof (whether or not having the force of Law):

 

(a)           shall change the basis of taxation of payments to any Lender Party
of any principal, interest, or other amounts attributable to any Eurodollar Loan
or Letter of Credit or otherwise due under this Agreement in respect of any
Eurodollar Loan or Letter of Credit (other than taxes imposed on, or measured by
such Lender’ Party’s overall net income (however denominated), and franchise
taxes imposed on such Lender Party (in lieu of net income taxes) or any
Applicable Lending Office of such Lender Party by any jurisdiction in which such
Lender Party or any such Applicable Lending Office is located); or

 

(b)           shall change, impose, modify, apply or deem applicable any
reserve, special deposit or similar requirements in respect of any Eurodollar
Loan or any Letter of Credit (excluding those for which such Lender Party is
fully compensated pursuant to adjustments made in the definition of Eurodollar
Rate) or against assets of, deposits with or for the account of, or credit
extended by, such Lender Party; or

 

(c)           shall impose on any Lender Party or the interbank Eurocurrency
deposit market any other condition affecting any Eurodollar Loan or Letter of
Credit, the result of which is to

 

61

--------------------------------------------------------------------------------


 

increase the cost to any Lender Party of funding or maintaining any Eurodollar
Loan or of issuing any Letter of Credit or to reduce the amount of any sum
receivable by any Lender Party in respect of any Eurodollar Loan or Letter of
Credit by an amount deemed by such Lender Party to be material, then such Lender
Party shall promptly notify relevant Agent and relevant Borrower in writing of
the happening of such event and of the amount required to compensate such Lender
Party for such event (on an after-tax basis, taking into account any taxes on
such compensation), whereupon (i) relevant Borrower shall, within five Business
Days after demand therefor by such Lender Party, pay such amount to relevant
Agent for the account of such Lender Party and (ii) relevant Borrower may elect,
by giving to relevant Agent and such Lender Party not less than three Business
Days’ notice, to Convert all (but not less than all) of any such Eurodollar
Loans into Base Rate Loans.

 

Section 3.4.            Notice; Change of Applicable Lending Office. A Lender
Party shall notify the relevant Borrower of any event occurring after the date
of this Agreement that will entitle such Lender Party to compensation under
Section 3.2, 3.3, or 3.5 hereof as promptly as practicable, but in any event
within 180 days, after such Lender Party obtains actual knowledge thereof;
provided, that (i) if such Lender Party fails to give such notice within 180
days after it obtains actual knowledge of such an event, such Lender Party
shall, with respect to compensation payable pursuant to Section 3.2, 3.3, or 3.5
in respect of any costs resulting from such event, only be entitled to payment
under Section 3.2, 3.3, or 3.5 hereof for costs incurred from and after the date
180 days prior to the date that such Lender Party does give such notice and
(ii) such Lender Party will designate a different Applicable Lending Office for
the Loans affected by such event if such designation will avoid the need for, or
reduce the amount of, such compensation and will not, in the sole opinion of
such Lender Party, be disadvantageous to such Lender Party, except that such
Lender Party shall have no obligation to designate an Applicable Lending Office
located in the United States of America. Each Lender Party will furnish to the
relevant Borrower a certificate setting forth the basis and amount of each
request by such Lender Party for compensation under Section 3.2, 3.3, or 3.5
hereof.

 

Section 3.5.            Availability. If (a) any change in applicable Laws, or
in the interpretation or administration thereof of or in any jurisdiction
whatsoever, domestic or foreign, shall make it unlawful or impracticable for any
Lender Party to fund or maintain Eurodollar Loans, accept BA’s or to issue or
participate in Letters of Credit, or shall materially restrict the authority of
any Lender Party to purchase or take offshore deposits of dollars (i.e.,
“Eurodollars”), or (b) any Lender Party determines that matching deposits
appropriate to fund or maintain any Eurodollar Loan are not available to it, or
(c) any Lender Party determines that the formula for calculating the Eurodollar
Rate does not fairly reflect the cost to such Lender Party of making or
maintaining loans based on such rate, in each case with respect to the relevant
Commitment hereunder, then, upon notice by such Lender Party to the relevant
Borrower and the relevant Agent, such Borrower’s right to elect Eurodollar Loans
from such Lender Party or issue BA’s (or, if applicable, to obtain Letters of
Credit) shall be suspended to the extent and for the duration of such
illegality, impracticability or restriction and all Eurodollar Loans of such
Lender Party which are then outstanding and all BA’s which are then outstanding
or are then the subject of any Borrowing Notice and which cannot lawfully or
practicably be maintained, funded or accepted shall immediately become or
remain, or shall be funded as, Base Rate Loans of such Lender Party. With
respect to each Commitment, the relevant Borrower agrees to indemnify each
Lender Party extending credit pursuant thereto, and hold each such Lender Party
harmless

 

62

--------------------------------------------------------------------------------


 

against all costs, expenses, claims, penalties, liabilities and damages which
may result from any such change in Law, interpretation or administration. Such
indemnification shall be on an after-tax basis, taking into account any taxes
imposed on the amounts paid as indemnity.

 

Section 3.6.            Funding Losses. In addition to its other obligations
hereunder, with respect to each Commitment, the relevant Borrower will indemnify
each Lender Party extending credit pursuant thereto against, and reimburse each
Lender Party on demand for, any loss or expense incurred or sustained by such
Lender Party (including any loss or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
Party to fund or maintain Eurodollar Loans), as a result of (a) any payment or
prepayment (whether or not authorized or required hereunder) of all or a portion
of a Eurodollar Loan on a day other than the day on which the applicable
Interest Period ends, (b) any payment or prepayment, whether or not required
hereunder, of a Loan made after the delivery, but before the effective date, of
a Continuation/Conversion Notice, if such payment or prepayment prevents such
Continuation/Conversion Notice from becoming fully effective, (c) the failure of
any Loan to be made or of any Continuation/Conversion Notice to become effective
due to any condition precedent not being satisfied or due to any other action or
inaction of any Restricted Person, or (d) any Conversion (whether or not
authorized or required hereunder) of all or any portion of any Eurodollar Loan
into a Base Rate Loan or into a different Eurodollar Loan on a day other than
the day on which the applicable Interest Period ends. Such indemnification shall
be on an after-tax basis, taking into account any taxes imposed on the amounts
paid as indemnity.

 

Section 3.7.            Reimbursable Taxes. With respect to the Commitments, the
relevant Borrower thereunder covenants and agrees with each Lender Party
extending credit pursuant thereto that:

 

(a)           Such Borrower will indemnify each such Lender Party against and
reimburse each such Lender Party for all present and future stamp and other
taxes, duties, levies, imposts, deductions, charges, costs, and withholdings
whatsoever imposed, assessed, levied or collected on or in respect of this
Agreement, any Eurodollar Loans, any BA’s or Letters of Credit (whether or not
legally or correctly imposed, assessed, levied or collected) including all taxes
imposed pursuant to Part XIII of the Income Tax Act (Canada) and any withholding
or other taxes imposed on any Lender Party under Canadian Law, excluding,
however, any taxes imposed on or measured by the overall net income (however
denominated) and franchise taxes imposed on (in lieu of income taxes) any Agent
or such Lender Party or any Applicable Lending Office of such Lender Party by
any jurisdiction in which such Lender Party or any such Applicable Lending
Office is located (all such non-excluded taxes, levies, costs and charges being
collectively called “Reimbursable Taxes” in this section). Such indemnification
shall be on an after-tax basis, taking into account any taxes imposed on the
amounts paid as indemnity.

 

(b)           All payments on account of the principal of, and interest on, each
such Lender Party’s Loans and Notes, and all other amounts payable by such
Borrower to any such Lender Party hereunder, shall be made in full without
set-off or counterclaim and shall be made free and clear of and without
deductions or withholdings of any nature by reason of any Reimbursable Taxes,
all of which will be for the account of the relevant Borrower. In the event of
any such Borrower being compelled by Law to make any such deduction or
withholding from any payment to any such Lender Party, such Borrower shall pay
on the due date of such payment, by

 

63

--------------------------------------------------------------------------------


 

way of additional interest, such additional amounts as are needed to cause the
amount receivable by such Lender Party after such deduction or withholding to
equal the amount which would have been receivable in the absence of such
deduction or withholding. If any such Borrower should make any deduction or
withholding as aforesaid, such Borrower shall within 60 days thereafter forward
to such Lender Party an official receipt or other official document evidencing
payment of such deduction or withholding.

 

(c)           If any such Borrower is ever required to pay any Reimbursable Tax
with respect to any Eurodollar Loan, such Borrower may elect, by giving to the
relevant Agent and such Lender Party not less than three Business Days’ notice,
to Convert all (but not less than all) of any such Eurodollar Loan into a Base
Rate Loan, but such election shall not diminish such Borrower’s obligation to
pay all Reimbursable Taxes.

 

(d)           Notwithstanding the foregoing provisions of this section, such
Borrower shall be entitled, to the extent it is required to do so by Law, to
deduct or withhold (and not to make any indemnification or reimbursement for)
income or other similar taxes imposed by the United States of America or Canada
(other than any portion thereof attributable to a change in federal income tax
Laws effected after the date hereof) from interest, fees or other amounts
payable hereunder for the account of such Lender Party, other than such a Lender
Party (i) who is a US person for Federal income tax purposes or (ii) who has the
Prescribed Forms on file with Administrative Agent (with copies provided to the
relevant Borrower) for the applicable year to the extent deduction or
withholding of such taxes is not required as a result of the filing of such
Prescribed Forms, provided that if such Borrower shall so deduct or withhold any
such taxes, it shall provide a statement to Administrative Agent and such Lender
Party, setting forth the amount of such taxes so deducted or withheld, the
applicable rate and any other information or documentation which such Lender
Party may reasonably request for assisting such Lender Party to obtain any
allowable credits or deductions for the taxes so deducted or withheld in the
jurisdiction or jurisdictions in which such Lender Party is subject to tax. As
used in this section, “Prescribed Forms” means such duly executed forms or
statements, and in such number of copies, which may, from time to time, be
prescribed by Law and which, pursuant to applicable provisions of (x) an income
tax treaty between the United States and the country of residence of such Lender
Party providing the forms or statements, (y) the Code, or (z) any applicable
rules or regulations thereunder, permit such Borrower to make payments hereunder
for the account of such Lender Party free of such deduction or withholding of
income or similar taxes.

 

(e)           As of the Closing Date, each Canadian Lender must be a financial
institution that is (i) not a non-resident of Canada for the purposes of the
Income Tax Act (Canada) or (ii) an “authorized foreign bank” as defined in
section 2 of the Bank Act (Canada) and in subsection 248(1) of the Income Tax
Act (Canada), that is not subject to the restrictions and requirements referred
to in subsection 524(2) of the Bank Act (Canada) and which will receive all
amounts paid or credited to it under its Canadian Loans and Canadian Note in
respect of its “Canadian banking business” for the purposes of paragraph
212(13.3)(a) of the Income Tax Act (Canada) (a “Canadian Resident Lender”). In
the event that a Canadian Lender does not qualify as a Canadian Resident Lender,
such Canadian Lender shall deliver to Canadian Borrowers and the Canadian
Administrative Agent on the date on which such Canadian Lender does not qualify
as a Canadian Resident Lender, notice that it is not a Canadian Resident Lender.
It is acknowledged by the parties that there may be Canadian tax imposed under
Part XIII of the Income Tax Act

 

64

--------------------------------------------------------------------------------


 

(Canada) (“Canadian Withholding Tax”) on any payments as, on account or in lieu
of payment of, or in satisfaction of, interest and other fees paid by Canadian
Borrowers or Canadian Administrative Agent with respect to the Canadian
Obligations to persons who are not Canadian Resident Lenders (such payments a
“Taxable Payment”). As provided in Section 3.7(a) and (b), Canadian Borrowers
shall be obligated to make any additional or increased payment under this
Agreement in respect of any Canadian Withholding Tax on a Taxable Payment, and
Canadian Borrowers and Canadian Administrative Agent shall be entitled to deduct
and remit to the proper Canadian taxing authorities any Canadian Withholding Tax
on any Taxable Payment.

 

Section 3.8.            Replacement of Lenders. If any Lender Party requests
compensation under Sections 3.2 through 3.7, or if any Lender Party has failed
to fund any portion of the Loans or participations in LC Obligations required to
be funded by it hereunder or failed to issue any Letter of Credit required to be
issued by it hereunder, in either case within two Business Days of the date
required for such funding or issuance by it hereunder, notwithstanding
subsequent cure, or with respect to any Non-Extending Lender under Section
2.1(f) hereof, then any Borrower may, at its sole expense (except as otherwise
provided hereunder) and effort, upon notice to such Lender Party and the
relevant Agent, require such Lender Party to assign and delegate (in accordance
with and subject to the restrictions contained in, and consents required by,
Section 10.5), all of its interests, rights and obligations under this Agreement
and the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender Party, if a Lender Party accepts such
assignment), provided that:

 

(a)           such Lender Party shall have received payment of an amount equal
to the outstanding principal of its Loans and LC Obligations, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.6) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the applicable Borrower (in the case of all other amounts); and

 

(b)           such assignment does not conflict with applicable Laws.

 

Notwithstanding the foregoing rights of each Borrower under this section,
however, Borrowers may not replace any Lender Party which seeks reimbursement
for increased costs under Section 3.2 through 3.7 unless such Borrower is at the
same time replacing all Lender Parties which are then seeking such compensation.

 

Section 3.9.            Currency Conversion and Indemnity.

 

(a)           If, for the purpose of obtaining or enforcing judgment in any
court in any jurisdiction, it becomes necessary to convert into a particular
currency (the “Judgment Currency”) any amount due under a Loan Document in the
currency in which it was effected (the “Agreed Currency”) then the conversion
shall be made on the basis of the rate of exchange prevailing on the Business
Day preceding the date such judgment is given and in any event each Restricted
Person obligated to pay such Obligation shall be obligated to pay the relevant
Lender Parties any deficiency in accordance with Section 3.9(b). For the
foregoing purposes “rate of exchange” means the rate at which the relevant
Agent, as applicable, in accordance with its normal banking procedures is able
on the relevant date to purchase the Agreed Currency with the Judgment Currency
after deducting any premium and costs of exchange.

 

65

--------------------------------------------------------------------------------


 

(b)           If any Lender Party receives any payment or payments on account of
the liability of a Restricted Person under the Loan Documents pursuant to any
judgment or order in any currency other than the Agreed Currency (an “Other
Currency”), and the amount of the Agreed Currency which the relevant Lender
Party is able to purchase on the Business Day next following such receipt with
the proceeds of such payment or payments in accordance with its normal
procedures and after deducting any premiums and costs of exchange is less than
the amount of the Agreed Currency due in respect of such Obligations immediately
prior to such judgment or order, then the Borrower owing such Obligation on
demand shall, and such Borrower hereby agrees to, indemnify and save such Lender
Party harmless from and against any loss, cost or expense arising out of or in
connection with such deficiency. The agreement of indemnity provided for in this
Section 3.9(b) shall constitute an obligation separate and independent from all
other obligations contained in this Agreement, shall give rise to a separate and
independent cause of action, shall apply irrespective of any indulgence granted
by the Lender Parties or any of them from time to time, and shall continue in
full force and effect notwithstanding any judgment or order for a liquidated sum
in respect of an amount due hereunder or under any judgment or order.

 


ARTICLE IV. - CONDITIONS PRECEDENT TO LENDING


 

Section 4.1.            Documents to be Delivered. No Lender has any obligation
to make its first Loan, and no LC Issuer has any obligation to issue the first
Letter of Credit, unless Administrative Agent shall have received all of the
following, at Administrative Agent’s office in Boston, Massachusetts, duly
executed and delivered and in form, substance and date satisfactory to
Administrative Agent, each of which was so executed and delivered:

 

(a)           This Agreement and any other document that Lenders are to execute
in connection herewith.

 

(b)           Each Note and the guaranty of each Guarantor.

 

(c)           Certain certificates including:

 

(i)            An “Omnibus Certificate” of the secretary or assistant secretary
and any vice president of GP LLC, which shall contain the names and signatures
of the officers of GP LLC authorized to execute Loan Documents and which shall
certify to the truth, correctness and completeness of the following exhibits
attached thereto:  (1) a copy of resolutions duly adopted by the Board and in
full force and effect at the time this Agreement is entered into, authorizing
the execution of this Agreement and the other Loan Documents delivered or to be
delivered in connection herewith and the consummation of the transactions
contemplated herein and therein, (2) a copy of the charter documents of US
Borrower and all amendments thereto, certified by the appropriate official of
its jurisdiction of organization, and (3) a copy of the agreement of limited
partnership of US Borrower;

 

(ii)           An “Omnibus Certificate” of the secretary or assistant secretary
and any vice president of Plains Marketing GP Inc., which shall contain the
names and signatures of the officers of such company authorized to execute Loan
Documents and which shall certify to the truth, correctness and completeness of
the following exhibits attached thereto:  (1) a copy of

 

66

--------------------------------------------------------------------------------


 

resolutions duly adopted by the board of directors of such company and in full
force and effect at the time this Agreement is entered into, authorizing the
execution of this Agreement and the other Loan Documents delivered or to be
delivered in connection herewith and the consummation of the transactions
contemplated herein and therein, (2) a copy of the charter documents of each
Significant Restricted Person, other than those Significant Restricted Persons
whose charter documents are attached to the certificates described in Section
4.1(c)(i) above or Section 4.1(c)(iii) below and all amendments thereto,
certified by the appropriate official of its jurisdiction of organization, and
(3) a copy of any bylaws or agreement of limited partnership of such Significant
Restricted Persons;

 

(iii)          An “Omnibus Certificate” of the secretary or assistant secretary
and any vice president of PMC (Nova Scotia) Company, which shall contain the
names and signatures of the officers of PMC (Nova Scotia) Company authorized to
execute Loan Documents and which shall certify to the truth, correctness and
completeness of the following exhibits attached thereto:  (1) a copy of
resolutions duly adopted by the board of directors of PMC (Nova Scotia) Company
and in full force and effect at the time this Agreement is entered into,
authorizing the execution of this Agreement and the other Loan Documents
delivered or to be delivered in connection herewith and the consummation of the
transactions contemplated herein and therein, (2) a copy of the charter
documents of PMC (Nova Scotia) Company and Plains Marketing Canada, L.P. and all
amendments thereto, certified by the appropriate official of its jurisdiction of
organization, and (3) a copy of the bylaws of PMC (Nova Scotia) Company and the
agreement of limited partnership of Plains Marketing Canada, L.P.; and

 

(iv)          A certificate of a Responsible Officer of GP LLC, regarding
satisfaction of Section 4.2.

 

(d)           A certificate (or certificates) of the due formation, valid
existence and good standing of each Significant Restricted Person in its
respective jurisdiction of organization, issued by the appropriate authorities
of such jurisdiction.

 

(e)           Favorable opinions of Tim Moore, Esq., General Counsel for
Restricted Persons, substantially in the form set forth in Exhibit E-1,
Fulbright & Jaworski L.L.P., special Texas and New York counsel to Restricted
Persons, substantially in the form set forth in Exhibit E-2, and Bennett Jones
LLP, special Canadian Counsel for Restricted Persons, substantially in the form
set forth in Exhibit E-3.

 

(f)            [Intentionally deleted]

 

(g)           Consolidated financial statements of US Borrower and its
Subsidiaries as of March 31, 2006, reflecting compliance with Section 7.8,
together with a certificate by a Responsible Officer of GP LLC certifying such
financial statements.

 

(h)           No Material Adverse Change shall have occurred since December 31,
2005.

 

(i)            Administrative Agent shall have received all documents and
instruments which Administrative Agent has then requested (including opinions of
legal counsel for Restricted Persons and Administrative Agent; corporate
documents and records; documents evidencing governmental authorizations,
consents, approvals, licenses and exemptions; and certificates of

 

67

--------------------------------------------------------------------------------


 

public officials and of officers and representatives of Borrowers and other
Persons), as to (i) the accuracy and validity of or compliance with all
representations, warranties and covenants made by any Restricted Person in this
Agreement and the other Loan Documents, (ii) the satisfaction of all conditions
contained herein or therein, and (iii) all other matters pertaining hereto and
thereto. All such additional documents and instruments shall be satisfactory to
Administrative Agent in form and substance.

 

(j)            Payment of all commitment, facility, agency and other fees
required to be paid to any Agent or Lender pursuant to any Loan Documents or any
commitment agreement heretofore entered into.

 

Without limiting the generality of the provisions of Section 9.4, for purposes
of determining compliance with the conditions specified in this Section 4.1,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless Administrative Agent shall have received notice
from such Lender prior to the proposed Closing Date specifying its objection
thereto, and Administrative Agent hereby agrees to promptly provide US Borrower
with a copy of any such notice received by Administrative Agent.

 

Section 4.2.            Additional Conditions Precedent. No Lender has any
obligation to make any Loan (including its first), and no LC Issuer has any
obligation to issue any Letter of Credit (including its first), unless the
following conditions precedent have been satisfied:

 

(a)           All representations and warranties made by any Restricted Person
in any Loan Document shall be true on and as of the date of such Loan or the
date of issuance of such Letter of Credit as if such representations and
warranties had been made as of the date of such Loan or the date of issuance of
such Letter of Credit except to the extent that such representation or warranty
was made as of a specific date or updated, modified or supplemented as of a
subsequent date with the consent of Majority Lenders, then in each such case,
such other date.

 

(b)           No Default shall exist at the date of such Loan or the date of
issuance of such Letter of Credit or result from such Loan or such issuance of
such Letter of Credit.

 


ARTICLE V. - REPRESENTATIONS AND WARRANTIES


 

To confirm each Lender’s understanding concerning Restricted Persons and
Restricted Persons’ businesses, properties and obligations and to induce each
Lender to enter into this Agreement and to extend credit hereunder, each of US
Borrower and, with respect to itself and its Subsidiaries, the other Borrowers
represents and warrants to each Lender that:

 

Section 5.1.            No Default. No event has occurred and is continuing
which constitutes a Default, except as has been waived in accordance with this
Agreement.

 

Section 5.2.            Organization and Good Standing. Each Significant
Restricted Person is duly organized or formed, validly existing and in good
standing under the Laws of its jurisdiction of organization or formation, having
all requisite corporate or similar powers required to carry on its business and
enter into and carry out the transactions contemplated hereby. Each Significant

 

68

--------------------------------------------------------------------------------


 

Restricted Person is duly qualified, in good standing, and authorized to do
business in all other jurisdictions wherein the character of the properties
owned or held by it or the nature of the business transacted by it makes such
qualification necessary except where the failure to so qualify would not
reasonably be expected to cause a Material Adverse Change.

 

Section 5.3.            Authorization. Each Restricted Person has duly taken all
action necessary to authorize the execution and delivery by it of the Loan
Documents to which it is a party and to authorize the consummation of the
transactions contemplated thereby and the performance of its obligations
thereunder. Each Borrower is duly authorized to borrow funds hereunder.

 

Section 5.4.            No Conflicts or Consents. The execution and delivery by
each Restricted Person of the Loan Documents to which it is a party, the
performance by it of its obligations, and the consummation of the transactions
contemplated thereby, do not and will not (i) violate any provision of (1) Law
applicable to it, (2) its organizational documents or (3) any judgment, order or
material license or permit applicable to or binding upon it, (ii) result in the
acceleration of any Indebtedness owed by it or (iii) result in or require the
creation of any consensual Lien upon any of its material assets or properties
except as expressly contemplated in, or permitted by, the Loan Documents. Except
as expressly contemplated in or permitted by the Loan Documents, disclosed in
the Disclosure Schedule or disclosed pursuant to Section 6.4, no permit,
consent, approval, authorization or order of, and no notice to or filing,
registration or qualification with, any Governmental Authority is required on
the part of any Restricted Person a party thereto pursuant to the provisions of
any material Law applicable to it as a condition to its execution, delivery or
performance of any Loan Document or (ii) to consummate any transactions
contemplated by the Loan Documents.

 

Section 5.5.            Enforceable Obligations. This Agreement is, and the
other Loan Documents when duly executed and delivered will be, legal, valid and
binding obligations of each Restricted Person which is a party hereto or
thereto, enforceable in accordance with their terms except as such enforcement
may be limited by bankruptcy, insolvency or similar Laws of general application
relating to the enforcement of creditors’ rights and general principles of
equity.

 

Section 5.6.            Initial Financial Statements. US Borrower has heretofore
delivered to each Lender true, correct and complete copies of the Initial
Financial Statements. The Initial Financial Statements fairly present US
Borrower’s Consolidated financial position at the date thereof and the
Consolidated results of US Borrower’s operations for the periods thereof, and in
the case of the annual Initial Financial Statements, Consolidated cash flows for
the period thereof. Except as disclosed pursuant to Section 6.4, since the date
of the annual Initial Financial Statements, no Material Adverse Change has
occurred. All Initial Financial Statements described in clause (i) of that
defined term were prepared in accordance with GAAP.

 

Section 5.7.            Other Obligations and Restrictions. As of the Closing
Date, no Restricted Person has any outstanding payment obligations of any kind
(including contingent obligations, tax assessments and unusual forward or
long-term commitments) which are, in the aggregate, material to US Borrower or
material with respect to US Borrower’s Consolidated financial condition and not
reflected in the Initial Financial Statements, disclosed in the Disclosure
Schedule or otherwise permitted under Section 7.1. Except as disclosed in the
Disclosure

 

69

--------------------------------------------------------------------------------


 

Schedule or pursuant to Section 6.4, no Restricted Person is subject to or
restricted by any franchise, contract, deed, charter restriction, or other
instrument or restriction which would reasonably be expected to cause a Material
Adverse Change.

 

Section 5.8.            Full Disclosure. No certificate, statement or other
information delivered herewith or heretofore by any Restricted Person to any
Lender in connection with the negotiation of this Agreement or in connection
with any transaction contemplated hereby contains any untrue statement of a
material fact or omits to state any material fact necessary to make the
statements contained herein or therein, in light of the circumstances under
which they were made, not misleading as of the date made or deemed made (or if
such information expressly relates or refers to an earlier date, as of such
earlier date). All written information furnished after the date hereof by or on
behalf of any Restricted Person to Administrative Agent or any Lender Party in
connection with this Agreement and the other Loan Documents and the transactions
contemplated hereby and thereby will be true, complete and accurate in every
material respect in light of the circumstances in which made or based on
reasonable estimates, in each case as of the date on which such information is
stated or certified (or if such information expressly relates or refers to an
earlier date, as of such earlier date). There is no fact known to any Restricted
Person that has not been disclosed to each Lender in writing which would
reasonably be expected to cause a Material Adverse Change.

 

Section 5.9.            Litigation. Except as disclosed in the Initial Financial
Statements, in the Disclosure Schedule or pursuant to Section 6.4:  (i) there
are no actions, suits or legal, equitable, arbitrative or administrative
proceedings pending, or to the knowledge of any Restricted Person overtly
threatened, against any Restricted Person before any Governmental Authority
having jurisdiction over it which would reasonably be expected to cause a
Material Adverse Change, and (ii) there are no outstanding judgments,
injunctions, writs, rulings or orders by any such Governmental Authority having
jurisdiction over it against any Restricted Person or, to the knowledge of US
Borrower, any Restricted Person’s stockholders, partners, directors or officers
which would reasonably be expected to cause a Material Adverse Change.

 

Section 5.10.          ERISA Plans and Liabilities. All currently existing ERISA
Plans are listed in the Disclosure Schedule or pursuant to Section 6.4. Except
as disclosed in the Initial Financial Statements, in the Disclosure Schedule or
pursuant to Section 6.4, no Termination Event has occurred with respect to any
ERISA Plan and all ERISA Affiliates are in compliance with ERISA in all material
respects, to the extent that the non-compliance therewith would not be
reasonably expected to cause a Material Adverse Change. No ERISA Affiliate is
required to contribute to, or has any other absolute or contingent liability in
respect of, any “multiemployer plan” as defined in Section 4001 of ERISA. Except
as set forth in the Disclosure Schedule or disclosed pursuant to Section 6.4: 
(i) no “accumulated funding deficiency” (as defined in Section 412(a) of the
Code) exists with respect to any ERISA Plan, whether or not waived by the
Secretary of the Treasury or his delegate, and (ii) the current value of each
ERISA Plan’s benefits does not exceed the current value of such ERISA Plan’s
assets available for the payment of such benefits by more than $5,000,000.

 

Section 5.11.          Compliance with Permits, Consents and Law. Except as set
forth in the Disclosure Schedule or pursuant to Section 6.4, each Restricted
Person has all permits, licenses and authorizations required in connection with
the conduct of its businesses, except to the extent

 

70

--------------------------------------------------------------------------------


 

failure to have any such permit, license or authorization would not reasonably
be expected to cause a Material Adverse Change. Except as set forth in the
Disclosure Schedule or pursuant to Section 6.4, each Restricted Person is in
compliance with the terms and conditions of all such permits, licenses and
authorizations, and is also in compliance with all other limitations,
restrictions, conditions, standards, prohibitions, requirements, obligations,
schedules and timetables contained in any Law, including applicable
Environmental Law, or in any regulation, code, plan, order, decree, judgment,
injunction, notice or demand letter issued, entered, promulgated or approved
thereunder, except to the extent that non-compliance therewith would not
reasonably be expected to cause a Material Adverse Change or such term,
restriction or otherwise is being contested in good faith or a bona fide dispute
exists with respect thereto.

 

Section 5.12.          Environmental Laws. Except as set forth in the Disclosure
Schedule or disclosed pursuant to Section 6.4, (i) US Borrower and its
Subsidiaries are conducting their businesses in material compliance with all
applicable Laws, including Environmental Laws, and have and are in compliance
with all licenses and permits required under any such Laws, unless failure to so
comply or have such licenses and permits would not reasonably be expected to
cause a Material Adverse Change; (ii) none of the operations or properties of US
Borrower or any of its Subsidiaries is the subject of federal, provincial or
local investigation evaluating whether any material remedial action is needed to
respond to a release of any Hazardous Materials into the environment or to the
improper storage or disposal (including storage or disposal at offsite
locations) of any Hazardous Materials, unless such remedial action would not
reasonably be expected to cause a Material Adverse Change; and (iii) neither US
Borrower nor any of its Subsidiaries (and to the actual knowledge of US
Borrower, no other Person) has filed any notice under any Law indicating that
any Restricted Person is responsible for the improper release into the
environment, or the improper storage or disposal, of any material amount of any
Hazardous Materials or that any Hazardous Materials have been improperly
released, or are improperly stored or disposed of, upon any property of any such
Person, other than of an alleged improper release, storage or disposal that
would not reasonably be expected to cause a Material Adverse Change.

 

Section 5.13.          US Borrower’s Subsidiaries. US Borrower has no Subsidiary
and owns no stock in any other corporation or association except as listed in
the Disclosure Schedule or disclosed after the Closing Date to Administrative
Agent in writing. No Restricted Person is a member of any general or limited
partnership, limited liability company, joint venture or association of any type
whatsoever except those listed in the Disclosure Schedule or disclosed after the
Closing Date to Administrative Agent in writing. US Borrower owns, directly or
indirectly, the equity interest in each of its Subsidiaries which is indicated
in the Disclosure Schedule except as disclosed after the Closing Date to
Administrative Agent.

 

Section 5.14.          Title to Properties. Each Restricted Person has good and
defensible title to all of its material properties and assets, free and clear of
all Liens (other than Permitted Liens) and of all impediments to the use of such
properties and assets in such Restricted Person’s business, other than such
impediments that would not reasonably be expected to cause a Material Adverse
Change.

 

Section 5.15.          Government Regulation. Neither any Borrower nor any other
Restricted Person owing Obligations is subject to regulation under the
Investment Company Act of 1940 (as

 

71

--------------------------------------------------------------------------------


 

amended) or any other Law which regulates the incurring by such Person of
Indebtedness, including Laws relating to common contract carriers or the sale of
electricity, gas, steam, water or other public utility services. Neither any
Borrower nor any other Restricted Person is subject to regulation under the
Federal Power Act which would violate, result in a default of, or prohibit the
effectiveness or the performance of any of the provisions of the Loan Documents.

 

Section 5.16.          Insider. No Restricted Person, nor any Person having
“control” (as that term is defined in 12 U.S.C. § 375b(9) or in regulations
promulgated pursuant thereto) of any Restricted Person, is a “director” or an
“executive officer” or “principal shareholder” (as those terms are defined in 12
U.S.C. § 375b(8) or (9) or in regulations promulgated pursuant thereto) of any
Lender, of a bank holding company of which any Lender is a Subsidiary or of any
Subsidiary of a bank holding company of which any Lender is a Subsidiary.

 

Section 5.17.          Solvency. Upon giving effect to the issuance of the
Notes, the execution of the Loan Documents by Borrowers and each Guarantor and
the consummation of the transactions contemplated hereby, (i) each Borrower and
each Guarantor will be solvent (as such term is used in applicable bankruptcy,
liquidation, receivership, insolvency or similar Laws), and the sum of each
Borrower’s and each Guarantor’s absolute and contingent liabilities, including
the Obligations or guarantees thereof, shall not exceed the fair market value of
such Restricted Person’s assets, and (ii) each Borrower’s and each Guarantor’s
capital should be adequate for the businesses in which such Restricted Person is
engaged and intends to be engaged. Neither any Borrower nor any other Restricted
Person has incurred (whether under the Loan Documents or otherwise), nor does
any Restricted Person intend to incur or reasonably foreseeably believes that it
will incur, debts which will be beyond its ability to pay as such debts mature.

 


ARTICLE VI. - AFFIRMATIVE COVENANTS


 

To conform with the terms and conditions under which each Lender is willing to
have credit outstanding to Borrowers, and to induce each Lender to enter into
this Agreement and extend credit hereunder, each of US Borrower and, with
respect to itself and its Subsidiaries, the other Borrowers, covenants and
agrees that until the full and final payment of the Obligations and the
termination of this Agreement, unless Majority Lenders, or all Lenders as
required under Section 10.1, have previously agreed otherwise:

 

Section 6.1.            Payment and Performance. Each Restricted Person will pay
all amounts due from it pursuant to the provisions of the Loan Documents to
which it is a party in accordance with the terms thereof and will observe,
perform and comply with every covenant, term and condition imposed on it
pursuant to the provisions of such Loan Documents.

 

Section 6.2.            Books, Financial Statements and Reports. Each Restricted
Person will at all times maintain full and accurate books of account and
records. US Borrower will maintain and will cause its Subsidiaries to maintain a
standard system of accounting, will maintain its Fiscal Year, and will furnish
the following statements and reports to each Lender at US Borrower’s expense:

 

(a)           Promptly upon the filing thereof, and in any event within ninety
(90) days after the end of each Fiscal Year, a copy of US Borrower’s Form 10-K,
which report shall include US

 

72

--------------------------------------------------------------------------------


 

Borrower’s complete Consolidated financial statements together with all notes
thereto, prepared in reasonable detail in accordance with GAAP, together with an
opinion, without material qualification, based on an audit using generally
accepted auditing standards, by PricewaterhouseCoopers LLP, or other independent
certified public accountants selected by General Partner, stating that such
Consolidated financial statements have been so prepared. These financial
statements shall contain a Consolidated balance sheet as of the end of such
Fiscal Year and Consolidated statements of earnings for such Fiscal Year. Such
Consolidated financial statements shall set forth in comparative form the
corresponding figures for the preceding Fiscal Year.

 

(b)           Promptly upon the filing thereof, and in any event within sixty
(60) days after the end of each of the first three Fiscal Quarters of each
Fiscal Year, a copy of US Borrower’s Form 10-Q, which report shall include US
Borrower’s unaudited Consolidated balance sheet as of the end of such Fiscal
Quarter and Consolidated statements of US Borrower’s earnings and cash flows for
such Fiscal Quarter and for the period from the beginning of the then current
Fiscal Year to the end of such Fiscal Quarter. In addition US Borrower will,
together with each such set of financial statements and each set of financial
statements furnished under subsection (a) of this section, furnish a certificate
in the form of Exhibit D signed by the chief financial officer, principal
accounting officer or treasurer of General Partner stating that such financial
statements are accurate and complete in all material respects (subject to normal
year-end adjustments), stating that he has reviewed the Loan Documents,
containing calculations showing compliance (or non-compliance) at the end of
such Fiscal Quarter with the requirements of Section 7.8, stating that, to the
best of his knowledge, no Default exists at the end of such Fiscal Quarter or at
the time of such certificate or specifying the nature and period of existence of
any such Default, and identifying any Subsidiary designated as an Unrestricted
Subsidiary since the date of the most-recently delivered prior certificate under
this Section 6.2(b).

 

(c)           Promptly upon their becoming available, copies of all Form 8-K’s
filed by US Borrower with any securities exchange, the Securities and Exchange
Commission or any similar governmental authority.

 

(d)           Promptly upon their becoming available, copies of all financial
statements, reports, notices and proxy statements sent by US Borrower to its
unit holders and all registration statements filed by US Borrower with any
securities exchange, the Securities and Exchange Commission or any similar
governmental authority.

 

(e)           Prompt notice of any publicly announced change in PAA’s Debt
Rating by either Standard & Poor’s or Moody’s.

 

Documents required to be delivered pursuant to Section 6.2(a), (b), (c) or (d),
(to the extent any such documents are included in materials otherwise filed with
the Securities and Exchange Commission) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date on which the
Borrower posts such documents, or provides a link thereto, on the Borrower’s
website on the Internet at the website address listed on Schedule 10.3, and
notifies Administrative Agent of such posting or link.

 

73

--------------------------------------------------------------------------------


 

Section 6.3.                                   Other Information and
Inspections. In each case subject to the last sentence of this Section 6.3, each
Restricted Person will furnish to Administrative Agent any information which
Administrative Agent or any Lender may from time to time reasonably request
concerning any covenant, provision or condition of the Loan Documents or any
matter in connection with any Restricted Person’s businesses and operations. In
each case subject to the last sentence of this Section 6.3, each Restricted
Person will permit representatives appointed by Administrative Agent (including
independent accountants, auditors, agents, attorneys, appraisers and any other
Persons), upon reasonable prior notice, to visit and inspect during normal
business hours any of such Restricted Person’s property, including its books of
account, other books and records, and any facilities or other business assets,
and to make extra copies therefrom and photocopies and photographs thereof, and
to write down and record any information such representatives obtain, and each
Restricted Person shall permit Administrative Agent or its representatives to
investigate and verify the accuracy of the information furnished to
Administrative Agent or any Lender in connection with the Loan Documents and to
discuss all such matters with its officers, employees and, upon reasonable prior
notice to US Borrower, its representatives. Each of the foregoing inspections
and examinations shall be made subject to compliance with applicable safety
standards and the same conditions applicable to any Restricted Person in respect
of property of that Restricted Person on the premises of Persons other than a
Restricted Person or an Affiliate of a Restricted Person, and all information,
books and records furnished or requested to be made, all information to be
investigated or verified and all discussion conducted with any officer, employee
or representative of any Restricted Person shall be subject to any applicable
attorney-client privilege exceptions which the Restricted Person determines is
reasonably necessary and compliance with conditions to disclosures under
non-disclosure agreements between any Restricted Person and Persons other than a
Restricted Person or an Affiliate of a Restricted Person and the express
undertaking of each Person acting at the direction of or on behalf of any Lender
Party to be bound by the confidentiality provisions of Section 10.6 of this
Agreement.

 

Each Borrower hereby acknowledges that (a) Administrative Agent will make
available to the Lenders and the LC Issuer materials and/or information provided
by or on behalf of such Borrower hereunder (collectively, “Borrower Materials”)
by posting the Borrower Materials on IntraLinks or another similar electronic
system (the “Platform”) and (b) certain of the Lenders may be “public-side”
Lenders (i.e., Lenders that do not wish to receive material non-public
information with respect to any Borrower or its securities) (each, a “Public
Lender”). If Borrower clearly, conspicuously and prominently marks the front
page of any Borrower Materials furnished by it with the term “PUBLIC”, then (x)
the Borrower shall be deemed to have authorized Administrative Agent, the LC
Issuer and the Lenders to treat such Borrower Materials as either publicly
available information or not material information (although it may be sensitive
and proprietary) with respect to the Borrowers or their respective securities
for purposes of United States Federal and state securities laws; (y) all
Borrower Materials so marked “PUBLIC” are permitted to be made available through
a portion of the Platform designated “Public Investor;” and (z) Administrative
Agent shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Investor.”

 

74

--------------------------------------------------------------------------------


 

Section 6.4.                                   Notice of Material Events. US
Borrower will notify each Lender Party, not later than five (5) Business Days
after any executive officer of US Borrower has knowledge thereof, stating that
such notice is being given pursuant to this Agreement, of:

 

(a)                                  the (i) occurrence of any Material Adverse
Change or (ii) occurrence of any event or condition that is covered by any of
Section 5.6 (next-to-last sentence), 5.7 (last sentence), 5.9, 5.10, 5.11 or
5.12 which would reasonable be expected to cause a Material Adverse Change,

 

(b)                                 the occurrence of any Default,

 

(c)                                  the acceleration of the maturity of any
Indebtedness owed by any Restricted Person or of any default by any Restricted
Person under any indenture, mortgage, agreement, contract or other instrument to
which any of them is a party or by which any of them or any of their properties
is bound, if such acceleration or default would reasonably be expected to cause
a Material Adverse Change,

 

(d)                                 the occurrence of any Termination Event,

 

(e)                                  any claim under any Environmental Law
adverse to a Restricted Person or of potential liability with respect to such
claim, or any other adverse claim asserted against any Restricted Person or with
respect to any Restricted Person’s properties taken as a whole, in each case,
which claim would reasonably be expected to cause a Material Adverse Change, and

 

(f)                                    the filing of any suit or proceeding, or
the assertion in writing of a claim against any Restricted Person or with
respect to any Restricted Person’s properties, which would reasonably be
expected to cause a Material Adverse Change.

 

Upon the occurrence of any of the foregoing the applicable Restricted Person
will take all necessary or appropriate steps to remedy promptly, if applicable,
any such Material Adverse Change, Default, acceleration, default or Termination
Event, to protect against any such adverse claim, to defend any such claim, suit
or proceeding, and to resolve all controversies on account of any of the
foregoing.

 

Section 6.5.                                   Maintenance of Existence,
Qualifications and Assets. Each Significant Restricted Person (i) will maintain
and preserve its existence and its rights (including permits, licenses and other
authorizations required under Environmental Laws) and franchises in full force
and effect, (ii) will qualify to do business in all states or jurisdictions
where required by applicable Law, and (iii) keep all of its material assets that
are useful in and necessary to its business in good working order and condition
(ordinary wear and tear and obsoleteness excepted) except, in each case (a)
where the failure so to maintain, preserve, qualify or keep would not be
reasonably expected to cause a Material Adverse Change, (b) as permitted in
Section 7.3 or as a result of statutory conversions or (c) as a result of a
release permitted pursuant to Section 6.9. US Borrower will notify
Administrative Agent in writing of any changes in its or any other Significant
Restricted Person’s name or the location of its or any other Significant
Restricted Person’s chief executive office or principal place of business.

 

Section 6.6.                                   Payment of Taxes, etc. Each
Significant Restricted Person will (a) timely file all required tax returns
(including any extensions), (b) timely pay all taxes, assessments, and

 

75

--------------------------------------------------------------------------------


 

other governmental charges or levies imposed upon it or upon its income, profits
or property, and (c) maintain appropriate accruals and reserves for all of the
foregoing as required by GAAP, except to the extent that (y) it is in good faith
contesting the validity thereof by appropriate proceedings, if necessary, and
has set aside on its books adequate reserves therefor which are required by GAAP
or (z) such non-filing, non-payment or non-maintenance would not reasonably be
expected to cause a Material Adverse Change.

 

Section 6.7.                                   Insurance. In accordance with
industry standards, each Significant Restricted Person will keep insured (by
responsible and reputable insurance companies or associations) or self-insured,
at the option of US Borrower or such Significant Restricted Person, in such
amounts and against such risks as are usually insured by Persons engaged in the
same or similar businesses and owning similar properties. The insurance
coverages and amounts will be reasonably determined by US Borrower, based on
coverages carried by prudent owners of similar property, and with respect to
each Restricted Person, may be maintained by US Borrower.

 

Section 6.8.                                   Compliance with Agreements and
Law. Each Significant Restricted Person will perform all material obligations it
is required to perform under the terms of each indenture, mortgage, deed of
trust, security agreement, lease, franchise and other material agreement,
contract or other instrument (including all contractual obligations and
agreements with respect to environmental remediation or other environmental
matters) to which it is a party or by which it or any of its properties is bound
to the extent that non-performance therewith would not reasonably be expected to
cause a Material Adverse Change. Each Restricted Person will conduct its
business and affairs in compliance, in all material respects, with all Laws
(including Environmental Laws) applicable thereto to the extent non-compliance
therewith would not reasonably be expected to cause a Material Adverse Change or
such requirement of Law is being contested in good faith or a bona fide dispute
exists with respect thereto.

 

Section 6.9.                                   Guaranties of Subsidiaries. Each
Significant Restricted Person that has outstanding Indebtedness (other than
guarantees hereunder), other than a Significant Restricted Person with assets
that are regulated by the California Public Utility Commission (the “CPUC”) or
other similar regulatory body and such Significant Restricted Person is
restricted by the CPUC or such body from providing any guaranties of
Indebtedness, shall execute and deliver to Administrative Agent an absolute and
unconditional guaranty of the timely repayment of the Obligations (in each case
for which such Person is not a borrower, account party or similar primary and
direct obligor), which guaranty shall be reasonably satisfactory to
Administrative Agent in form and substance; provided, with respect to any such
Person that is not a Wholly Owned Subsidiary of US Borrower, for which consent
or approval of third parties is required for the delivery of such guaranty, such
Person shall not be required to deliver such guaranty, but shall use its
commercially reasonable best efforts, as determined by Administrative Agent, to
deliver such guaranty. Notwithstanding any provision contained herein to the
contrary, in no event shall any Unrestricted Subsidiary be required to execute
and deliver any guaranty for, or in respect of, the Obligations, or any part
thereof. US Borrower will cause each of its Subsidiaries required to deliver a
guaranty pursuant to this Section 6.9 to deliver to Administrative Agent,
simultaneously with its delivery of such a guaranty, written evidence
satisfactory to Administrative Agent that such Subsidiary has taken all
corporate, limited liability company or partnership action necessary to duly
approve and authorize its execution, delivery and

 

76

--------------------------------------------------------------------------------


 

performance of such guaranty. US Borrower may at any time request the release of
one or more Guarantors from their guaranty of the Obligations (other than the
guaranty by US Borrower of the Canadian Obligations), and each such Guarantor
shall be so released upon such request, provided, no Default exists immediately
prior thereto or immediately after giving effect thereto, and either (a) such
Guarantor has no outstanding Indebtedness or guaranties of Indebtedness (other
than guaranties hereunder) or (b) the request is in contemplation of the sale or
disposition of such Subsidiary (including all or substantially all of its
assets). Each Agent, as applicable, is authorized to execute and deliver to US
Borrower evidence of any such release, as reasonably requested by, and at the
expense of, US Borrower.

 


ARTICLE VII. - NEGATIVE COVENANTS


 

To conform with the terms and conditions under which each Lender is willing to
have credit outstanding to each of Borrowers and to induce each Lender to enter
into this Agreement and make the Loans, each of US Borrower and, with respect to
itself and its Subsidiaries, the other Borrowers, covenants and agrees that
until the full and final payment of the Obligations and the termination of this
Agreement, unless Majority Lenders, or all Lenders as required under Section
10.1, have previously agreed otherwise:

 

Section 7.1.                                   Subsidiary Indebtedness. No
Subsidiary of US Borrower will incur any Indebtedness other than:

 

(a)                                  the Obligations;

 

(b)                                 Guaranties by Guarantors of, and the
incurrence of obligations by Guarantors as a co-obligor on (as distinguished
from, and in addition to incurring such obligation as, a guarantor of),
Indebtedness (i) arising under the Interim 364-Day Credit Agreement, or (ii) of
US Borrower or any other Restricted Person, the incurrence of which did not
result in a Default or an Event of Default;

 

(c)                                  Indebtedness of Plains Marketing pursuant
to the Contango Credit Agreement;

 

(d)                                 Indebtedness of any Restricted Person owing
to another Restricted Person;

 

(e)                                  Indebtedness of any Subsidiary described in
clause (b) of the definition of “Indebtedness” that is determinable but not yet
earned; provided, US Borrower reasonably contemplates that such Indebtedness
will be repaid from the proceeds of one or more advances made by US Borrower to
such Subsidiary;

 

(f)                                    Indebtedness of a Subsidiary acquired
(including acquisition by merger, consolidation or amalgamation) after the date
hereof by a Restricted Person, which Indebtedness was incurred by such
Subsidiary before the time of such acquisition, merger, consolidation or
amalgamation, and was not created in contemplation thereof; provided, that
contemporaneously with such acquisition, merger, consolidation or amalgamation,
and so long as no adverse tax and/or regulatory consequences are caused thereby,
such Subsidiary shall be a Guarantor subject to the provisions of Section 6.9;
and

 

77

--------------------------------------------------------------------------------


 

(g)                                 Indebtedness not otherwise described in the
foregoing clauses (a) through (f) owing by any one or more Guarantors in an
aggregate principal amount not to exceed at any time outstanding the greater of
(A) $100,000,000 and (B) fifteen percent (15%) of Consolidated Tangible Net
Worth.

 

Section 7.2.                                   Limitation on Liens. No
Restricted Person will create, assume or permit to exist any Lien upon any
Principal Property or upon the stock, membership interests, partnership
interests or other equity ownership interests of any Subsidiary of US Borrower
(other than Unrestricted Subsidiaries), except the following (“Permitted
Liens”):

 

(a)                                  Liens securing (i) on a pari passu basis,
both (x) the Obligations and (y) the Liabilities of any Restricted Person
arising under the Interim 364-Day Credit Agreement, and (ii) if required, any
related interest hedge rate agreements;

 

(b)                                 [Intentionally deleted]

 

(c)                                  Liens imposed by any governmental authority
for taxes, assessments or charges not yet due or the validity of which is being
contested in good faith and by appropriate proceedings, if necessary, for which
adequate reserves are maintained on the books of any Restricted Person in
accordance with GAAP;

 

(d)                                 pledges or deposits of cash or securities
under worker’s compensation, unemployment insurance or other social security
legislation;

 

(e)                                  carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s, landlord’s, or other like Liens (including without
limitation, Liens on property of any Restricted Person in the possession of
storage facilities, pipelines or barges) arising in the ordinary course of
business for amounts which are not more than 60 days past due or the validity of
which is being contested in good faith and, if necessary, by appropriate
proceedings, and for which adequate reserves are maintained on the books of any
Restricted Person in accordance with GAAP;

 

(f)                                    Liens on cash and Cash Equivalents under
or with respect to accounts with brokers or counterparties with respect to
hedging contracts consisting of cash, commodities or futures contracts, options,
securities, instruments, and other like assets securing only hedging contracts;

 

(g)                                 deposits of cash or securities to secure the
performance of bids, trade contracts (other than for borrowed money), leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business;

 

(h)                                 easements, rights-of-way, restrictions and
other similar encumbrances incurred in the ordinary course of business and
encumbrances consisting of zoning restrictions, easements, licenses,
restrictions on the use of real property or minor imperfections in title thereto
which, in the aggregate, are not material in amount, and which do not in any
case materially detract from the value of the property subject thereto or
interfere with the ordinary conduct of the business of any Restricted Person;

 

78

--------------------------------------------------------------------------------


 

(i)                                     Liens in respect of operating leases;

 

(j)                                     Liens upon any property or assets
directly or indirectly acquired after the date hereof by a Restricted Person,
each of which either (i) existed on such property or asset before the time of
its acquisition and was not created in anticipation thereof, or (ii) was created
solely for the purpose of securing Indebtedness representing, or incurred to
finance, refinance or refund, the cost (including the cost of construction) of
such property or asset; provided that no such Lien shall extend to or cover any
property or asset of a Restricted Person other than the property or asset so
acquired (or constructed); and any extension, renewal, refinancing, refunding or
replacement (or successive extensions, renewals, refinancings, refundings or
replacements), in whole or part, of the foregoing, provided, however, that such
Liens shall not cover or secure any additional Indebtedness, obligations,
property or asset;

 

(k)                                  rights reserved to or vested in any
governmental authority by the terms of any right, power, franchise, grant,
license or permit, or by any provision of law, to revoke or terminate any such
right, power, franchise, grant, license or permit or to condemn or acquire by
eminent domain or similar process;

 

(l)                                     rights reserved to or vested by Law in
any governmental authority to in any manner, control or regulate in any manner
any of the properties of any Restricted Person or the use thereof or the rights
and interests of any Restricted Person therein, in any manner under any and all
Laws;

 

(m)                               rights reserved to the grantors of any
properties of any Restricted Person, and the restrictions, conditions,
restrictive covenants and limitations, in respect thereto, pursuant to the
terms, conditions and provisions of any rights-of-way agreements, contracts or
other agreements therewith;

 

(n)                                 inchoate Liens in respect of pending
litigation or with respect to a judgment which has not resulted in an Event of
Default under Section 8.1;

 

(o)                                 Liens securing obligations in an aggregate
principal amount not to exceed at any time outstanding 10% of US Borrower’s
Consolidated Tangible Net Worth; and

 

(p)                                 Liens related to the extension, renewal,
refinancing, refunding or replacement (or successive extensions, renewals,
refinancings, refundings or replacements), in whole or in part, of clauses (a),
(b) and (o) of this Section 7.2; provided, however, that such Liens shall not
cover or secure any additional Indebtedness.

 

Section 7.3.                                   Limitation on Mergers. Except as
expressly provided in this section, no Significant Restricted Person (other than
(i) a Guarantor for whom a release has been requested pursuant to an event
described in clause (b) of Section 6.9 and otherwise is so released, or
(ii) such other Significant Restricted Person, other than a Borrower, that is
the subject of any such event described in such clause (b) of Section 6.9) will
(a) merge or consolidate or amalgamate with any Person, or liquidate, wind up or
dissolve or (b) sell, transfer, lease, exchange or otherwise dispose of, in one
transaction or a series of related transactions, all or substantially all of its
business or property, whether now owned or hereafter acquired, to any

 

79

--------------------------------------------------------------------------------


 

Person; provided, any such Significant Restricted Person, other than a Borrower,
may (A) merge into or consolidate or amalgamate with, and such business and
property may be disposed of to:

 

(i)                                     any other Subsidiary of US Borrower;
provided, if such Significant Restricted Person or such Subsidiary is a
Guarantor, a Guarantor is the surviving or transferee (as applicable) business
entity,

 

(ii)                                  any Borrower, so long as such Borrower is
the surviving or transferee (as applicable) business entity and after giving
effect thereto, no Default exists, or

 

(iii)                               any other Person pursuant or incidental to,
or in connection with, any contemporaneous or substantially contemporaneous
acquisition, provided that for purposes of this clause (iii) such merging,
amalgamating, consolidating or transferor Significant Restricted Person is not a
Borrower, Guarantor or a Wholly Owned Subsidiary of US Borrower, other than a
Wholly Owned Subsidiary that was formed, acquired or created solely for purposes
of such acquisition or otherwise conducted no operations and owned no assets,
other than of an inconsequential amount and

 

(B) dissolve, liquidate or wind up if such dissolution, liquidation and winding
up results from dispositions not prohibited by this Agreement.

 

Section 7.4.                                   Limitation on New Businesses. No
Restricted Person will materially or substantially engage directly or indirectly
in any business or conduct any operations other than (i) marketing, gathering,
transporting (by barge, pipeline, ship, truck or other modes of hydrocarbon
transportation), terminalling, storing, producing, acquiring, developing,
exploring for, exploiting, producing, processing, dehydrating and otherwise
handling hydrocarbons, including, without limitation, constructing pipeline,
platform, dehydration, processing and other energy-related facilities, (ii) any
other business that generates gross income that constitutes “qualifying income”
under Section 7704(d) of the Internal Revenue Code of 1986, as amended, or (iii)
activities or services reasonably related or ancillary thereto, including
entering into hedging obligations to support those businesses.

 

Section 7.5.                                   Transactions with Affiliates. No
Restricted Person will engage in any material transaction with any of its
Affiliates except as follows: (a) transactions among US Borrower and its
Subsidiaries or between Subsidiaries of US Borrower; (b) if and to the extent
any of them constitute transactions with Affiliates, transactions governed by
the Amended and Restated Omnibus Agreement between Plains Resources Inc., US
Borrower, Plains Marketing, GP LLC, Plains Marketing GP, Inc. and Plains
Pipeline (and successors of each) dated July 23, 2004, as amended and in effect;
the Administrative Services Agreement between GP LLC and Vulcan Energy Company
dated October 14, 2005, as amended and in effect; the Amended and Restated
Limited Liability Company Agreement of PAA/Vulcan Natural Gas Storage, LLC,
dated as of September 16, 2005, and amended by the First Amendment thereto dated
as of May 9, 2006, as further amended and in effect; the Natural Gas Supply
Agreement between US Borrower and PAA/Vulcan Natural Gas Storage, LLC dated as
of May 9, 2006, as amended and in effect, or the Amended and Restated Crude Oil
Marketing Agreement among Plains Resources Inc., Calumet Florida, LLC and Plains
Marketing dated as of July 23, 2004, as amended; (c) any employment, equity
award, equity option or equity appreciation agreement or plan entered into

 

80

--------------------------------------------------------------------------------


 

by US Borrower or any of its Subsidiaries in the ordinary course of business of
US Borrower or such Subsidiary; (d) transactions effected in accordance with the
terms of agreements as in effect on the Closing Date; (e) customary
compensation, indemnification and other benefits made available to officers,
directors or employees of US Borrower, any of its Subsidiaries or GP LLC,
including reimbursement or advancement of out-of-pocket expenses and provisions
of officers’ and directors’ liability insurance; (f) transactions as
contemplated by US Borrower’s agreement of limited partnership; and (g)
transactions on terms which are no less favorable to such Restricted Person than
those which would have been obtainable at the time in arm’s-length transactions
with Persons other than such Affiliates.

 

Section 7.6.                                   Limitation on Distributions. US
Borrower shall not declare or pay any Distribution so long as any Default or
Event of Default has occurred and is continuing or would result therefrom.

 

Section 7.7.                                   Restricted Contracts. Except as
expressly provided for in the Loan Documents, the Interim 364-Day Credit
Agreement and as described in the Disclosure Schedule or pursuant to a
Restriction Exception, the substance of which, in detail satisfactory to
Administrative Agent, is promptly reported to Administrative Agent, no
Restricted Person will, directly or indirectly, enter into, create, or otherwise
allow to exist any contract or other consensual restriction on the ability of
any Subsidiary of US Borrower, including but not limited to either Canadian
Borrower and any Subsidiary of such Persons to:  (a) pay dividends or make other
distributions to US Borrower or either Canadian Borrower, (b) redeem equity
interests held in it by US Borrower or either Canadian Borrower, (c) repay loans
and other indebtedness owing by it to US Borrower or either Canadian Borrower,
or (d) transfer any of its assets to US Borrower or either Canadian Borrower.

 

Section 7.8.                                   Debt Coverage Ratio. At the end
of any Fiscal Quarter, the Debt Coverage Ratio will not be greater than the
amount set forth below for the applicable time set forth below:

 

(i)

 

During an Acquisition Period:

 

5.25 to 1.0

 

 

 

 

 

(ii)

 

Other than an Acquisition Period:

 

4.75 to 1.0

 

As used herein, “Debt Coverage Ratio” means the ratio of (a) Consolidated Funded
Indebtedness to (b) Consolidated EBITDA, for the four Fiscal Quarter period (or
other period specified below) most recently ended prior to the date of
determination for which financial statements contemplated by Section 6.2(a) or
(b) are available to US Borrower; provided, for purposes of this Section 7.8,
if, since the beginning of the four Fiscal Quarter period ending on the date for
which Consolidated EBITDA is determined, any Restricted Person shall have made
any asset disposition or acquisition, shall have consolidated or merged with or
into any Person (other than another Restricted Person), or shall have made any
disposition or acquisition of a Restricted Person or disposition or acquisition
of any partial ownership interest in any other Person, Consolidated EBITDA shall
be calculated giving pro forma effect thereto as if the disposition,
acquisition, consolidation or merger had occurred on the first day of such
period; provided, with respect to any Person not constituting a Subsidiary of US
Borrower, such pro forma calculation of Consolidated EBITDA, with respect to any
such Person, shall be limited to not more than 75%

 

81

--------------------------------------------------------------------------------


 

of (i) such Restricted Person’s ownership interest in such Person times (ii) the
difference of such Person’s (A) Consolidated EBITDA minus (B) Interest Expense
and capital expenditures. Such pro forma calculations shall be determined (i) in
good faith by the chief financial officer of US Borrower, and (ii) without
giving effect to any anticipated or proposed change in operations, revenues,
expenses or other items included in the computation of Consolidated EBITDA,
except cost reductions specifically identified at the time of disposition,
acquisition, consolidation or merger that are attributable to personnel
reductions, non-recurring maintenance and environmental costs and allocated
corporate overhead; provided further, Consolidated EBITDA may include, at US
Borrower’s option, any Material Project EBITDA Adjustments as provided below.

 

As used herein, “Material Project EBITDA Adjustments” means, with respect to the
construction or expansion of any capital project of US Borrower or any of its
Consolidated Subsidiaries (excluding Unrestricted Subsidiaries), the aggregate
capital cost of which (inclusive of capital costs expended prior to the
acquisition thereof) is reasonably expected by US Borrower to exceed, or
exceeds, $50,000,000 (a “Material Project”):

 

(A) prior to the date on which a Material Project has achieved commercial
operation (the “Commercial Operation Date”) (but including the fiscal quarter in
which such Commercial Operation Date occurs), a percentage (based on the
then-current completion percentage of such Material Project) of an amount to be
approved by Administrative Agent as the projected Consolidated EBITDA
attributable to such Material Project for the first 12-month period following
the scheduled Commercial Operation Date of such Material Project (such amount to
be determined based on customer contracts or tariff-based customers relating to
such Material Project, the creditworthiness of the other parties to such
contracts or such tariff-based customers, and projected revenues from such
contracts, tariffs, capital costs and expenses, scheduled Commercial Operation
Date, oil and gas reserve and production estimates, commodity price assumptions
and other factors deemed appropriate by Administrative Agent), which may, at US
Borrower’s option, be added to actual Consolidated EBITDA for the fiscal quarter
in which construction or expansion of such Material Project commences and for
each fiscal quarter thereafter until the Commercial Operation Date of such
Material Project (including the fiscal quarter in which such Commercial
Operation Date occurs, but net of any actual Consolidated EBITDA attributable to
such Material Project following such Commercial Operation Date); provided that
if the actual Commercial Operation Date does not occur by the scheduled
Commercial Operation Date, then the foregoing amount shall be reduced, for
quarters ending after the scheduled Commercial Operation Date to (but excluding)
the first full quarter after its Commercial Operation Date, by the following
percentage amounts depending on the period of delay (based on the period of
actual delay or then-estimated delay, whichever is longer): (i) 90 days or less,
0%, (ii) longer than 90 days, but not more than 180 days, 25%, (iii) longer than
180 days but not more than 270 days, 50%, (iv) longer than 270 days but not more
than 365 days, 75%, and (v) longer than 365 days, 100%; and

 

(B) beginning with the first full fiscal quarter following the Commercial
Operation Date of a Material Project and for the two immediately succeeding
fiscal quarters, an amount equal to the projected Consolidated EBITDA
attributable to such

 

82

--------------------------------------------------------------------------------


 

Material Project for the balance of the four full fiscal quarter period
following such Commercial Operation Date, which may, at US Borrower’s option, be
added to actual Consolidated EBITDA for such fiscal quarters.

 

Notwithstanding the foregoing:

 

(i) no such Material Project EBITDA Adjustment shall be allowed with respect to
any Material Project unless:

 

(a) at least 30 days prior to the last day of the Fiscal Quarter for which US
Borrower desires to commence inclusion of such Material Project EBITDA
Adjustment in Consolidated EBITDA with respect to a Material Project for
purposes of determining compliance with this Section 7.8 (the “Initial
Quarter”), US Borrower shall have delivered to Administrative Agent written pro
forma projections of Consolidated EBITDA attributable to such Material Project
and

 

(b) prior to the last day of the Initial Quarter, Administrative Agent shall
have approved (such approval not to be unreasonably withheld) such projections
and shall have received such other information and documentation as
Administrative Agent may reasonably request, all in form and substance
satisfactory to Administrative Agent, and

 

(ii) the aggregate amount of all Material Project EBITDA Adjustments during any
period shall be limited to 15% of the total actual Consolidated EBITDA for such
period (which total actual Consolidated EBITDA shall be determined without
including any Material Project EBITDA Adjustments).

 

Section 7.9.                                   [Intentionally Deleted]

 

Section 7.10.                             Unrestricted Subsidiaries. So long as
no Default or Event of Default has occurred and is continuing, and after giving
effect to such designation, no Default or Event of Default would result
therefrom, US Borrower or any Wholly Owned Subsidiary of US Borrower may
designate one or more Subsidiaries that are not Borrowers or Guarantors as
unrestricted Subsidiaries (each such Subsidiary, and each of its Subsidiaries,
an “Unrestricted Subsidiary”), which Unrestricted Subsidiaries shall be subject
to the following:

 

(a)                                  No Unrestricted Subsidiary shall be deemed
to be a “Restricted Person” or a “Subsidiary” of US Borrower for purposes of
this Agreement or any other Loan Document, and no Unrestricted Subsidiary shall
be subject to or included within the scope of any provision herein or in any
other Loan Document, including without limitation any representation, warranty,
covenant or Event of Default herein or in any other Loan Document, except as set
forth in this Section 7.10.

 

(b)                                 No Restricted Person shall guarantee or
otherwise become liable in respect of any Indebtedness of, grant any Lien on any
of its property to secure any Indebtedness of or other obligation of, or provide
any other form of credit support to, any Unrestricted Subsidiary, and no
Restricted Person shall enter into any contract or agreement with any
Unrestricted Subsidiary, except on terms no less favorable to such Restricted
Person, as applicable, than could be

 

83

--------------------------------------------------------------------------------


 

obtained in a comparable arm’s length transaction with a non-Affiliate of such
Restricted Person; provided, Restricted Persons may guarantee trade accounts
payable of Unrestricted Subsidiaries that arise in the ordinary course of
business in an amount not to exceed five percent (5%) of Consolidated Tangible
Net Worth.

 

(c)                                  Borrowers shall at all times maintain, as
between Restricted Persons and Unrestricted Subsidiaries, the separate existence
of each Unrestricted Subsidiary.

 

(d)                                 Restricted Persons shall notify each Lender
Party, not later than five (5) Business Days after any executive officer of
Restricted Persons has knowledge of, any claim, including any claim under any
Environmental Law, or any notice of potential liability under any Environmental
Law, asserted against any Unrestricted Subsidiary or with respect to any
Unrestricted Subsidiary’s properties that would reasonably be expected to result
in a Material Adverse Change, stating that such notice is being given pursuant
to this Section 7.10.

 

US Borrower may designate any Unrestricted Subsidiary to become a Restricted
Person if a Default or Event of Default is not continuing, such designation
would not result in a Default or an Event of Default, and immediately thereafter
such Subsidiary has no outstanding Indebtedness. Immediately thereafter, US
Borrower shall promptly notify Administrative Agent of such designation and
provide to it an officer’s certificate that such designation was made in
compliance with this Section 7.10.

 

Section 7.11.                             No Negative Pledges. Except as
described in the Disclosure Schedule or pursuant to a Restriction Exception, the
substance of which, in detail satisfactory to Administrative Agent, is promptly
reported to Administrative Agent, no Restricted Person will, directly or
indirectly, enter into, create, or consent to be bound to any contract or other
consensual restriction that restricts the ability of any Restricted Person to
create or maintain Liens on its assets in favor of Agents, LC Issuers and
Lenders to secure, in whole or part, the Obligations.

 


ARTICLE VIII. - EVENTS OF DEFAULT AND REMEDIES


 

Section 8.1.                                   Events of Default. Each of the
following events constitutes an Event of Default under this Agreement:

 

(a)                                  Any Borrower fails to pay the principal
component of any Loan made to it or any LC Borrowing when due and payable,
whether at a date for the payment of a fixed installment or as a contingent or
other payment becomes due and payable or as a result of acceleration or
otherwise,

 

(b)                                 Any Restricted Person fails to pay any
Obligation for which it is contractually liable (other than the Obligations in
subsection (a) above) when due and payable, whether at a date for the payment of
a fixed installment or as a contingent or other payment becomes due and payable
or as a result of acceleration or otherwise, within three Business Days after
the same becomes due;

 

(c)                                  Any Restricted Person fails to duly
observe, perform or comply with any covenant, agreement or provision of Section
6.4 or Article VII;

 

84

--------------------------------------------------------------------------------


 

(d)                                 Any Restricted Person fails (other than as
referred to in subsections (a), (b) or (c) above) to duly observe, perform or
comply with any of its obligations under any covenant, agreement, condition or
provision of any Loan Document to which it is a party, and such failure remains
unremedied for a period of thirty (30) days after notice of such failure is
given by Administrative Agent to US Borrower;

 

(e)                                  Any representation or warranty previously,
presently or hereafter made in writing by or on behalf of any Restricted Person
in connection with any Loan Document shall prove to have been false or incorrect
in any material respect on any date on or as of which made, or any Loan Document
at any time ceases to be valid, binding and enforceable as warranted in
Section 5.5 for any reason other than its release or subordination by
Administrative Agent;

 

(f)                                    Any Restricted Person shall default in
the payment when due of any principal of or interest on any of its other
Indebtedness, or any net hedging obligations, in excess of the Dollar Equivalent
of $25,000,000 in the aggregate (other than such Indebtedness or hedging
obligations the validity of which is being contested in good faith, by
appropriate proceedings (if necessary) and for which adequate reserves with
respect thereto are maintained on the books of such Restricted Person as
required by GAAP), or any event specified in any note, agreement, indenture or
other document evidencing or relating to any such Indebtedness or hedging
obligations shall occur for a period beyond the applicable grace, cure
extension, forbearance or other similar period, if the effect of such event is
to cause, or (with the giving of any notice or the lapse of time or both) to
permit the holder or holders of such Indebtedness or hedging obligations (or a
trustee or agent on behalf of such holder or holders) to cause, as applicable,
such Indebtedness to become due, or to be prepaid in full (whether by
redemption, purchase, offer to purchase or otherwise), prior to its stated
maturity, or an early termination event or similar event to occur and such
Restricted Person’s related net hedging obligations in excess of the Dollar
Equivalent of $25,000,000 to become due and payable;

 

(g)                                 Either (i) any “accumulated funding
deficiency” (as defined in Section 412(a) of the Code) in excess of $5,000,000
exists with respect to any ERISA Plan, whether or not waived by the Secretary of
the Treasury or his delegate, or (ii) any Termination Event occurs with respect
to any ERISA Plan and the then current value of such ERISA Plan’s benefit
liabilities exceeds the then current value of such ERISA Plan’s assets available
for the payment of such benefit liabilities by more than $5,000,000 (or in the
case of a Termination Event involving the withdrawal of a substantial employer,
the withdrawing employer’s proportionate share of such excess exceeds such
amount);

 

(h)                                 GP LLC, General Partner, or any Significant
Restricted Person:

 

(i)                                     has entered against it a judgment,
decree or order for relief by a Governmental Authority of competent jurisdiction
having jurisdiction over it in an involuntary proceeding commenced under any
applicable bankruptcy, insolvency or other similar Law of any jurisdiction now
or hereafter in effect, including the federal Bankruptcy Code, the Bankruptcy
and Insolvency Act (Canada) or the Companies’ Creditors Arrangement Act
(Canada), as from time to time amended, or has any such proceeding commenced
against it, in each case, which remains undismissed for a period of sixty days;
or

 

85

--------------------------------------------------------------------------------


 

(ii)                                  commences a voluntary case under any
applicable bankruptcy, insolvency or similar Law now or hereafter in effect,
including the federal Bankruptcy Code, the Bankruptcy and Insolvency Act
(Canada) or the Companies’ Creditors Arrangement Act (Canada), as from time to
time amended; or applies for or consents to the entry of an order for relief in
an involuntary case under any such Law; or makes a general assignment for the
benefit of creditors; or is generally unable to pay (or admits in writing its
inability to so pay) its debts as such debts become due; or takes corporate or
other action to authorize any of the foregoing; or

 

(iii)                               has entered against it the appointment of or
taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official of all or a substantial part of its assets in a
proceeding brought against or initiated by it, and such appointment or taking
possession is neither made ineffective nor discharged within sixty days after
the making thereof, or such appointment or taking possession is at any time
consented to, requested by, or acquiesced to by it; or

 

(i)                                     Any Significant Restricted Person:

 

(i)                                     has entered against it a final judgment
for the payment of money in excess of the Dollar Equivalent of $25,000,000 (in
each case not covered by insurance satisfactory to Administrative Agent in its
discretion), unless the same is stayed or discharged within thirty days after
the date of entry thereof (or longer period for which a stay of enforcement is
allowed by applicable Law) or an appeal or appropriate proceeding for review
thereof is taken within such period and a stay of execution pending such appeal
is obtained; or

 

(ii)                                  suffers a writ or warrant of attachment or
any similar process to be issued by any Governmental Authority having
jurisdiction over it against all or any substantial part of its assets, and such
writ or warrant of attachment or any similar process is not stayed or released
within sixty days after the entry or levy thereof (or longer period for which a
stay of enforcement is allowed by applicable Law) or after any stay is vacated
or set aside;

 

(j)                                     Any Change in Control occurs.

 

Upon the occurrence of an Event of Default described in subsection (h)(i),
(h)(ii) or (h)(iii) of this section: (a) with respect to US Borrower, all of the
Obligations or (b) with respect to any other Borrower, all of such Borrower’s
Obligations, shall thereupon be immediately due and payable, without demand,
presentment, notice of demand or of dishonor and nonpayment, protest, notice of
protest, notice of intention to accelerate, declaration or notice of
acceleration, or any other notice or declaration of any kind, all of which are
hereby expressly waived by each Borrower and each Restricted Person who at any
time ratifies or approves this Agreement. Upon any such acceleration, any
obligation of any Lender to make any further Loans and any obligation of any LC
Issuer to issue Letters of Credit hereunder to or for the account of such
Borrower shall be permanently terminated. During the continuance of any other
Event of Default, Administrative Agent at any time and from time to time may
(and upon written instructions from Majority Lenders, Administrative Agent
shall), without notice to any Borrower or any other Restricted Person, do either
or both of the following:  (1) terminate or suspend any obligation of Lenders to
make Loans hereunder and any obligation of any LC Issuer to issue Letters of
Credit hereunder, and (2) declare any or all of the Obligations immediately due
and

 

86

--------------------------------------------------------------------------------


 

payable, and all such Obligations shall thereupon be immediately due and
payable, without demand, presentment, notice of demand or of dishonor and
nonpayment, protest, notice of protest, notice of intention to accelerate,
declaration or notice of acceleration, or any other notice or declaration of any
kind, all of which are hereby expressly waived by each Borrower and each
Restricted Person who at any time ratifies or approves this Agreement. If the
Obligations or any part thereof become immediately due and payable pursuant to
the foregoing, then, unless all Lenders otherwise specifically elect to the
contrary (which election may thereafter be retracted by any Lender at any time),
all LC Obligations shall become immediately due and payable without regard to
whether or not actual drawings or payments on the Letters of Credit have
occurred, and each Borrower shall be obligated to immediately pay to the
appropriate LC Issuer an amount equal to the aggregate LC Obligations which are
then outstanding with respect to Letters of Credit issued by such LC Issuer at
the request of such Borrower, to be held by such LC Issuer and applied to such
LC Obligations as they mature.

 

Section 8.2.                                   Remedies. If any Default shall
occur and be continuing, each Lender Party may protect and enforce its rights
under the Loan Documents by any appropriate proceedings, including proceedings
for specific performance of any covenant or agreement contained in any Loan
Document, and each Lender Party may enforce the payment of any Obligations due
it or enforce any other legal or equitable right which it may have. All rights,
remedies and powers conferred upon Lender Parties under the Loan Documents shall
be deemed cumulative and not exclusive of any other rights, remedies or powers
available under the Loan Documents or at Law or in equity.

 


ARTICLE IX. – AGENTS


 

Section 9.1.                                   Appointment and Authority. Each
of the Lenders and the LC Issuers hereby irrevocably appoints Bank of America to
act on its behalf as Administrative Agent and Bank of America, N.A., acting
through its Canada Branch to act on its behalf as Canadian Administrative Agent,
as the case may be, hereunder and under the other Loan Documents and authorizes
the Agents to take such actions on its behalf and to exercise such powers as are
delegated to such Agents by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Agents, the Lenders and the LC
Issuers, and neither any Borrower nor any other Lender Party shall have rights
as a third party beneficiary of any of such provisions (other than the right to
reasonably approve a successor Agent under Section 9.6 or with respect to
application of payments among Lenders as provided in Section 9.11).

 

Section 9.2.                                   Rights as a Lender. The Person
serving as Administrative Agent or Canadian Administrative Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not an Agent and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as an Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrowers or any
Subsidiary or other Affiliate thereof as if such Person were not an Agent
hereunder and without any duty to account therefor to the Lenders.

 

87

--------------------------------------------------------------------------------


 

Section 9.3.                                   Exculpatory Provisions. Neither
Agent shall have any duties or obligations except those expressly set forth
herein and in the other Loan Documents. Without limiting the generality of the
foregoing, neither Agent:

 

(a)                                  shall be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing;

 

(b)                                 shall have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that such Agent is required to exercise as directed in writing by the Majority
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents), provided that the Agents
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose such Agent to liability or that is contrary to any Loan
Document or applicable law; and

 

(c)                                  shall, except as expressly set forth herein
and in the other Loan Documents, have any duty to disclose, nor shall it be
liable for the failure to disclose, any information relating to any of the
Borrowers or any of their respective Affiliates that is communicated to or
obtained by the Person serving as the relevant Agent or any of its Affiliates in
any capacity.

 

Neither Agent shall be liable for any action taken or not taken by it (i) with
the consent or at the request of the Majority Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the relevant shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 10.1 and 8.2) or (ii) in the absence of its own gross negligence or
willful misconduct. Neither Agent shall be deemed to have knowledge of any
Default unless and until notice describing such Default is given to such Agent
by a Borrower, a Lender or an LC Issuer.

 

Neither Agent shall be responsible for nor have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to Administrative Agent.

 

Section 9.4.                                   Reliance by Agents. Each Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. Each Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance of a Letter of Credit, that by its terms must
be fulfilled to the satisfaction of a Lender or an LC Issuer, each Agent may
presume that such

 

88

--------------------------------------------------------------------------------


 

condition is satisfactory to such Lender or such LC Issuer unless such Agent
shall have received notice to the contrary from such Lender or such LC Issuer
prior to the making of such Loan or the issuance of such Letter of Credit. Each
Agent may consult with legal counsel (who may be counsel for any Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

Section 9.5.                                   Delegation of Duties. Each Agent
may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by such Agent. Such Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of such
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as an Agent.

 

Section 9.6.                                   Resignation of Agent. Either
Agent may at any time give notice of its resignation to the Lenders, the LC
Issuers and the Borrowers, which notice shall set forth the proposed date of
resignation. Upon receipt of any such notice of resignation, the Majority
Lenders shall have the right to appoint a successor (subject to the approval of
US Borrower, unless a Default has occurred and is continuing, which approval
will not be unreasonably withheld), which shall, with respect to Administrative
Agent, be a bank with an office in the United States, or an Affiliate of any
such bank with an office in the United States, and, with respect to Canadian
Administrative Agent, be a commercial bank organized or licensed to conduct a
banking or trust business under the Laws of the Dominion of Canada or of any
province thereof. If no such successor shall have been so appointed by the
Majority Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation, then the retiring Agent may
on behalf of the Lenders and the LC Issuers, appoint a successor Agent meeting
the qualifications set forth above; provided that if such Agent shall notify US
Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents and
(2) all payments, communications and determinations provided to be made by, to
or through such Agent shall instead be made by or to each Lender and each LC
Issuer directly, until such time as the Majority Lenders appoint a successor
Agent as provided for above in this Section. Upon the acceptance of a
successor’s appointment as an Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Agent, and the retiring Agent shall be discharged from all
of its duties and obligations hereunder or under the other Loan Documents (if
not already discharged therefrom as provided above in this Section). The fees
payable by the Borrowers to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrowers and such
successor. After the retiring Agent’s resignation hereunder and under the other
Loan Documents, the provisions of this Article and Section 10.4 shall continue
in effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Agent.

 

89

--------------------------------------------------------------------------------


 

Any resignation by Bank of America or Bank of America, N.A., acting through its
Canada Branch, as an Agent pursuant to this Section shall also constitute its
resignation as LC Issuer and Swing Line Lender. Upon the acceptance of a
successor’s appointment as Agent hereunder, (a) such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring LC Issuer and Swing Line Lender, (b) the retiring LC Issuer and Swing
Line Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
LC Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangement satisfactory to the retiring LC Issuer to effectively assume the
obligations of the retiring LC Issuer with respect to such Letters of Credit.

 

Section 9.7.                                   Non-Reliance on Agents and Other
Lenders. Each Lender and each LC Issuer acknowledges that it has, independently
and without reliance upon the Agents or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each LC Issuer also acknowledges that it will,
independently and without reliance upon any Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

 

Section 9.8.                                   No Other Duties, Etc. Anything
herein to the contrary notwithstanding, neither the Agents, Co-Syndication
Agents nor the Co-Documentation Agents listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as Agent, a Lender
or an LC Issuer hereunder.

 

Section 9.9.                                   Guaranty Matters. The Lenders and
the LC Issuers irrevocably authorize each Agent, at its option and in its
discretion, to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder or as otherwise expressly provided in any Loan Document.

 

Upon request by an Agent at any time, the Majority Lenders will confirm in
writing an Agent’s authority to release any Guarantor from its obligations under
the Guaranty pursuant to this Section 9.9.

 

Section 9.10.                             Indemnification. Each Lender agrees to
indemnify each Agent (to the extent not reimbursed by US Borrower or Canadian
Borrowers within ten (10) days after demand) from and against such Lender’s US
Percentage Share or Canadian Percentage Share, as the case may be, of any and
all liabilities, obligations, claims, losses, damages, penalties, fines,
actions, judgments, suits, settlements, costs, expenses or disbursements
(including reasonable fees of attorneys, accountants, experts and advisors) of
any kind or nature whatsoever (in this section collectively called “liabilities
and costs”) which to any extent (in whole or in part) may be imposed on,
incurred by, or asserted against such Agent growing out of, resulting from or in
any other way associated with the Loan Documents and the transactions and events
(including the enforcement thereof) at any time associated therewith or
contemplated therein and any borrower’s use of loan proceeds (whether arising in
contract or in tort or otherwise and including

 

90

--------------------------------------------------------------------------------


 

any violation or noncompliance with any Environmental Laws by any Person or any
liabilities or duties of any Person with respect to Hazardous Materials found in
or released into the environment).

 

THE FOREGOING INDEMNIFICATION SHALL APPLY WHETHER OR NOT SUCH LIABILITIES AND
COSTS ARE IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM
OR THEORY OF STRICT LIABILITY OR CAUSED, IN WHOLE OR IN PART, BY ANY NEGLIGENT
ACT OR OMISSION OF ANY KIND BY ANY AGENT, provided only that no Lender shall be
obligated under this section to indemnify any Agent for that portion, if any, of
any liabilities and costs which is proximately caused by such Agent’s own
individual gross negligence or willful misconduct, as determined in a final
judgment. Cumulative of the foregoing, each Lender agrees to reimburse each
Agent promptly upon demand for such Lender’s US Percentage Share or Canadian
Percentage Share, as the case may be, of any costs and expenses to be paid to
such Agent by US Borrower or Canadian Borrowers under Section 10.4(a) to the
extent that such Agent is not timely reimbursed for such expenses by such
Persons as provided in such section. As used in this section the term “Agent”
shall refer not only to the Persons designated as such in Section 1.1 but also
to each director, officer, agent, attorney, employee, representative and
Affiliate of such Person.

 

Section 9.11.                             Sharing of Set-Offs and Other
Payments. Each Lender Party agrees that if it shall, whether through the
exercise of rights of banker’s lien, set off, or counterclaim against any
Borrower or otherwise, obtain payment of a portion of the aggregate Obligations
owed to it which, taking into account all distributions made by either Agent
under Section 3.1, causes such Lender Party to have received more than it would
have received had such payment been received by either Agent and distributed
pursuant to Section 3.1, then (a) it shall be deemed to have simultaneously
purchased and shall be obligated to purchase interests in the Obligations as
necessary to cause all Lender Parties to share all payments as provided for in
Section 3.1, and (b) such other adjustments shall be made from time to time as
shall be equitable to ensure that such Agent and all Lender Parties share all
payments of Obligations as provided in Section 3.1; provided, however, and for
the avoidance of doubt, that nothing herein contained shall in any way affect
the right of any Lender Party to obtain payment (whether by exercise of rights
of banker’s lien, set-off or counterclaim or otherwise) of indebtedness other
than the Obligations. Each Borrower expressly consents to the foregoing
arrangements, subject to Section 10.11. If all or any part of any funds
transferred pursuant to this section is thereafter recovered from the seller
under this section which received the same, the purchase provided for in this
section shall be deemed to have been rescinded to the extent of such recovery,
together with interest, if any, if interest is required pursuant to the order of
a Governmental Authority to be paid on account of the possession of such funds
prior to such recovery.

 

Section 9.12.                             Investments. Whenever either Agent in
good faith determines that it is uncertain about how to distribute to Lender
Parties any funds which it has received, or whenever either Agent in good faith
determines that there is any dispute among Lender Parties about how such funds
should be distributed, such Agent may choose to defer distribution of the funds
which are the subject of such uncertainty or dispute. If either Agent in good
faith believes that the uncertainty or dispute will not be promptly resolved, or
if either Agent is otherwise required to invest funds pending distribution to
Lender Parties, such Agent shall invest such funds pending distribution; all
interest on any such Investment shall be distributed upon the distribution of
such

 

91

--------------------------------------------------------------------------------


 

Investment and in the same proportion and to the same Persons as such
Investment. All moneys received by any Agent for distribution to Lender Parties
(other than to the Person who is Administrative Agent in its separate capacity
as a Lender Party, or the Person who is Canadian Administrative Agent in its
separate capacity as a Lender Party) shall be held by such Agent pending such
distribution solely as such Agent for such Lender Parties, and such Agent shall
have no equitable title to any portion thereof.

 


ARTICLE X. – MISCELLANEOUS


 

Section 10.1.                             Waivers and Amendments;
Acknowledgments.

 

(a)                                  Waivers and Amendments. No failure or delay
(whether by course of conduct or otherwise) by any Lender in exercising any
right, power or remedy which such Lender Party may have under any of the Loan
Documents shall operate as a waiver thereof or of any other right, power or
remedy, nor shall any single or partial exercise by any Lender Party of any such
right, power or remedy preclude any other or further exercise thereof or of any
other right, power or remedy. No waiver of any provision of any Loan Document
and no consent to any departure therefrom shall ever be effective unless it is
in writing and signed as provided below in this section, and then such waiver or
consent shall be effective only in the specific instances and for the purposes
for which given and to the extent specified in such writing. This Agreement and
the other Loan Documents set forth the entire understanding between the parties
hereto with respect to the transactions contemplated herein and therein and
supersede all prior discussions and understandings with respect to the subject
matter hereof and thereof, and no amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by a
Borrower or any other Restricted Person therefrom, shall be effective unless in
writing signed by the Majority Lenders and the applicable Borrower or the
applicable Restricted Person, as the case may be, and acknowledged by
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

 

(i)                                     waive any condition set forth in Section
4.1 without the written consent of each Lender (provided Administrative Agent
may in its discretion withdraw any request it has made under Section 4.1(i) to
the extent such request does not pertain to an item expressly covered by any
other subsection of Section 4.1);

 

(ii)                                  extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 8.1) without
the written consent of such Lender;

 

(iii)                               postpone any date fixed by this Agreement or
any other Loan Document for any payment or mandatory prepayment of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby;

 

(iv)                              reduce the principal of, or the rate of
interest specified herein on, any Loan or LC Borrowing, or (subject to clause
(iii) of the proviso at the end of this Section 10.1) any fees or other amounts
payable hereunder or under any other Loan Document, or change the manner of
computation of any financial ratio (including any change in any applicable
defined

 

92

--------------------------------------------------------------------------------


 

term) used in determining the Applicable Margin that would result in a reduction
of any interest rate on any Loan or any fee payable hereunder without the
written consent of each Lender directly affected thereby; provided, however, and
for the avoidance of doubt, that only the consent of the Majority Lenders shall
be necessary (A) to amend the definition of “Default Rate” or to waive any
obligation of any Borrower to pay interest, Letter of Credit Fees or stamping
fees at the Default Rate or (B) to amend any financial covenant hereunder (or
any defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or LC Borrowing or to reduce any fee
payable hereunder;

 

(v)                                 change Section 9.11 or Section 8.2 in a
manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender; or

 

(vi)                              change any provision of this Section or the
definition of “Majority Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender;  or

 

(vii)                           except as expressly provided herein or in any
other Loan Document, release (A) any Borrower from its obligation to pay such
Lender’s Note, (B) any Guarantor from its guaranty of such payment or (C) any
Restricted Person from the negative pledge covenant set forth in Section 7.11
hereof.

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by an LC Issuer in addition to the Lenders required above,
affect the rights or duties of an LC Issuer under this Agreement or any LC
Application relating to any Letter of Credit issued or to be issued by it; (ii)
no amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by Administrative Agent or
Canadian Administrative Agent, as the case may be, in addition to the Lenders
required above, affect the rights or duties of such Agent under this Agreement
or any other Loan Document; and (iv) the Fee Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder or
any other Loan Document, nor shall a Defaulting Lender’s vote or status as a
Lender be required in determining majority, unanimity or other condition or
effect of any vote, except that the Commitment of such Lender may not be
increased or extended without the consent of such Lender.

 

(b)                                 Acknowledgments and Admissions. Each
Borrower hereby represents, warrants, acknowledges and admits that (i) it has
been advised by counsel in the negotiation, execution and delivery of the Loan
Documents to which it is a party, (ii)  no Lender Party has any fiduciary
obligation toward such Borrower with respect to any Loan Document or the
transactions contemplated thereby, (iii) the relationship pursuant to the Loan
Documents between such Borrower and the other Restricted Persons, on one hand,
and each Lender Party, on the other hand, is and shall be solely that of debtor
and creditor, respectively, and (iv) no partnership or joint venture exists with
respect to the Loan Documents between any Restricted Person and any Lender
Party.

 

93

--------------------------------------------------------------------------------


 

(c)                                  Representation by Lenders. Each Lender
hereby represents that it will acquire its Notes for its own account in the
ordinary course of its commercial lending or investing business; however, the
disposition of such Lender’s property shall at all times be and remain within
its control and, in particular and without limitation, such Lender may sell or
otherwise transfer its Note, any participation interest or other interest in its
Note, or any of its other rights and obligations under the Loan Documents
subject to compliance with Section 10.5 and applicable Law.

 

(d)                                 JOINT ACKNOWLEDGMENT. THIS WRITTEN AGREEMENT
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

(e)                                  Annual Rates of Interest. For the purposes
of the Interest Act (Canada), whenever interest payable pursuant to this
Agreement is calculated on the basis of a period other than a calendar year (in
this Section 10.1(e), the “Interest Period”), each rate of interest determined
pursuant to such calculation expressed as an annual rate is equivalent to such
rate as so determined multiplied by the actual number of days in the calendar
year in which the same is to be ascertained and divided by the number of days in
the Interest Period.

 

(f)                                    Joint and Several Liability. All
Obligations which are incurred by two or more Restricted Persons shall be their
joint and several obligations and liabilities of such Restricted Persons.

 

(g)                                 No Recourse to Other Persons. No past,
present or future director, officer, partner, employee, incorporator, manager,
stockholder, unitholder or member of US Borrower, General Partner or GP LLC, and
no past, present or future director, officer, partner, employee, incorporator,
manager, stockholder, unitholder or member of any Borrower or any Guarantor who,
in each such case, is a natural person, shall have any liability for any
Obligations or for any claim based on, in respect of, or by reason of, the
Obligations or their creation. Each Lender Party waives and releases all such
liability. The waiver and release are part of the consideration for the making
of the Notes.

 

Section 10.2.                             Survival of Representations,
Warranties and Agreements; Cumulative Nature. All of Restricted Persons’ various
representations, warranties, covenants and agreements in the Loan Documents
shall survive the execution and delivery of this Agreement and the other Loan
Documents and the performance hereof and thereof, including the making or
granting of the Loans and the delivery of the Notes and the other Loan
Documents, and shall further survive until all of the Obligations are paid in
full to each Lender Party and all of Lender Parties’ obligations to Borrowers
are terminated. Such representations and warranties have been or will be relied
upon by the Agents and each Lender, regardless of any investigation made by
either Agent or any Lender or on their behalf and notwithstanding that either
Agent or any Lender may have had notice or knowledge of any Default at the time
of any credit extension hereunder. The rights, powers, and privileges granted to
Lender Parties in the Loan Documents, are cumulative, and, except for expressly
specified waivers and consents, no Loan Document shall be construed

 

94

--------------------------------------------------------------------------------


 

in the context of another to diminish, nullify, or otherwise reduce the benefit
to any Lender Party of any such right, power or privilege.

 

Section 10.3.                             Notices; Effectiveness; Electronic
Communication.

 

(a)                                  Notices Generally. Except in the case of
notices and other communications expressly permitted to be given by telephone or
otherwise (and except as provided in subsection (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier or other electronic transmission as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)                                     if to any Borrower, either Agent or
either LC Issuer, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.3; and

 

(ii)                                  if to any other Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire if it has been delivered to the party sending such
notice or communication; otherwise to such address reasonably believed to be
correct by the sending party.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when received (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been received at the opening of business on the next business day for the
recipient), with confirmation of the transmittal of any such telecopied notice
evidencing receipt thereof. Notices delivered through electronic communications
to the extent provided in subsection (b) below, shall be effective as provided
in such subsection (b).

 

(b)                                 Electronic Communications. Notices and other
communications to the Lenders and the LC Issuers hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the relevant Agent, provided that
the foregoing shall not apply to notices to any Lender or either LC Issuer
pursuant to Article II if such Lender or such LC Issuer, as applicable, has
notified Administrative Agent that it is incapable of receiving notices under
such Article by electronic communication. Either Agent or any Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it, provided
that approval of such procedures may be limited to particular notices or
communications.

 

Unless the relevant Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the

 

95

--------------------------------------------------------------------------------


 

next business day for the recipient, and (ii) notices or communications posted
to an Internet or intranet website shall be deemed received upon the deemed
receipt by the intended recipient at its e-mail address as described in the
foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  Change of Address, Etc. Each of the
Borrowers, the Agents and the LC Issuers may change its address, telecopier,
e-mail address or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, telecopier, e-mail address or telephone number for notices and
other communications hereunder by notice to the Borrowers, the Agents and the LC
Issuers.

 

(d)                                 Reliance by Agents, LC Issuers and Lenders.
The Lender Parties shall be entitled to rely and act upon any notices each of
them reasonably believes is purportedly given by or on behalf of any Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. Each Borrower shall jointly and severally
indemnify the Lender Parties from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice it reasonably believes
is purportedly given by or on behalf of any Borrower, as provided in Section
10.4(b). All telephonic notices to and other telephonic communications with
either Agent may be recorded by such Agent, and each of the parties hereto
hereby consents to such recording.

 

Section 10.4.                             Expenses; Indemnity; Damage Waiver.

 

(a)                                  Payment of Expenses. Each Borrower shall
jointly and severally pay (i) all reasonable out-of-pocket expenses incurred by
the Agents and their respective Affiliates (including the reasonable fees,
charges and disbursements of counsel for Administrative Agent), in connection
with the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the LC Issuers in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by any
Agent, any Lender or any LC Issuer (including the fees, charges and
disbursements of any counsel for any Agent, any Lender or any LC Issuer and all
fees and time charges for attorneys who may be employees of any Agent or any LC
Issuer), in connection with the enforcement or protection of its rights under
this Agreement and the other Loan Documents, including its rights under this
Section and out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b)                                 Indemnity. Each Borrower agrees to indemnify
each Lender Party from and against any and all liabilities, obligations, claims,
losses, damages, penalties, fines, actions, judgments, suits, settlements,
costs, expenses or disbursements (including reasonable fees of attorneys,
accountants, experts and advisors) of any kind or nature whatsoever (in this
section collectively called “liabilities and costs”) which to any extent (in
whole or in part) may be imposed on, incurred by, or asserted against such
Lender Party growing out of, resulting from or in any other way associated with
the Loan Documents and the transactions and events (including

 

96

--------------------------------------------------------------------------------


 

the enforcement or defense thereof) at any time associated therewith or
contemplated therein and any Borrower’s use of Loan proceeds (whether arising in
contract or in tort or otherwise and including any violation or noncompliance
with any Environmental Laws by any Lender Party or any other Person or any
liabilities or duties of any Lender Party or any other Person with respect to
Hazardous Materials found in or released into the environment). In the case of
an investigation, litigation or proceeding to which the indemnity in this
Section 10.4 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Borrower, any of its
equity holders, Affiliates or creditors or a Lender Party or any third party and
whether or not a Lender Party is otherwise a party thereto.

 

THE FOREGOING INDEMNIFICATION SHALL APPLY WHETHER OR NOT SUCH LIABILITIES AND
COSTS ARE IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM
OR THEORY OF STRICT LIABILITY OR CAUSED, IN WHOLE OR IN PART, BY ANY NEGLIGENT
ACT OR OMISSION OF ANY KIND BY ANY LENDER PARTY, provided only that no Lender
Party shall be entitled under this section to receive indemnification for that
portion, if any, of any liabilities and costs which (i) is proximately caused by
its own (A) individual gross negligence or willful misconduct, as determined in
a final judgment, or (B) material breach of any of its obligations hereunder or
under any other Loan Documents, as determined in a final judgment or (ii) arises
by reason of a claim (A) by any one or more Lender Parties against any one or
more other Lender Parties or (B) by an equity-interest owner of any Lender Party
against any one or more Lender Parties, so long as in either such case, such
claim is not proximately caused solely by the breach hereunder or under any
other Loan Document by any Borrower or its Affiliates. If any Person (including
any Borrower or any of its Affiliates) ever alleges gross negligence or willful
misconduct pursuant to the preceding clause (i)(A) (but, for the avoidance of
doubt, not with respect to an allegation of a material breach pursuant to the
preceding clause (i)(B)) by any Lender Party, the indemnification provided for
in this section shall nonetheless be paid upon demand, subject to later
adjustment or reimbursement, until such time as a court of competent
jurisdiction enters a final judgment as to the extent and effect of the alleged
gross negligence or willful misconduct. As used in this section the term “Lender
Party” shall refer not only to each Person designated as such in Section 1.1 but
also to each director, officer, trustee, agent, attorney, employee,
representative and Affiliate of such Persons. So long as no Default has occurred
and is continuing and US Borrower is financially solvent, no Lender Party may
settle any claim to be indemnified without the consent of US Borrower, such
consent not to be unreasonably withheld; provided that US Borrower may not
reasonably withhold consent to any settlement that a Lender Party proposes, if
US Borrower does not have the financial ability to pay all its obligations
outstanding and asserted against US Borrower at that time, including the maximum
potential claims against the Lender Party to be indemnified pursuant to this
Section 10.4.

 

(c)                                  Reimbursement by Lenders. To the extent
that any amounts required to be paid to any Agent, an LC Issuer or any Related
Party of any of the foregoing pursuant to subsection (a) or (b) of this Section
10.4 are not indefeasibly paid, each Lender severally agrees to pay to such
Agent, the LC Issuer or such Related Party, as the case may be, such Lender’s US
Percentage Share or Canadian Percentage Share, as appropriate (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against any Agent, or an LC Issuer in its

 

97

--------------------------------------------------------------------------------


 

capacity as such, or against any such Related Party of any of the foregoing
acting for such Agent or LC Issuer in connection with such capacity. The
obligations of the Lenders under this subsection (c) shall be several, as
provided in the second next to last sentence of Section 2.2 with respect to the
several obligations of Lenders to make Loans.

 

(d)                                 Waiver of Consequential Damages, Etc. To the
fullest extent permitted by applicable law, no party hereto or Related Party of
any party hereto shall assert, and hereby waives, any claim against each other
party hereto and its Related Parties (including, as applicable, each indemnitee
referred to in subsection (b) above), on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than as a result of such indemnitee’s gross negligence, willful
misconduct or material breach of any of its obligations under any Loan Document.

 

(e)                                  Interest. Each Borrower hereby promises to
pay to each Lender Party interest at the Default Rate on all obligations to pay
fees or to reimburse or indemnify any Lender Party which such Borrower has
promised to pay to such Lender Party pursuant to this Section 10.4 and which are
not paid when due. Such interest shall accrue from the date such Obligations
become due until they are paid.

 

(f)                                    Payments. All amounts due under this
Section shall be payable not later than ten Business Days after demand therefor
and US Borrower’s receipt of reasonably detailed invoices or statements related
thereto.

 

(g)                                 Survival. The agreements in this Section
shall survive the resignation of the Agents and the LC Issuers, the replacement
of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

 

Section 10.5.                             Successors and Assigns.

 

(a)                                  Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that no Borrower nor any other Restricted Person may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of Administrative Agent or Canadian Administrative Agent, as applicable,
and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any

 

98

--------------------------------------------------------------------------------


 

Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Affiliates of the
Agents, the LC Issuers and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders. Any Lender may at
any time assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans (including for purposes of this subsection (b),
participations in LC Obligations and Swing Line Loans) at the time owing to it);
provided that:

 

(i)                                     except (A) in the case of an assignment
of the entire remaining amount of the assigning Lender’s Commitments, if any,
and the Loans at the time owing to it, or (B) in the case of an assignment to a
Lender and the assigning Lender retains a Commitment of $5,000,000, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the relevant Agent or, if “Trade
Date” is specified in the Assignment and Assumption, as of the Trade Date, shall
not be less than $5,000,000, unless the relevant Agent and, so long as no Event
of Default has occurred and is continuing, US Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed);

 

(ii)                                  each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, any assignment of a Lender’s US Commitment that may be allocated in
whole or in part to the Canadian Allocated Total Commitment shall include a
proportionate assignment by such Lender (or its affiliate) of such allocable
amount, and no assignment of a Canadian Lender’s Canadian Commitment shall be
made unless a proportionate assignment of such Lender’s (or its affiliate’s) US
Commitment is also assigned, except that this clause (ii) shall not apply to
rights of the Swing Line Lender in respect of Swing Line Loans;

 

(iii)                               any assignment of a Commitment must be
approved by the relevant Agent, LC Issuer and Swing Line Lender unless the
Person that is the proposed assignee is itself a Lender (whether or not the
proposed assignee would otherwise qualify as an Eligible Assignee); and

 

(iv)                              the parties to each assignment shall execute
and deliver to the relevant Agent an Assignment and Assumption, together with a
processing and recordation fee payable by such assignor Lender (and not at
Borrower’s expense) of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the relevant Agent an Administrative Questionnaire.

 

Subject to acceptance and recording thereof by the relevant Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement

 

99

--------------------------------------------------------------------------------


 

(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
3.2, 3.3, 3.6 and 3.7 and Section 10.4 with respect to facts and circumstances
occurring prior to the effective date of such assignment. Upon request, each
applicable Borrower (at its expense), as applicable, shall execute and deliver a
Note to the assignee Lender against receipt by such Borrower of the canceled
original Note of the assignor, if its entire Commitment was assigned, or
evidence that such assignor’s Note is marked to reflect its reduction.. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.

 

Each Eligible Assignee of a US Lender which is not a United States person (as
such term is defined in Section 7701(a)(30) of the Code) for Federal income tax
purposes, must (to the extent it has not already done so) provide Administrative
Agent and US Borrower with the “Prescribed Forms” referred to in Section 3.7(d).

 

Each Eligible Assignee of a Canadian Lender must be a financial institution that
is (i) not a non-resident of Canada for the purposes of the Income Tax Act
(Canada) or (ii) an “authorized foreign bank” as defined in section 2 of the
Bank Act (Canada) and in subsection 248(1) of the Income Tax Act (Canada), that
is not subject to the restrictions and requirements referred to in subsection
524(2) of the Bank Act (Canada) and which will receive all amounts paid or
credited to it under its Canadian Loans and Canadian Note in respect of its
“Canadian banking business” for the purposes of paragraph 212(13.3)(a) of the
Income Tax Act (Canada). Any purported assignment by a Canadian Lender to an
assignee failing to satisfy the foregoing conditions shall be null and void on
its face.

 

(c)                                  Register. Administrative Agent or, with
respect to Canadian Obligations, Canadian Administrative Agent, acting solely
for this purpose as an agent of US Borrower or Canadian Borrowers, as
applicable, shall maintain at its Applicable Lending Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and LC Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and each Borrower, the relevant
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof, and its correspondingly recorded
Commitment, as a Lender hereunder owning such Commitment for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by Borrowers and the LC Issuers at any reasonable time
and from time to time upon reasonable prior notice. In addition, at any time (i)
requested by US Borrower or (ii) that a request for a consent for a material or
substantive change to the Loan Documents is pending, US Borrower or any Lender
wishing to consult with other Lenders in connection therewith, as applicable,
may request and receive from the relevant Agent a copy of the Register.

 

(d)                                 Participations. Any Lender may at any time,
without the consent of, or notice to, any Borrower or any Agent, sell
participations to any Person (other than a natural person or the Borrowers or
any of the Borrowers’ Affiliates or Subsidiaries) (each, a “Participant”) in all
or a

 

100

--------------------------------------------------------------------------------


 

portion of the Obligations owing to such Lender and such Lender’s rights related
thereto and such Lender’s obligations under this Agreement (including all or a
portion of its Commitment and/or the Obligations (including such Lender’s
participations in LC Obligations and/or Swing Line Loans) owing to it); provided
that (i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrowers, the relevant Agent,
the Lenders and the LC Issuers shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.1 that directly affects such Participant. Subject to subsection (e)
of this Section, each Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.2, 3.3, 3.6 and 3.7 and the obligations imposed by
such Sections, and shall be subject to replacement pursuant to Section 3.8, to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 10.11
as though it were a Lender, provided such Participant agrees to be subject to
Section 9.11 as though it were a Lender.

 

(e)                                  Limitation upon Participant Rights. A
Participant shall not be entitled to receive any greater payment under Sections
3.2 through 3.7 than the applicable Lender would have been entitled to receive
with respect to the participation sold to such Participant, unless the sale of
the participation to such Participant is made with a Borrower’s prior written
consent, which consent sets forth an express waiver of the limitation on
Sections 3.2 through 3.7 which are set forth in this subsection.

 

(f)                                    Certain Pledges. Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Notes, if any) to secure obligations
of such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute (or, except as
to the Federal Reserve Bank, permit the substitution of) any such pledgee or
assignee for such Lender as a party hereto, and all costs, fees and expenses
related to any such pledge shall be for the sole account of such Lender.

 

(g)                                 Electronic Execution of Assignments. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

101

--------------------------------------------------------------------------------


 

(h)                                 Resignation as LC Issuer after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitments and Loans pursuant to subsection (b)
above, Bank of America and Bank of America, N.A., acting through its Canada
Branch, may, (i) upon 30 days’ notice to Borrowers and the Lenders, resign as an
LC Issuer and/or (ii) upon 30 days’ notice to Borrowers, resign as Swing Line
Lender. In the event of any such resignation as LC Issuer or Swing Line Lender,
the Borrowers shall be entitled to appoint from among the Lenders successor LC
Issuers or successor Swing Line Lender hereunder; provided, however, that no
failure by Borrowers to appoint any such successor shall affect the resignation
of Bank of America and Bank of America, N.A., acting through its Canada Branch,
as an LC Issuer or Swing Line Lender, as the case may be. If Bank of America or
Bank of America, N.A., acting through its Canada Branch, resigns as an LC
Issuer, it shall retain all the rights and obligations of the LC Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as an LC Issuer and all LC Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.10(c)).
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.10A(c).
Upon the appointment of a successor L/C Issuer and/or Swing Line Lender, (a)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring LC Issuer or Swing Line Lender, as
the case may be, and (b) the successor LC Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

 

(i)                                     Lost Notes. Upon receipt of an affidavit
reasonably satisfactory to US Borrower of an officer of any Lender as to the
loss, theft, destruction or mutilation of its Note which is not of public
record, and, in the case of any such loss, theft, destruction or mutilation,
upon cancellation of such Note, such Borrower will execute and deliver, in lieu
thereof, a replacement Note in the principal amount of such Lender’s then
Commitment or if no Commitment is in effect, the outstanding principal amount
owed to such Lender and otherwise of like tenor.

 

Section 10.6.                             Treatment of Certain Information;
Confidentiality. Each of the Agents, the Lenders and the LC Issuers (for itself
and each of its Affiliates, and its and their Related Parties) agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential and will agree
to maintain such confidences), (b) to the extent requested or required by
applicable laws or regulations or by any subpoena or similar legal process, (c)
subject to this Section 10.6, to any other party hereto, (d) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or in
connection with any Default or anticipated Default, the enforcement of rights
hereunder or thereunder, (e) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant

 

102

--------------------------------------------------------------------------------


 

in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to, and requested by, a Borrower and its obligations, (f) with the
consent of the applicable Borrower, or (g) to the extent such Information
becomes publicly available other than as a result of a breach of this Section,
or becomes available to any Agent, any Lender, any LC Issuer or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrowers.

 

For purposes of this Section, “Information” means all information received from
any of the Borrowers or any Subsidiary relating to any of the Borrowers or any
Subsidiary, or any Affiliate of any of them, or any of their respective
businesses, other than any such information that is available to any Agent, any
Lender or the LC Issuer on a nonconfidential basis prior to disclosure by any of
the Borrowers or any Subsidiary, provided that, in the case of information
received from any of the Borrowers or any Subsidiary after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Section 10.7.                             Governing Law; Submission to Process.
EXCEPT TO THE EXTENT THAT THE LAW OF ANOTHER JURISDICTION IS EXPRESSLY ELECTED
IN A LOAN DOCUMENT, THE LOAN DOCUMENTS SHALL BE DEEMED CONTRACTS AND INSTRUMENTS
MADE UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK AND THE
LAWS OF THE UNITED STATES OF AMERICA, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS
OF LAW. EACH BORROWER HEREBY AGREES THAT ANY LEGAL ACTION OR PROCEEDING AGAINST
SUCH BORROWER WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OF THE LOAN
DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED
STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK AS LENDER PARTIES MAY
ELECT, AND, BY EXECUTION AND DELIVERY HEREOF, EACH BORROWER ACCEPTS AND CONSENTS
FOR ITSELF AND IN RESPECT TO ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
NON-EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. EACH BORROWER AGREES THAT
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK SHALL APPLY TO THE LOAN DOCUMENTS AND WAIVES ANY RIGHT TO STAY OR TO
DISMISS ANY ACTION OR PROCEEDING BROUGHT BEFORE SAID COURTS ON THE BASIS OF
FORUM NON CONVENIENS. IN FURTHERANCE OF THE FOREGOING, EACH BORROWER HEREBY
IRREVOCABLY DESIGNATES AND APPOINTS CORPORATION SERVICE COMPANY, 80 STATE
STREET, ALBANY, NEW YORK 12207, AS AGENT OF SUCH BORROWER TO RECEIVE SERVICE OF
ALL PROCESS BROUGHT AGAINST SUCH BORROWER WITH RESPECT TO ANY SUCH PROCEEDING IN
ANY SUCH COURT IN NEW YORK, SUCH SERVICE BEING HEREBY ACKNOWLEDGED BY SUCH
BORROWER TO BE EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT. COPIES OF ANY
SUCH PROCESS SO SERVED SHALL ALSO, IF PERMITTED BY LAW, BE SENT BY REGISTERED
MAIL TO THE RELEVANT BORROWER AT ITS ADDRESS SET FORTH BELOW, BUT THE FAILURE OF
SUCH BORROWER TO RECEIVE SUCH COPIES SHALL NOT AFFECT IN ANY WAY THE SERVICE OF
SUCH PROCESS AS AFORESAID. EACH BORROWER SHALL FURNISH TO LENDER PARTIES A
CONSENT OF CORPORATION SERVICE COMPANY AGREEING TO ACT HEREUNDER PRIOR TO THE
EFFECTIVE DATE OF THIS AGREEMENT. NOTHING HEREIN SHALL

 

103

--------------------------------------------------------------------------------


 

AFFECT THE RIGHT OF LENDER PARTIES TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF LENDER PARTIES TO BRING PROCEEDINGS
AGAINST ANY BORROWER IN THE COURTS OF ANY OTHER JURISDICTION. IF FOR ANY REASON
CORPORATION SERVICE COMPANY SHALL RESIGN OR OTHERWISE CEASE TO ACT AS ANY
BORROWER’S AGENT, EACH BORROWER HEREBY IRREVOCABLY AGREES TO (A) IMMEDIATELY
DESIGNATE AND APPOINT A NEW AGENT ACCEPTABLE TO ADMINISTRATIVE AGENT TO SERVE IN
SUCH CAPACITY AND, IN SUCH EVENT, SUCH NEW AGENT SHALL BE DEEMED TO BE
SUBSTITUTED FOR CORPORATION SERVICE COMPANY FOR ALL PURPOSES HEREOF AND (B)
PROMPTLY DELIVER TO ADMINISTRATIVE AGENT THE WRITTEN CONSENT (IN FORM AND
SUBSTANCE SATISFACTORY TO ADMINISTRATIVE AGENT) OF SUCH NEW AGENT AGREEING TO
SERVE IN SUCH CAPACITY.

 

Section 10.8.                             Waiver of Judgment Interest Act
(Alberta). To the extent permitted by Law, the provisions of the Judgment
Interest Act (Alberta) shall not apply to the Canadian Notes and the other Loan
Documents and are hereby expressly waived by each Canadian Borrower.

 

Section 10.9.                             Deemed Reinvestment Not Applicable.
For the purposes of the Interest Act (Canada), the principle of deemed
reinvestment of interest shall not apply to any interest calculation under the
Loan Documents, and the rates of interest stipulated in this Agreement are
intended to be nominal rates and not effective rates or yields.

 

Section 10.10.                       Limitation on Interest. Lender Parties,
Restricted Persons and any other parties to the Loan Documents intend to
contract in strict compliance with applicable usury Law from time to time in
effect. In furtherance thereof such Persons stipulate and agree that none of the
terms and provisions contained in the Loan Documents shall ever be construed to
create a contract to pay, for the use, forbearance or detention of money,
interest in excess of the maximum amount of interest permitted to be contracted
for, charged, or received by applicable Law from time to time in effect. Neither
any Restricted Person nor any present or future guarantors, endorsers, or other
Persons hereafter becoming liable for payment of any Obligation shall ever be
liable for unearned interest thereon or shall ever be required to pay interest
thereon in excess of the maximum amount that may be lawfully contracted for,
charged, or received under applicable Law from time to time in effect, and the
provisions of this section shall control over all other provisions of the Loan
Documents which may be in conflict or apparent conflict herewith. Lender Parties
expressly disavow any intention to contract for, charge, or receive excessive
unearned interest or finance charges in the event the maturity of any Obligation
is accelerated. If (a) the maturity of any Obligation is accelerated for any
reason, (b) any Obligation is prepaid and as a result any amounts held to
constitute interest are determined to be in excess of the legal maximum, or (c)
any Lender or any other holder of any or all of the Obligations shall otherwise
collect moneys which are determined to constitute interest which would otherwise
increase the interest on any or all of the Obligations to an amount in excess of
that permitted to be contracted for, charged or received by applicable Law then
in effect, then all sums determined to constitute interest in excess of such
legal limit shall, without penalty, be promptly applied to reduce the then
outstanding principal of the related Obligations or, at such Lender’s or
holder’s option, promptly returned to Borrower or other payor thereof upon such
determination. In determining whether or not the interest paid or payable, under
any specific circumstance, exceeds the maximum amount permitted under applicable
Law, Lender Parties and Restricted Persons (and any other payors thereof) shall
to the greatest extent permitted under

 

104

--------------------------------------------------------------------------------


 

applicable Law, (i) characterize any non-principal payment as an expense, fee or
premium rather than as interest, (ii) exclude voluntary prepayments and the
effects thereof, and (iii) amortize, prorate, allocate, and spread the total
amount of interest throughout the entire contemplated term of the instruments
evidencing the Obligations in accordance with the amounts outstanding from time
to time thereunder and the maximum legal rate of interest from time to time in
effect under applicable Law in order to lawfully charge the maximum amount of
interest permitted under applicable Law. In the event applicable Law provides
for an interest ceiling under Chapter 303 of the Texas Finance Code (the “Texas
Finance Code”) as amended, to the extent that the Texas Finance Code is
mandatorily applicable to any Lender, for that day, the ceiling shall be the
“weekly ceiling” as defined in the Texas Finance Code, provided that if any
applicable Law permits greater interest, the Law permitting the greatest
interest shall apply. In no event shall Chapter 346 of the Texas Finance Code
apply to this Agreement or any other Loan Document, or any transactions or loan
arrangement provided or contemplated hereby or thereby. In no event shall the
aggregate “interest” (as defined in section 347 of the Criminal Code (Canada))
payable under the Loan Documents exceed the maximum effective annual rate of
interest on the “credit advanced” (as defined in that section) permitted under
that section and, if any payment, collection or demand pursuant to this
Agreement in respect of “interest” (as defined in that section) is determined to
be contrary to the provisions of that section, such payment, collection or
demand shall be deemed to have been made by mutual mistake of Borrowers, Agents
and Lenders and the amount of such excess payment or collection shall be
refunded to the relevant Borrower. For purposes of the Canadian Notes, the
effective annual rate of interest shall be determined in accordance with
generally accepted actuarial practices and principles over the term applicable
thereto on the basis of annual compounding of the lawfully permitted rate of
interest and, in the event of dispute, a certificate of a Fellow of the Canadian
Institute of Actuaries appointed by Canadian Administrative Agent shall be prima
facie evidence, for the purposes of such determination.

 

Section 10.11.                       Right of Offset. At any time and from time
to time during the continuance of any Event of Default, each Lender is hereby
authorized to offset against the Obligations then due and payable (without
notice to any Restricted Person), (a) any and all moneys, securities or other
property (and the proceeds therefrom) of such Restricted Person now or hereafter
held or received by or in transit to any Lender or its Affiliates from or for
the account of such Restricted Person, whether for safekeeping, custody, pledge,
transmission, collection or otherwise, (b) any and all deposits (general or
special, time or demand, provisional or final) of such Restricted Person with
any Lender or its Affiliates, and (c) any other credits and claims of such
Restricted Person at any time existing against any Lender, including claims
under certificates of deposit.

 

Section 10.12.                       Termination; Limited Survival; Payments Set
Aside. In its sole and absolute discretion US Borrower may at any time that no
Obligations are owing or outstanding elect in a written notice delivered to
Administrative Agent to terminate this Agreement. Upon receipt by Administrative
Agent of such a notice, if no Obligations are then owing or outstanding this
Agreement and all other Loan Documents shall thereupon be terminated and the
parties thereto released from all prospective obligations thereunder.
Notwithstanding the foregoing or anything herein to the contrary, any waivers or
admissions made by any Restricted Person in any Loan Document, any Obligations
under Sections 3.2 through 3.6, and any obligations which any Person may have to
indemnify or compensate any Lender Party shall survive any termination of this
Agreement or any other Loan Document. At the request and expense of Borrower,

 

105

--------------------------------------------------------------------------------


 

Administrative Agent shall prepare and execute all necessary instruments to
reflect and effect such termination of the Loan Documents. Administrative Agent
is hereby authorized to execute all such instruments on behalf of all Lenders,
without the joinder of or further action by any Lender.

 

To the extent that any payment by or on behalf of any Borrower is made to any
Agent, the LC Issuer or any Lender, or any Agent, the LC Issuer or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent, the LC Issuer or such Lender in its discretion) to
be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any debtor relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the LC Issuer severally agrees to pay to such Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by such Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the Federal Funds Rate from
time to time in effect, in the applicable currency of such recovery or payment.
The obligations of the Lenders and the LC Issuer under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

Section 10.13.                       Severability. If any term or provision of
any Loan Document shall be determined to be illegal or unenforceable all other
terms and provisions of the Loan Documents shall nevertheless remain effective
and shall be enforced to the fullest extent permitted by applicable Law.

 

Section 10.14.                       Counterparts. This Agreement may be
separately executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to constitute one and the same Agreement.

 

Section 10.15.                       Waiver of Jury Trial.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

106

--------------------------------------------------------------------------------


 


SECTION 10.16.        USA PATRIOT ACT NOTICE. EACH LENDER THAT IS SUBJECT TO THE
ACT (AS HEREINAFTER DEFINED) AND EACH AGENT (FOR ITSELF AND NOT ON BEHALF OF ANY
LENDER) HEREBY NOTIFIES EACH BORROWER THAT PURSUANT TO THE REQUIREMENTS OF THE
USA PATRIOT ACT (TITLE III OF PUB. L. 107-56 (SIGNED INTO LAW NOVEMBER 26,
2001)) (THE “ACT”), IT IS REQUIRED TO OBTAIN, VERIFY AND RECORD INFORMATION THAT
IDENTIFIES THE BORROWERS, WHICH INFORMATION INCLUDES THE NAME AND ADDRESS OF
EACH BORROWER AND OTHER INFORMATION THAT WILL ALLOW SUCH LENDER OR SUCH AGENT,
AS APPLICABLE, TO IDENTIFY SUCH BORROWER IN ACCORDANCE WITH THE ACT.

 


SECTION 10.17.        REALLOCATION OF COMMITMENTS UNDER EXISTING AGREEMENT. IN
CONNECTION WITH THE AMENDMENT AND RESTATEMENT OF THE EXISTING AGREEMENT PURSUANT
HERETO, BORROWERS, ADMINISTRATIVE AGENT AND LENDERS SHALL AS OF THE CLOSING DATE
MAKE ADJUSTMENTS TO THE OUTSTANDING PRINCIPAL AMOUNT OF “US LOANS” AND “CANADIAN
LOANS” UNDER THE EXISTING AGREEMENT (AS SUCH TERMS ARE DEFINED THEREIN) (BUT NOT
ANY INTEREST ACCRUED THEREON PRIOR TO THE CLOSING DATE OR ANY ACCRUED COMMITMENT
FEES UNDER THE EXISTING AGREEMENT PRIOR TO THE CLOSING DATE), INCLUDING THE
BORROWING OF ADDITIONAL US LOANS AND/OR CANADIAN LOANS HEREUNDER AND THE
REPAYMENT OF US LOANS AND/OR CANADIAN LOANS PLUS ALL APPLICABLE ACCRUED
INTEREST, FEES AND EXPENSES AS SHALL BE NECESSARY TO PROVIDE FOR US LOANS BY
EACH US LENDER IN THE AMOUNT OF ITS US PERCENTAGE SHARE OF ALL US LOANS AS OF
THE CLOSING DATE AND FOR CANADIAN LOANS BY EACH CANADIAN LENDER IN THE AMOUNT OF
ITS NEW CANADIAN PERCENTAGE SHARE OF ALL CANADIAN LOANS AS OF THE CLOSING DATE,
BUT IN NO EVENT SHALL SUCH ADJUSTMENT OF ANY EURODOLLAR LOANS (I) CONSTITUTE A
PAYMENT OR PREPAYMENT OF ALL OR A PORTION OF ANY EURODOLLAR LOANS OR
(II) ENTITLE ANY LENDER TO ANY REIMBURSEMENT UNDER SECTION 3.6 HEREOF, AND EACH
LENDER SHALL BE DEEMED TO HAVE MADE AN ASSIGNMENT OF ITS OUTSTANDING LOANS AND
COMMITMENTS UNDER THE EXISTING AGREEMENT, AND ASSUMED OUTSTANDING LOANS AND
COMMITMENTS OF OTHER LENDERS UNDER THE EXISTING AGREEMENT AS MAY BE NECESSARY TO
EFFECT THE FOREGOING.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

107

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement is executed as of the date first written
above.

 

US BORROWER:

PLAINS ALL AMERICAN PIPELINE, L.P.

 

 

 

 

By:

PLAINS AAP, L.P.,

 

 

its general partner

 

 

 

 

By:

PLAINS ALL AMERICAN GP LLC,

 

 

its general partner

 

 

 

 

By:

  /s/ Al Swanson

 

 

 

Al Swanson

 

 

Vice President – Finance and Treasurer

 

 

 

 

 

 

CANADIAN BORROWERS:

PMC (NOVA SCOTIA) COMPANY

 

 

 

 

By:

  /s/ Al Swanson

 

 

 

Al Swanson

 

 

Vice President and Treasurer

 

 

 

 

PLAINS MARKETING CANADA, L.P.

 

 

 

 

By:

PMC (Nova Scotia) Company,

 

 

its general partner

 

 

 

 

By:

  /s/ Al Swanson

 

 

 

Al Swanson

 

 

Vice President and Treasurer

 

 

 

 

 

 

GUARANTOR:

PLAINS ALL AMERICAN PIPELINE, L.P.

 

 

 

 

By:

PLAINS AAP, L.P.,

 

 

its general partner

 

 

 

 

By:

PLAINS ALL AMERICAN GP LLC,

 

 

its general partner

 

 

 

 

By:

  /s/ Al Swanson

 

 

 

Al Swanson

 

 

Vice President – Finance and Treasurer

 

 

 

Address for Borrowers and Guarantors:

333 Clay Street, Suite 1600

 

Houston, Texas 77002

 

Attention: Al Swanson

 

Telephone: (713) 646-4455

 

Fax: (713) 646-4564

 

Website: www.paalp.com

 

108

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

Administrative Agent

 

 

 

 

 

By:

  /s/ Todd MacNeill

 

 

 

Name:

Todd MacNeill

 

 

Title:

Vice President

 

 

 

Agency Management Officer III

 

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

LC Issuer and a Lender

 

 

 

 

 

 

 

 

 

By:

  /s/ Robert D. Valbona

 

 

 

Name:

Robert D. Valbona

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

acting through its Canada Branch,

 

as Canadian Administrative Agent, Canadian LC

 

Issuer and a Canadian Lender

 

 

 

 

 

 

 

 

 

By:

  /s/ Medina Sales de Andrade

 

 

 

Name:

Medina Sales de Andrade

 

 

Title:

Assistant Vice President

 

109

--------------------------------------------------------------------------------


 

 

WACHOVIA BANK, NATIONAL

 

ASSOCIATION,

 

Co-Syndication Agent and a Lender

 

 

 

 

 

By:

  /s/  Shawn Young

 

 

 

Name:

Shawn Young

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

WACHOVIA CAPITAL FINANCE

 

CORPORATION (CANADA), a Canadian Lender

 

 

 

 

 

 

 

 

 

By:

  /s/  Enza Agosta

 

 

 

Name:

Enza Agosta

 

 

Title:

Vice President

 

110

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

Co-Syndication Agent and a Lender

 

 

 

 

 

By:

  /s/  Tara Narasiman

 

 

 

Name:

Tara Narasiman

 

 

Title:

Associate

 

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

TORONTO BRANCH, a Canadian Lender

 

 

 

 

 

 

 

 

 

By:

  /s/  Tara Narasiman

 

 

 

Name:

Tara Narasiman

 

 

Title:

Associate

 

111

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

Co-Documentation Agent and a Lender

 

 

 

 

 

By:

  /s/  Todd J. Mogil

 

 

 

Name:

Todd J. Mogil

 

 

Title:

Attorney-in-Fact

 

 

 

 

 

 

 

 

 

CITIBANK, N.A., Canadian branch,

 

a Canadian Lender

 

 

 

 

 

 

 

 

 

By:

  /s/  Niyousha Zarinpour

 

 

 

Name:

Niyousha Zarinpour

 

 

Title:

Authorised Signer

 

112

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA,

 

Co-Documentation Agent and a Lender

 

 

 

 

 

By:

  /s/  N. Bell

 

 

 

Name:

N. Bell

 

 

Title:

Senior Manager

 

 

 

 

 

 

 

 

 

THE BANK OF NOVA SCOTIA,

 

a Canadian Lender

 

 

 

 

 

 

 

 

 

By:

  /s/  Andrew Kellock

 

 

 

Name:

Andrew Kellock

 

 

Title:

Associate Director

 

113

--------------------------------------------------------------------------------


 

 

FORTIS CAPITAL CORP.,

 

Co-Documentation Agent and a Lender

 

 

 

 

 

By:

  /s/  Deirdre Sanborn

 

 

 

Name:

Deirdre Sanborn

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

By:

  /s/  Diran Cholakian

 

 

 

Name:

Diran Cholakian

 

 

Title:

SVP, Trade Finance

 

 

 

 

 

 

 

FORTIS CAPITAL (CANADA) LTD.,

 

a Canadian Lender

 

 

 

 

 

By:

  /s/  Diran Cholakian

 

 

 

Name:

Diran Cholakian

 

 

Title:

SVP, Trade Finance

 

 

 

 

 

 

 

 

 

By:

  /s/  Doug Clark

 

 

 

Name:

Doug Clark

 

 

Title:

SVP, Global Oil & Gas

 

114

--------------------------------------------------------------------------------


 

 

UBS LOAN FINANCE LLC,

 

a Lender

 

 

 

 

 

By:

  /s/  Richard L. Tavrow

 

 

 

Name:

Richard L. Tavrow

 

 

Title:

Director

 

 

 

Banking Products Services, US

 

 

 

 

 

 

 

 

 

By:

  /s/  Irja R. Otsa

 

 

 

Name:

Irja R. Otsa

 

 

Title:

Associate Director

 

 

 

Banking Products Services, US

 

 

 

 

 

 

 

UBS AG, CANADA BRANCH,

 

a Canadian Lender

 

 

 

 

 

By:

  /s/  Loba Lumbantobing

 

 

 

Name:

Loba Lumbantobing

 

 

Title:

Associate Director

 

 

 

Banking Products Services, US

 

 

 

 

 

 

 

 

 

By:

  /s/  Barbara Ezell-McMichael

 

 

 

Name:

Barbara Ezell-McMichael

 

 

Title:

Associate Director

 

 

 

Banking Products Services, US

 

115

--------------------------------------------------------------------------------


 

 

BNP PARIBAS,

 

Co-Documentation Agent and a Lender

 

 

 

 

 

By:

  /s/  Marcie Weiss

 

 

 

Name:

Marcie Weiss

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

By:

  /s/  Richard J. Wernli

 

 

 

Name:

Richard J. Wernli

 

 

Title:

Director

 

 

 

 

 

 

 

BNP PARIBAS CANADA, a Canadian Lender

 

 

 

 

 

By:

  /s/  Edward Pak

 

 

 

Name:

Edward Pak

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

By:

  /s/  Jean-Philippe Cadot

 

 

 

Name:

Jean-Philippe Cadot

 

 

Title:

Director

 

116

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,

 

Co-Documentation Agent and a Lender

 

 

 

 

 

By:

  /s/  Kelley Brandenburg

 

 

 

Name:

Kelley Brandenburg

 

 

Title:

Vice President

 

117

--------------------------------------------------------------------------------


 

 

DNB NOR BANK ASA,

 

Managing Agent and a Lender

 

 

 

 

 

By:

  /s/  Philip F. Kurpiewski

 

 

 

Name:

Philip F. Kurpiewski

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

By:

  /s/  Giacomo Landi

 

 

 

Name:

Giacomo Landi

 

 

Title:

First Vice President

 

118

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A.

 

Managing Agent and a Lender

 

 

 

 

 

By:

  /s/  Jo Ann Vasquez

 

 

 

Name:

Jo Ann Vasquez

 

 

Title:

Vice President

 

119

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ,

 

LTD., NEW YORK BRANCH,

 

Managing Agent and a Lender

 

 

 

 

 

By:

  /s/  Billy Tracy

 

 

 

Billy Tracy, Vice President

 

120

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING

 

CORPORATION, Managing Agent and a Lender

 

 

 

 

 

By:

  /s/  William M. Ginn

 

 

 

Name:

William M. Ginn

 

 

Title:

General Manager

 

121

--------------------------------------------------------------------------------


 

 

COMERICA BANK,

 

a Lender

 

 

 

 

 

By:

  /s/  Juli Bieser

 

 

 

Name:

Juli Bieser

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

COMERICA BANK, CANADA BRANCH,

 

a Lender

 

 

 

 

 

 

 

By:

  /s/  John H. Tan

 

 

 

Name:

John H. Tan

 

 

Title:

Managing Director & Principal

 

 

 

Officer

 

122

--------------------------------------------------------------------------------


 

 

BMO CAPITAL MARKETS FINANCING, INC.,

 

a Lender

 

 

 

 

 

By:

  /s/  Cahal Carmody

 

 

 

Name:

Cahal Carmody

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

BANK OF MONTREAL, a Lender

 

 

 

 

 

 

 

By:

  /s/  John H. Tan

 

 

 

Name:

Cahal Carmody

 

 

Title:

Vice President

 

123

--------------------------------------------------------------------------------


 

 

UNION BANK OF CALIFORNIA, N.A.,

 

a Lender

 

 

 

 

 

By:

  /s/  Kimberly Coil

 

 

 

Name:

Kimberly Coil

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

UNION BANK OF CALIFORNIA, N.A.,

 

CANADA BRANCH, a Lender

 

 

 

 

 

 

 

By:

  /s/  Phil Taylor

 

 

 

Name:

Phil Taylor

 

 

Title:

Vice President

 

124

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

a Lender

 

 

 

 

 

By:

  /s/  David A. McCluskey

 

 

 

Name:

David A. McCluskey

 

 

Title:

Authorized Signatory

 

125

--------------------------------------------------------------------------------


 

 

SOCIETE GENERALE,

 

a Lender

 

 

 

 

 

By:

  /s/  Chung-Taek Oh

 

 

 

Name:

Chung-Taek Oh

 

 

Title:

Associate

 

 

 

 

 

 

 

 

 

By:

  /s/  Emmanuel Chesneau

 

 

 

Name:

Emmanuel Chesneau

 

 

Title:

Managing Director

 

 

 

 

 

 

 

SOCIETE GENERALE (CANADA)

 

 

 

 

 

By:

  /s/  Charles Ritchie

 

 

 

Name:

Charles Ritchie

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

By:

  /s/  Gregoire Bonhomme

 

 

 

Name:

Gregoire Bonhomme

 

 

Title:

Director

 

126

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION

 

a Lender

 

 

 

 

 

By:

  /s/  Jose M. Aldeanueva

 

 

 

Name:

Jose M. Aldeanueva

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION,

 

TORONTO BRANCH, a Canadian Lender

 

 

 

 

 

 

 

By:

  /s/  Margaret Lane

 

 

 

Name:

Margaret Lane

 

 

Title:

Authorized Signatory

 

127

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION,

 

a Lender

 

 

 

 

 

By:

  /s/  Justin M. Alexander

 

 

 

Name:

Justin M. Alexander

 

 

Title:

Vice President

 

128

--------------------------------------------------------------------------------


 

 

ING CAPITAL LLC, a Lender

 

 

 

 

 

By:

  /s/  Richard Ennis

 

 

 

Name:

Richard Ennis

 

 

Title:

Managing Director

 

129

--------------------------------------------------------------------------------


 

 

BAYERISCHE LANDESBANK,

 

CAYMAN ISLANDS BRANCH, a Lender

 

 

 

 

 

By:

  /s/  Nikolai von Mengden

 

 

 

Name:

Nikolai von Mengden

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

By:

  /s/  Norman McClave

 

 

 

Name:

Norman McClave

 

 

Title:

First Vice President

 

130

--------------------------------------------------------------------------------


 

 

MIZUHO CORPORATE BANK, LTD., a Lender

 

 

 

 

 

By:

  /s/  Raymond Ventura

 

 

 

Name:

Raymond Ventura

 

 

Title:

Deputy General Manager

 

131

--------------------------------------------------------------------------------


 

 

COMMERZBANK AG, NEW YORK AND

 

GRAND CAYMAN BRANCHES, a Lender

 

 

 

 

 

By:

  /s/  Andrew Campbell

 

 

 

Name:

Andrew Campbell

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

By:

  /s/  Barbara Stacks

 

 

 

Name:

Barbara Stacks

 

 

Title:

Assistant Vice President

 

132

--------------------------------------------------------------------------------


 

 

AMEGY BANK NATIONAL ASSOCIATION,

 

a Lender

 

 

 

 

 

By:

  /s/  W. Bryan Chapman

 

 

 

Name:

W. Bryan Chapman

 

 

Title:

Senior Vice President

 

 

 

Energy Lending

 

133

--------------------------------------------------------------------------------